Retail Operations Handbook
           Transmittal Letter
Handbook PO-209                                                                    October 2012
                                                                                Transmittal Letter



A.   Introduction. One of the key strategies of Vision 2013 is to use cost management, new
     technology, and workforce planning to improve operational efficiency. Proper day-to-
     day management, training, and sales skills are key in maintaining costs and improving
     operational efficiency. Handbook PO-209 serves as a tool for providing Postal Service™
     employees information about retail operations.

B.   Explanation. This handbook provides direction and guidance for postmasters,
     managers, and supervisors with retail responsibility. The handbook is the cornerstone to
     understanding the policies and procedures for day-to-day retail management.

C.   Availability. This handbook is available online via the Postal Service PolicyNet Web site:

        Go to http://blue.usps.gov.

        In the left-hand column under “Essential Links,” click PolicyNet.

        On the PolicyNet page, click HBKs.

     The direct, URL for the Postal Service PolicyNet Web site is http://blue.usps.gov/cpim.

D.   Rescissions. Any previous applicable directive that is in conflict with this handbook is
     rescinded.

E.   Comments. Submit questions and comments about the content of this directive in
     writing to:
          RETAIL OPERATIONS
          US POSTAL SERVICE
          475 L’ENFANT PLZ SW RM 5621
          WASHINGTON DC 20260-5621
F.   Effective Date. This handbook is effective October 1, 2011.




Dean Granholm
Delivery and Post Office Operations
Summary of Changes
Handbook PO-209, Retail Operations Handbook
Handbook PO-209, Retail Operations Handbook, has been updated with Postal Bulletin articles through
August 23, 2012, as follows:

                                                                                  in Postal
 This chapter,                                                                    Bulletin    with an
 subchapter, part,                                                                issue       issue date
 or section…         titled…                 was …                                number…     of…
 Chapter 5, Schedules
 5-3                 Office Hours            revised to include provisions        22344       8-23-12
                                             on RMPOs and PTPOs for
                                             retail units previously classified
                                             as EAS Level 16 or below Post
                                             Offices
Retail Operations Handbook
Contents

1    Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 1
    1-1     Overview of Duties and Responsibilities of Retail Personnel . . . . . . . . . . . . . . . . . . . . . . . .                                    1
    1-2     Duties of a Sales and Services Associate. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          1
    1-3     Duties of a Lead Sales and Services Associate . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              2
    1-4     Basic Retail Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                2
          1-4.1     Uniforms. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        2
          1-4.2     Name Tags. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           2
          1-4.3     Promptness and Report as Scheduled . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             2
          1-4.4     Courtesy (Employees and Customers) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             2
          1-4.5     Safety and Accident Reporting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      2
          1-4.6     Adherence to Postal Service Regulations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            3
          1-4.7     Vending . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        3


2    Rules of Conduct . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      5
    2-1     Postal Service Regulations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 5
    2-2      Misuse of Postal Service Funds. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     5
    2-3     Political Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         5
    2-4     Gambling. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        6
    2-5     Sexual Harassment (Internal and External) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          6
    2-6     Suspicious Activity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            7
    2-7     Standards of Ethical Conduct. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    7
    2-8     Unofficial Use of Postal Service Property and Supplies . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 9
    2-9     Public Perception . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            9


3    Uniforms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               11
    3-1     General Policy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        11
    3-2     Retail Associates Who Work at the Retail Counter. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               11
    3-3     Uniform Allowance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             12
    3-4     Name Tags . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         12


4    Duties . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             13
    4-1     Revenue Protection and Assurance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        13
    4-2     Sanctity and Security of the Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   14
          4-2.1     Theft . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   14
          4-2.2     Destruction or Damage of Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     14
          4-2.3     Delay of Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         14


October 2012                                                                                                                                               3
                                                                                                                    Retail Operations Handbook

    4-3   Work Schedules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             14
       4-3.1      Adherence to Fair Labor Standards Act . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            15
       4-3.2      Full-Time Employees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                15
       4-3.3      Part-Time Employees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 15
    4-4   Recording Time. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            15
       4-4.1      Labor Distribution Code and Functional Operations Number . . . . . . . . . . . . . . . . . . .                                         15
       4-4.2      Clock Rings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          15
       4-4.3      Timecards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          16
       4-4.4      Disallowing Time . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             16
       4-4.5      Unauthorized Work Time . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   16
       4-4.6      Time Card Entry . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            16
    4-5   Meeting Dispatch Deadlines . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   16
       4-5.1      Lobby Drop Schedules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   16
       4-5.2      Collection Boxes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             17
    4-6   Proper Reporting of Funds and Receipts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           17
    4-7   Maintenance of Lobby Appearance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          17
    4-8   Maintenance of a Neat and Safe Work Area. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              18


5    Schedules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               19
    5-1   Management of Clerk Schedules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        19
       5-1.1      Non–Point-of-Sale/eMOVES Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           19
       5-1.2      Point-of-Sale Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              19
       5-1.3      Point-of-Sale and Non–Point-of-Sale Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              19
    5-2   Adherence to Postal Service Schedules. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           20
       5-2.1      Work. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      20
       5-2.2      Collection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       20
       5-2.3      Dispatch . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       20
    5-3   Office Hours . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         20
    5-4   Lobby and PO Box . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               21
       5-4.1      Standards for Box Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  21
       5-4.2      Box Service Up-Time . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                21


6    Security and Safety . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                     23
    6-1   Aviation Mail Security Anonymous Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          23
    6-2   Hazardous Materials . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              23
    6-3   Counterline . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        24
    6-4   Suspicious Money Order Activity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      24
       6-4.1      PS Form 8105-A, Funds Transaction Report. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                24
       6-4.2      PS Form 8105-B, Suspicious Transaction Report. . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   24
    6-5   Stock and Levels of Security . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   24
    6-6   Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   25
       6-6.1      Registered, Collect on Delivery, and Accountables. . . . . . . . . . . . . . . . . . . . . . . . . . .                                 25
       6-6.2      Mail Sealed Against Inspection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     25

4                                                                                                                                  Handbook PO-209
Contents

         6-6.3       Acceptance and Delivery of Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    26
    6-7      Locked Pouches . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           26
    6-8      Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    26
    6-9      Keys . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   27
         6-9.1       Registered . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       27
         6-9.2       Building . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     27
         6-9.3       Postal Inspection Service Keys . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   27
             6-9.3.1        O Keys . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      27
             6-9.3.2        J Keys . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    28
         6-9.4       Cash Drawers. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          28
    6-10 PS Form 3977 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             28
         6-10.1 Key and Combinations Envelopes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            29
         6-10.2 Password Envelopes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    29
    6-11 Building . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       29
         6-11.1 Lighting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          29
         6-11.2 Parking and Grounds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   30
         6-11.3 Securing Equipment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   30
             6-11.3.1 Safes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         30
             6-11.3.2 Round Date Stamp . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    30
             6-11.3.3 Postage Meters (Post Office) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        30
             6-11.3.4 Money Order Imprinters . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      30
             6-11.3.5 Cameras and Tapes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     31
             6-11.3.6 Doors, Alarms, and Proper Identification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              31


7     Equipment and Supplies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          33
    7-1      Point-of-Service and Integrated Retail Terminal Equipment . . . . . . . . . . . . . . . . . . . . . . . .                                    33
         7-1.1       Cleaning . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     33
         7-1.2       Ordering Supplies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            33
         7-1.3       Help Desk Support. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             33
    7-2      Postage Validation Imprinter. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                33
         7-2.1       Cleaning . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     33
         7-2.2       Ordering Supplies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            33
    7-3      Postage Meters. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          33
    7-4      PC Postage Product Providers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   34
    7-5      Scales (Systems and Lobbies) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   34
         7-5.1       Retail Lobby Scales . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            34
         7-5.2       Electronic Scales . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          34
         7-5.3       Mechanical Scales . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            34
         7-5.4       Retail Counter Scales . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              34
         7-5.5       Integrated Retail Terminal . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               35
         7-5.6       Point-of-Service Scales . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              35
         7-5.7       Repaired Scales . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          35



October 2012                                                                                                                                               5
                                                                                                                    Retail Operations Handbook

    7-6      Scanning Equipment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            35
         7-6.1       Intelligent Mail Device Scanner . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                35
         7-6.2       POS Scanners . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         35
    7-7      Money Order Imprinter . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            35
    7-8      Tranz 380 (Credit and Debit) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             36
    7-9      Cash Drawers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       36
    7-10 Safes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    36
    7-11 Round Date Stamp . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               36
    7-12 Vending Machines. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              37
    7-13 Copy Machines . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            37
    7-14 Building Alarm System . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                37
    7-15 Electronic Article Surveillance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 38
    7-16 Automated Postal Center . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  38
         7-16.1 Servicing the Automated Postal Center. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            38
         7-16.2 Ordering Supplies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               39
             7-16.2.1 Automated Postal Center Consumables . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 39
             7-16.2.2 Cleaning Supplies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               39
         7-16.3 Help-Desk Support . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 39


8     Retail Measurement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      41
    8-1      Supervision of Performance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               41
         8-1.1       Productivity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     41
         8-1.2       Measurement of Proficiencies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 41
    8-2      Mystery Shopper. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         41
    8-3      Enterprise Data Warehouse . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                46
    8-4      Retail Data Mart . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       46
    8-5      Window Operations Survey . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 47
    8-6      Retail Analysis Profile . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        47
    8-7      Function 4 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   48
         8-7.1       Labor Distribution Code 45: Window Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            48
         8-7.2       Labor Distribution Code 48: Administrative and Miscellaneous Duties. . . . . . . . . . . .                                         49
    8-8      Retail Optimization Access Management . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        50


9     Retail Training . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               51
    9-1      Retail Training Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           51
    9-2      Course Materials . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       52
    9-3      Point of Service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      52
    9-4      Other Retail Systems Training . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                53
    9-5      Retail Web Site . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      53




6                                                                                                                                 Handbook PO-209
Contents


10 Product Offerings (Sales Skills) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          55
   10-1 Standard Retail Transaction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                55
   10-2 PS Forms 4000-A and 4000-B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     55
        10-2.1 PS Form 4000-A, Retail Lobby Observation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              55
        10-2.2 PS Form 4000-B, Retail Employee Observation . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 55
   10-3 Value-Added Sales . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            56
   10-4 Recipient Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           58
        10-4.1 Post Office Boxes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             58
        10-4.2 Premium Forwarding Service. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     60


11 Financial Accountabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      61
   11-1 Field Managers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         61
   11-2 Security . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   61
        11-2.1 Employee Responsibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 61
        11-2.2 Priority Levels. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        62
        11-2.3 Equipment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         62
   11-3 PS Form 1412, Daily Financial Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       62
   11-4 Automated Postal Center Kiosks . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     63
        11-4.1 Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        63
        11-4.2 Machine Service Manual . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  63
        11-4.3 Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       63
   11-5 Self-Service Postal Centers and Vending Credits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              64
   11-6 Postage Products . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           64
        11-6.1 Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        64
        11-6.2 Revenue Account Identifier Codes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        65
   11-7 Packaging Products . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             65
        11-7.1 Revenue Account Identifier Codes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        65
        11-7.2 Quarterly Count and Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    66
   11-8 Passports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      66
   11-9 Financial Differences: AICs 247 and 647 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        66
   11-10 Banking . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     67
   11-11 Credit and Debit Cards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              68
        11-11.1 Credit Cards. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        68
        11-11.2 PIN-based Debit Cards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                68
   11-12 Checks . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    69
        11-12.1 Check Acceptance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              69
        11-12.2 Checks Prohibited for Cashing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    69
        11-12.3 Returned Customer Checks and Bad Check List . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  70
   11-13 Domestic and International Money Orders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           70
   11-14 Cashing Domestic and International Money Orders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 71
        11-14.1 All Postal Money Orders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                71
        11-14.2 Money Order Security Features . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    72
        11-14.3 Money Order Verification System . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      72

October 2012                                                                                                                                          7
                                                                                                                  Retail Operations Handbook

    11-15 Accountable Paper . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            73
         11-15.1 Accountable Paper Definitions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  73
         11-15.2 Accountable Paper Terms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 73
         11-15.3 Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        75
             11-15.3.1 Postmaster or Unit Manager. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   75
             11-15.3.2 Employee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        75
             11-15.3.3 Contractor. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       75
    11-16 Ordering Stock From SDO or SSC . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       75
    11-17 Receiving Stock Shipments From SDO or SSC . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                75
         11-17.1 Examining and Verifying the Shipment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        75
         11-17.2 Verification of Receipt of Money Order Form Sets . . . . . . . . . . . . . . . . . . . . . . . . . . .                              76
    11-18 Returning Stock to the SDO or SSC . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      77
         11-18.1 Saleable Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        77
         11-18.2 Nonsaleable Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           77


12 Stamp Stock and Cash Accountability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   79
    12-1 Stamp Stock Assignment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                79
    12-2 Stamp Stock Responsibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                79
    12-3 Stamp Credits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       80
         12-3.1 Definition . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     80
         12-3.2 Unit Reserve Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             80
         12-3.3 Total Postal Retail Unit Stamp Accountability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          80
         12-3.4 Stamp Credit Record Files. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 81
    12-4 Individual Stamp Credit Counts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  81
         12-4.1 Counting Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                81
         12-4.2 Stamp Vending Credit Count . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   81
    12-5 Automated Postal Center Stamp Credit Count . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              82
    12-6 Contract Postal Unit Stamp Credit Count . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         82
    12-7 Cash Credits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      82
         12-7.1 Unit Cash Reserves . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             82
         12-7.2 Cash Retained (POS Units Only) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     82
         12-7.3 Contract Postal Units Cash Credit. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     83
    12-8 Segmented Inventory Accountability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      83
         12-8.1 Segment Definitions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             83
         12-8.2 Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         83
    12-9 Retail Floor Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        84
    12-10 Other SIA Segment Counts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 84


13 Lobby and Retail Counter . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        85
    13-1 Image . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   85
    13-2 Safety and Cleanliness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            85
         13-2.1 Personal and Environment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 85
         13-2.2 Food and Beverages . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               86

8                                                                                                                               Handbook PO-209
Contents

        13-2.3 Professional Appearance and Hygiene . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            86
   13-3 Service in Five Minutes or Less . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   86
   13-4 Lobby Sweeps . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            86
   13-5 Lobby Director Program . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                87
   13-6 Signage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     87
        13-6.1 Mandatory Postings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               87
        13-6.2 Point of Purchase Signage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    88
        13-6.3 Planograms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           89
        13-6.4 Interior and Exterior Signage Zones . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        89
        13-6.5 Handwritten and Homemade Signs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            89
   13-7 Service Animals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          90
   13-8 Retail Products and Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  91
        13-8.1 Forms and Labels . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               91
        13-8.2 Professional Display. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              91
   13-9 Retail Merchandise . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            92
        13-9.1 Retail Products. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           92
        13-9.2 Shipping Supplies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              92
        13-9.3 Packaging . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          92
   13-10 Vending . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      92
   13-11 Public Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          93
        13-11.1 Passport Application Acceptance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       93
        13-11.2 Selective Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           93
        13-11.3 Migratory Bird Hunting and Conservation Stamps . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  93
        13-11.4 Burial Flags . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        94
   13-12 Flags. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   94
        13-12.1 American Flag . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           94
        13-12.2 Prisoners of War/Missing in Action (POW-MIA) Flag . . . . . . . . . . . . . . . . . . . . . . . . . .                                 95
   13-13Collection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      95


14 End-of-Day Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            97
   14-1 Remit Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         97
   14-2 Retail Associate Closeout . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               97
   14-3 Unit Closeout . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         98
   14-4 Transmission . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        98
        14-4.1 eMOVES Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               98
        14-4.2 IRT Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        98
        14-4.3 POS Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          98
   14-5 Deposit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     98
   14-6 Security of Cash Drawer, Stock, and ReadyPost Products . . . . . . . . . . . . . . . . . . . . . . . . .                                      99
        14-6.1 Cash Drawers. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            99
        14-6.2 Stamp Stock and Money Orders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         99
        14-6.3 Unit Reserve Stamp Stock and Money Orders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  99
   14-7 Collection and Dispatch of Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   99


October 2012                                                                                                                                           9
                                                                                                                   Retail Operations Handbook

     14-8 Storage of Flag . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       100
     14-9 Dispatch of Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        100
     14-10 Scanner . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    100
     14-11 Secure Building, Alarm, and Lights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   100


15 Alternative Access Channels . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 101
     15-1 Vending . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   101
     15-2 Automated Postal Centers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                101
     15-3 Automated Teller Machines . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 102
     15-4 Stamps by Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        102
     15-5 Stamps by Rural and Highway Contract Route Carrier . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  103
     15-6 Stamps on Consignment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 103
     15-7 Stamps by Phone . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           104
     15-8 Contract Postal Units . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           104
     15-9 Mobile Retail Units . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         104
     15-10 Postal Service Web Site. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             105
     15-11Post Office Express . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           105
     15-12 Approved Shippers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            105


16 Postage Alternatives . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 107
     16-1 PC Postage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      107
     16-2 Online Label Printing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          107


17 Refunds, Exchanges, Claims, and Inquiries . . . . . . . . . . . . . . . . . . . . . . . . . . 109
     17-1 Service Failure Refunds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             109
          17-1.1 Express Mail Refunds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               109
          17-1.2 Signature Confirmation and Delivery Confirmation . . . . . . . . . . . . . . . . . . . . . . . . . . .                               109
     17-2 Postage and Fee(s) Refunds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                109
          17-2.1 Unused Dated Postage Meter Indicia . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         109
          17-2.2 Metered Postage Items Ineligible for Refund. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           110
          17-2.3 Unused Dated PC Postage Indicia . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        110
          17-2.4 Click-N-Ship PC Postage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  110
     17-3 Exchanges . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       110
          17-3.1 Stamp Exchanges . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              110
              17-3.1.1 Postal Service Fault . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             110
              17-3.1.2 Damaged in Customer’s Possession . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           110
          17-3.2 Exchange of Spoiled and Unused Postal Matter . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               111
          17-3.3 Stamps Converted to Other Postage Forms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              111
          17-3.4 Items Not Exchangeable . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 111
     17-4 Vending Reimbursements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 111
     17-5 Inquiries and Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          112
          17-5.1 Domestic Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            112
              17-5.1.1 Customer Claims Filed Online . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     112

10                                                                                                                               Handbook PO-209
Contents

            17-5.1.2 Customer Claims Filed by Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    112
            17-5.1.3 Customer Claims Submitted at a Post Office. . . . . . . . . . . . . . . . . . . . . . . . . . . .                              113
            17-5.1.4 Appeals Process for Denied Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        113
        17-5.2 International Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           113
            17-5.2.1 International Inquiries Initiated by Customers . . . . . . . . . . . . . . . . . . . . . . . . . . .                           114
            17-5.2.2 Customer Claims for Damaged, Rifled, or Missing International Articles. . . . . . .                                            114
            17-5.2.3 International Claims Adjudication Process . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          115
   17-6 Notice 4314-C, We Want to Know . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      116
   17-7 Call Center Program . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           116
   17-8 Mail Fraud . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    116
   17-9 Unwanted Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         116
        17-9.1 Sexually Oriented Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             117
        17-9.2 Unsolicited Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         117
        17-9.3 Direct Marketing (Remove Name) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       117
   17-10 Mail Recovery Centers. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             117
        17-10.1 First-Class Mail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        118
        17-10.2 Express Mail. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       118
        17-10.3 Postcards and Postal Cards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  118


18 Philatelic . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 119
   18-1 General Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           119
   18-2 Definitions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   119
   18-3 Philatelic Centers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        119
   18-4 Philatelic Window . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         119
   18-5 Important Reference Tools . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               120
        18-5.1 Stamps and Postal Stationery Announcement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                120
        18-5.2 USA Philatelic Catalog . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             120
        18-5.3 Postal Bulletin and Other Reference Materials . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            120
   18-6 Service to Customers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            120
   18-7 Hours of Operation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          121
   18-8 Community Role . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          121
   18-9 Requirements for Philatelic Centers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   121
        18-9.1 Establishment Criteria . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             121
        18-9.2 Request to Establish a Philatelic Center . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       122
        18-9.3 Approval Process. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            122
        18-9.4 Physical Location Criteria . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               122
        18-9.5 Hours of Operation and Schedule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      122
        18-9.6 Uniform Days and Hours . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 122
        18-9.7 Customer Convenience . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 123
        18-9.8 Posting Assignments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              123
        18-9.9 Closing Philatelic Centers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               123
        18-9.10 Philatelic Center Database. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               123



October 2012                                                                                                                                         11
                                                                                                                 Retail Operations Handbook

     18-10 Products and Services. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           124
         18-10.1 Products. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    124
             18-10.1.1 Stamp Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        124
             18-10.1.2 Position Stamp Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             124
             18-10.1.3 Required Inventory . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           124
             18-10.1.4 Available Stamps, Stationery, and Philatelic Products. . . . . . . . . . . . . . . . . . . . .                               125
             18-10.1.5 Other Products . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         125
             18-10.1.6 Sales Policies/Definitions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             125
             18-10.1.7 Commemorative Stamps . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   125
             18-10.1.8 Plate Blocks . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       125
             18-10.1.9 Floating Plate Blocks . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            125
             18-10.1.10 Plate Blocks and Marginal Markings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        126
             18-10.1.11Coiled Stamps . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          126
             18-10.1.12Precanceled Stamps . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               126
             18-10.1.13Precanceled Stamped Envelopes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        127
         18-10.2 Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   127
             18-10.2.1 New Issue Reservation Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    127
             18-10.2.2 Philatelic Postmark Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 127
             18-10.2.3 Service Limitations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          128
             18-10.2.4 Holding Philatelic Items . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             128
             18-10.2.5 Multiple Postmarks . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           128
     18-11 Required Merchandising Displays . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  128
     18-12 Operational and Financial Procedures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    128
         18-12.1 Accountability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       128
         18-12.2 Retail Associate Accountability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                129
     18-13 Distribution of Philatelic Stamp Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 129
         18-13.1 Position Stamp Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             129
         18-13.2 Philatelic Products . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        129
         18-13.3 Requisitioning Philatelic Stamp Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    129
         18-13.4 Redistribution of Philatelic Stamp Stock . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     129
         18-13.5 Withdrawal of Philatelic Stamp Stock from Sale . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           130


19 Mobile Retail Vans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 131
     19-1 General Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         131
     19-2 Site Selection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    132
     19-3 Revenue Goals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       132
     19-4 Mobile Retail Van Driver Training . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               133
     19-5 Revenue Reporting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         133
     19-6 Travel and Fixed Time. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          134
     19-7 Work Hours Reporting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            134
     19-8 Total Operating Costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         135




12                                                                                                                             Handbook PO-209
List of Exhibits

Exhibit 2-7
Standards of Ethical Conduct, Title 5, Code of Federal Regulations . . . . . . . . . . . . . . . . . . . . . . . . .                                  8
Exhibit 6-5
Priorities of Protection. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    25
Exhibit 8-2
Two Sample Mystery Shop Letters . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                44
Exhibit 8-2 (continued)
Two Sample Mystery Shop Letters . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                45
Exhibit 10-3
Special (Extra) Service by Mail Class . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              58
Exhibit 11-2.2
Accountable Items by Priority . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          62
Exhibit 11-3
PS Form 1412 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   63
Exhibit 11-6.2
Product Revenue Account Identifier Codes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     65
Exhibit 11-7.1
Product Revenue Account Identifier Codes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     65
Exhibit 11-17.1
Verification Procedure by Item . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           76
Exhibit 11-18.2
Minimal Amount of Stock to Be Destroyed per CAG . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            77
Exhibit 13-6.1
Mandatory Public Information to be Available . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     88
Exhibit 13-12.2
Days the POW-MIA Flag Is Displayed. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  95




October 2012                                                                                                                                         13
                                          Retail Operations Handbook




     This page intentionally left blank




14                                                Handbook PO-209
 1      Introduction


1-1 Overview of Duties and Responsibilities of Retail
    Personnel
               Handbook PO-209, Retail Operations Handbook, covers the duties and
               responsibilities of Post Office™ personnel with retail responsibilities. The
               information encompasses the following positions:
               a.    Full-time and part-time sales and services associates (SSA).
               b.    Window clerks.
               c.    Window/distribution clerks.
               d.    Window/distribution clerks.
               e.    Lead sales and services associates (LSSA/T-6).
               f.    Any other employee who performs duties at the retail counter.
               For the purposes of this handbook, all employees who perform duties at the
               retail counter are referred to as retail associates. The most current
               descriptions for the SSA and LSSA positions are described in subchapters
               1-2 and 1-3 of this handbook.


1-2 Duties of a Sales and Services Associate
               The duties of an SSA are as follows:
               a.    Sell products and services using selling techniques to meet customer
                     needs.
               b.    Provide product information with courteous customer service.
               c.    Work and deal cooperatively and positively with customers and
                     coworkers.
               d.    Identify and analyze problems to develop an appropriate course of
                     action to resolve the situation.
               e.    Use technology-based business equipment and basic mathematical
                     computations to process customer transactions and produce accurate
                     reports.
               f.    Follow procedural directions or instructions, either with or without
                     direct supervision, in a safe and timely manner.




October 2012                                                                                  1
1-3                                                                  Retail Operations Handbook


1-3 Duties of a Lead Sales and Services Associate
                   The duties of the LSSA are as follows:
                   a.    Sell products and services using selling techniques to meet customer
                         needs.
                   b.    Provide product information with courteous customer service. Work
                         and deal cooperatively and positively with customers and coworkers.
                   c.    Identify and analyze problems to develop an appropriate course of
                         action to resolve the situation.
                   d.    Use technology-based business equipment and basic mathematical
                         computations to process customer transactions and produce accurate
                         reports.
                   e.    Follow procedural directions or instructions, either with or without
                         direct supervision, in a safe and timely manner.
                   f.    Provide technical direction to one or more associates assigned to sales
                         activities and review their work for accuracy.
                   g.    Open, run, and close a retail Postal Service outlet while planning and
                         organizing the work of a small group of employees to achieve unit
                         goals.


1-4 Basic Retail Responsibilities

           1-4.1   Uniforms
                   Retail employees must maintain a neat, clean, and generally creditable
                   appearance.

           1-4.2   Name Tags
                   All employees are required to wear name tags. Name tags must be visible to
                   the customer.

           1-4.3   Promptness and Report as Scheduled
                   Employees are required to be regular in attendance and report promptly as
                   scheduled.

           1-4.4   Courtesy (Employees and Customers)
                   Treat both employees and customers with respect. Be courteous and
                   obliging in the performance of duties. Refrain from loud talking and the use of
                   profane language. Do not engage in controversies while on duty.

           1-4.5   Safety and Accident Reporting
                   Conduct your work in a safe manner so as to not endanger yourself or
                   others. Report or correct any unsafe hazards or working conditions
                   observed. Immediately report all accidents to management.


2                                                                             Handbook PO-209
Introduction                                                                                1-4.7


               1-4.6   Adherence to Postal Service Regulations
                       Be knowledgeable and follow all Postal Service regulations and procedures
                       to protect mail, postal funds, accountable paper, and Postal Service
                       property. All employees must comply with current Aviation Mail Security
                       instructions.

               1-4.7   Vending
                       Servicing employees (operators) are responsible for performing duties in
                       accordance with Handbook PO-102, Self-Service Vending Operational and
                       Marketing Program. They must complete accounting and cost and revenue
                       reports and forms using established procedures.




October 2012                                                                                       3
                                         Retail Operations Handbook




    This page intentionally left blank




4                                                Handbook PO-209
 2      Rules of Conduct


2-1 Postal Service Regulations
                  No employee shall engage in criminal, dishonest, notoriously disgraceful or
                  immoral conduct, or other conduct prejudicial to the Postal Service.


2-2      Misuse of Postal Service Funds
                  Postal Service funds must be kept safe without loaning, using, depositing in
                  an unauthorized bank, or exchanging for other funds (e.g., cashing personal
                  checks). Postal Service funds must be kept separate from personal funds.


2-3 Political Activities
                  Postal Service employees are restricted in their participation in political
                  activity. Employees excluded are those who are employed on an irregular or
                  occasional basis. These employees are restricted only while in an active-duty
                  status and only for the entire 24 hours of any day of actual employment.
                  Employees may not display a political picture or sticker on property owned or
                  leased by the Postal Service. The employee is not forbidden, however, from
                  displaying a picture, including a personally autographed picture of a political
                  figure in an office or place of work if the picture has no language in the nature
                  of political campaigning.
                  Employees may not wear a political badge or button while in uniform or while
                  on duty if that duty requires the employee to deal with the public or be in
                  view of the public.
                  Employees may not display a political picture or sticker on a private vehicle
                  while that vehicle is being used for official Postal Service purposes.




October 2012                                                                                      5
2-4                                                            Retail Operations Handbook


2-4 Gambling
               No employee while on property owned or leased by the Postal Service, or
               while on duty, will participate in any gambling activity. These activities
               include operating a gambling device, conducting or acting as an agent for a
               lottery or a pool, conducting a game for money or property, or selling or
               purchasing a numbered slip or ticket.


2-5 Sexual Harassment (Internal and External)
               The Postal Service is committed to providing a work environment free of
               sexual harassment and inappropriate sexual conduct. The Postal Service’s
               workforce must be one in which all employees are treated with dignity and
               respect by managers, subordinates, and coworkers. There is no place in the
               Postal Service’s workplace for sexually intimidating, embarrassing, or
               coercive behavior. Sexual harassment is against the law. Employees will be
               subject to disciplinary action, up to and including removal, for engaging in
               sexually harassing behavior such as, but not limited to, the following:
               a.   Making or threatening to make employment decisions based on an
                    employee’s submission to or rejection of sexual advances or requests
                    for sexual favors.
               b.   Deliberate or repeated unsolicited remarks with a sexual connotation or
                    physical contact of a sexual nature that is unwelcome to the recipient.
               c.   Behavior that creates a sustained hostile or abusive work environment
                    so severe or pervasive that it unreasonably interferes with or changes
                    the conditions of one’s employment.
               Postal Service employees who believe they are the victims of sexual
               harassment or inappropriate sexually based conduct or who have witnessed
               inappropriate conduct of a sexual nature should bring the situation to the
               attention of a manager, supervisor, union official, an Equal Employment
               Opportunity counselor, or the manager of Human Resources.




6                                                                       Handbook PO-209
Rules of Conduct                                                                                2-7


2-6 Suspicious Activity
                   Employees must report any suspicious activity immediately to the following
                   contact:
                         GENERAL COUNSEL
                         US POSTAL SERVICE
                         475 L’ENFANT PLZ SW 6TH FL
                         WASHINGTON DC 20260-2100

                   Suspicious activity is any instance in which a person either within or outside
                   the Postal Service uses or attempts to use bribery, undue influence, or
                   coercion to induce or attempt to induce the employee to act or neglect to act
                   in regard to official responsibilities.
                   Suspicious activity is also any information that causes the employee to
                   believe that there has been a violation of the federal criminal statute or any
                   law or regulation directly or indirectly related to the responsibilities of the
                   Postal Service. The employee also must report suspicious activity made
                   under this paragraph to the local inspector-in-charge.


2-7 Standards of Ethical Conduct
                   Postal Service employees must adhere to the general provisions for the
                   standards of ethical conduct under Title 5 of the Code of Federal Regulations
                   (see Exhibit 2-7).




October 2012                                                                                         7
2-7                                                                                       Retail Operations Handbook

Exhibit 2-7
Standards of Ethical Conduct, Title 5, Code of Federal Regulations
    [Code of Federal Regulations]
    [Title 5, Volume 3]
    [Revised as of January 1, 2003]
    From the U.S. Government Printing Office via GPO Access
    [CITE: 5CFR2635.101]


    TITLE 5—ADMINISTRATIVE PERSONNEL
    CHAPTER XVI—OFFICE OF GOVERNMENT ETHICS
    PART 2635—STANDARDS OF ETHICAL CONDUCT FOR EMPLOYEES OF THE EXECUTIVE BRANCH
    Subpart A—General Provisions
    Sec. 2635.101 Basic obligation of public service.
    a.    Public service is a public trust. Each employee has a responsibility to the United States Government and its
          citizens to place loyalty to the Constitution, laws, and ethical principles above private gain. To ensure that
          every citizen can have complete confidence in the integrity of the federal government, each employee shall
          respect and adhere to the principles of ethical conduct set forth in this section, as well as the implementing
          standards contained in this part and in supplemental agency regulations.
    b.    General principles. The following general principles apply to every employee and may form the basis for the
          standards contained in this part. Where a situation is not covered by the standards set forth in this part,
          employees shall apply the principles set forth in this section in determining whether their conduct is proper.
          (1)    Public service is a public trust, requiring employees to place loyalty to the Constitution, the laws, and
                 ethical principles above private gain.
          (2)    Employees shall not hold financial interests that conflict with the conscientious performance of duty.
          (3)    Employees shall not engage in financial transactions using nonpublic government information or
                 allow the improper use of such information to further any private interest.
          (4)    An employee shall not, except as permitted by subpart B of this part solicit or accept any gift or other
                 item of monetary value from any person or entity seeking official action from, doing business with, or
                 conducting activities regulated by the employee’s agency, or whose interests may be substantially
                 affected by the performance or nonperformance of the employee’s duties.
          (5)    Employees shall put forth honest effort in the performance of their duties.
          (6)    Employees shall not knowingly make unauthorized commitments or promises of any kind purporting
                 to bind the government.
          (7)    Employees shall not use public office for private gain.
          (8)    Employees shall act impartially and not give preferential treatment to any private organization or
                 individual.
          (9)    Employees shall protect and conserve federal property and shall not use it for other than authorized
                 activities.
          (10) Employees shall not engage in outside employment or activities, including seeking or negotiating for
                 employment, that conflict with official government duties and responsibilities.
          (11) Employees shall disclose waste, fraud, abuse, and corruption to appropriate authorities.
          (12) Employees shall satisfy in good faith their obligations as citizens, including all just financial
                 obligations, especially those—such as federal, state, or local taxes—that are imposed by law.
          (13) Employees shall adhere to all laws and regulations that provide equal opportunity for all Americans
                 regardless of race, color, religion, sex, national origin, age, or handicap.
          (14) Employees shall endeavor to avoid any actions creating the appearance that they are violating the
                 law or the ethical standards set forth in this part. Whether particular circumstances create an
                 appearance that the law or these standards have been violated shall be determined from the
                 perspective of a reasonable person with knowledge of the relevant facts.




8                                                                                                    Handbook PO-209
Rules of Conduct                                                                               2-9


2-8 Unofficial Use of Postal Service Property and
    Supplies
                   No employee will use, directly or indirectly, or allow the use of the Postal
                   Service or government property or services, including property leased to the
                   Postal Service or a government agency, for other than officially approved
                   activity. Employees have a duty to protect and conserve Postal Service
                   property, equipment, supplies, and other property entrusted or issued to
                   them.


2-9 Public Perception
                   The Post Office lobby is the principal business office of the Postal Service.
                   For many customers, the lobby is their close-up view of Postal Service
                   operations; therefore, the lobby’s appearance, convenience, and efficiency
                   directly affect the Postal Service’s public image.
                   The engaging-the-customer transaction includes one that is done in clean
                   lobbies stocked with forms and supplies and by retail associates who are
                   professionally attired, friendly, knowledgeable about Postal Service products
                   and services and who know how to match these products to a customer’s
                   needs. The retail professional must follow the “GIST” (greet, inquire, suggest,
                   and thank) model in every retail transaction.
                   All employees should refrain from loud, excessive talking while on Postal
                   Service premises. Only employees that are serving customers should be in
                   the proximity of the retail counter.
                   Playing music in the Post Office can bring on a number of problems and
                   therefore music is not allowed. Music can be distracting to customers.
                   Playing a local radio station means commercials will air in the Post Office and
                   that airing violates the policy against commercial advertising on Postal
                   Service property. Not one particular genre of music is representative of all
                   Postal Service customers. Exceptions are digital signage test locations and
                   Postal Service-approved music from Headquarters (e.g., Dear Santa Holiday
                   CD 2005).
                   How Postal Service employees answer the telephone and what the
                   customers see and hear from Postal Service employees directly affects a
                   customer’s perception of the Postal Service.
                   Employees answering the phone should identify the office and themselves
                   and then offer customer assistance.
                   Postal Service managers must ensure that retail services are available and
                   accessible to customers in a timely, efficient manner and in an orderly, clean,
                   and attractive environment.




October 2012                                                                                       9
                                          Retail Operations Handbook




     This page intentionally left blank




10                                                Handbook PO-209
 3      Uniforms


3-1 General Policy
               Supervisors are responsible for observing the uniforms of employees and
               taking appropriate corrective action, when necessary, to ensure that
               employees are properly attired. Postal Service employees are responsible for
               being properly dressed for duty. They are expected to maintain high
               standards of appearance, presenting to the public the best tradition of
               service and efficiency while performing their duties.
               Uniformed employees are responsible for conforming to all uniform
               regulations and wearing only authorized uniforms and combinations. When
               scheduled to work the retail counter, all employees who receive uniform
               allowances should wear complete and proper uniform attire, pants or skirt,
               skort, polo shirt, shirt and tie (men), and neckwear or button cover (ladies). All
               clothing must be clean, neat, and professional.
               Proper footwear is mandatory. Work shoes should be fully enclosed at the
               heel, toe, and sides and made of leather or a substantial synthetic material
               (note: canvas and nylon are not acceptable).
               For more information on uniforms, see the Employee and Labor Relations
               Manual (ELM), chapter 9. For more information on shoes, see Handbook
               EL-814, Postal Employees Guide to Safety.


3-2 Retail Associates Who Work at the Retail Counter
               Retail associates who may be needed at the retail counter are expected to
               maintain high standards of appearance, representing to the public the best
               tradition of service and efficiency while performing their official duties. If
               employees are scheduled to work the window, they must wear their
               uniforms. Jeans, shorts, sleeveless tops, tee-shirts, sweats, and spandex are
               not appropriate attire for employees working at the retail counter; the
               aforementioned list is not meant to be exhaustive.
               For more information on uniforms, see chapter 9 of the ELM.




October 2012                                                                                  11
3-3                                                             Retail Operations Handbook


3-3 Uniform Allowance
             If an employee qualifies, but does not already receive a uniform allowance,
             he or she should contact the district Human Resources office to request a
             uniform allowance. If retail employees do not qualify, district management
             may provide a uniform for employees to wear when working the window.
             Employees who have been provided uniforms are required to wear the
             uniforms as directed by management.


3-4 Name Tags
             All employees are required to wear authorized Postal Service name tags.
             Name tags must be visible to the customer. Name tags of the retail
             associates are to be worn over the right breast so that the tag is visible to the
             customer. Employees with ID badges must wear the badges at all times; but
             the badges may be worn out of sight of the customer, either on the waist or
             as prescribed by the installation head.
             At installations in which Postal Service police officers are assigned access
             control functions, all employees are required to display their identification to
             the officer when entering the facility or grounds. Employees are not required
             to display their full name to the general public.




12                                                                        Handbook PO-209
 4      Duties


4-1 Revenue Protection and Assurance
                 All Postal Service employees are responsible for preventing the loss of
                 revenue by identifying and collecting short or unpaid postage and fees,
                 uncanceled stamps, and misclassified mail.
                 Examples of revenue loss include the following:
                 a.   Uncanceled stamps.
                 b.   Short-paid mail.
                 c.   Unbalanced scales.
                 d.   Improperly prepared bulk mailings.
                 e.   Unapplied surcharges.
                 f.   Uncollected Post Office box rent.
                 g.   Failure to block out Post Office boxes when fees are past due.
                 h.   Failure to close Post Office boxes in a timely manner.
                 i.   Assessment of wrong prices.
                 j.   Shortcuts.
                 k.   Failure to know classes of mail.
                 l.   Failure to offer value-added services.
                 m.   Failure to follow procedures.
                 n.   Permit imprint mail deposited in collection boxes.
                 o.   Failure to inquire about customers’ mailing needs.
                 p.   Failure to have Postal Service products available.
                 q.   Use of outdated materials (e.g., charts and forms).
                 Retail associates must deposit all cash (excluding authorized cash reserve),
                 checks, and cashed items into the official bank account on the same
                 business date that transactions occur. Units should have one deposit per
                 day, unless banking requirements require a separation of cash and checks.
                 In some cases, offices making advance deposits and separating cash and
                 checks may have a maximum of four deposits per day.




October 2012                                                                               13
4-2                                                                  Retail Operations Handbook


4-2 Sanctity and Security of the Mail
                   The Postal Service must preserve and protect the security of the mail in its
                   custody from unauthorized opening, inspection, and reading of contents.
                   The Postal Service must also prevent tampering, delay, or other unauthorized
                   acts. This public trust is vested in each Postal Service employee.
                   Mail that is accepted by any employee must be protected. If an employee
                   has a question about mail security procedures, is unable to consult a
                   manager, and the procedures are not clearly and specifically answered by
                   Postal Service regulations or by written direction of the Postal Inspection
                   Service or General Counsel, then the employee must resolve the question by
                   protecting the mail in all respects and moving the mail, or letting the mail
                   move, without interruption to its destination.
                   Examples of unacceptable conduct relating to security and sanctity of the
                   mail include theft, destruction, damage, or delay of mail.

           4-2.1   Theft
                   Theft is taking something that does not belong to you, such as excess
                   merchandise samples or undeliverable publications for personal use. Theft
                   also includes removing merchandise, money, and coupons from
                   undeliverable bulk business mail for personal use.

           4-2.2   Destruction or Damage of Mail
                   The destruction or damage of mail includes deliberately damaging, losing,
                   discarding, or defacing deliverable mail and allowing the mail to remain
                   unprotected from theft or inclement weather.

           4-2.3   Delay of Mail
                   Delaying mail includes improperly detaining mail by failing to deliver in
                   accordance with service standards prescribed for each class of mail.
                   Failure to uphold the public trust vested in each Postal Service employee
                   may cause removal from the Postal Service as well as criminal prosecution,
                   resulting in fines or imprisonment.


4-3 Work Schedules
                   Employees’ adherence to assigned work schedules is considered part of
                   their duties.
                   Scheduling employees is an operational function based on workload
                   projections, service commitments, and budgetary constraints.
                   Managers use the following tools to achieve maximum results for scheduling:
                   a.    Retail analysis profile study results in the Money Order Voucher Entry
                         System.
                   b.    Small Post Office reporting tool.


14                                                                             Handbook PO-209
Duties                                                                                              4-4.2

                       c.    Point-of-service (POS) ONE Window Operations Survey (WOS) reports.
                       d.    WOS Daily Scheduler.
                       If management initiates a temporary change of schedule to an employee by
                       Wednesday of the preceding service week, even if this change is revised
                       later, the employee’s time can be limited to the hours of the revised
                       schedule. An out-of-schedule premium is paid for those hours worked
                       outside of, and instead of, an employee’s regular schedule.
                       Eligible employees do not receive an out-of-schedule premium when
                       attending a recognized training session that is a planned, prepared, and
                       coordinated program or course.

               4-3.1   Adherence to Fair Labor Standards Act
                       The Fair Labor Standards Act (FLSA) workweek for all employees is a fixed
                       and regular recurring period of 168 hours: 7 consecutive 24-hour periods.

               4-3.2   Full-Time Employees
                       For purposes of establishing the FLSA workweek, Saturday is considered a
                       service day, even if it is not actually included as a service day in the full-time
                       employee’s regular schedule. The FLSA workweek begins 8 hours prior to
                       the time that such employee’s regular schedule would begin on Saturday.

               4-3.3   Part-Time Employees
                       The FLSA workweek for part-time regular and flexible employees is defined
                       and determined in the same manner as stated above for full-time employees
                       except that the FLSA workweek for part-time employees may not begin prior
                       to 20:00 (8:00 p.m.) on Friday.


4-4 Recording Time
                       Employees must follow guidelines established in Handbook F-21, Time and
                       Attendance.

               4-4.1   Labor Distribution Code and Functional Operations
                       Number
                       The labor distribution code (LDC) is a 2-digit number used to identify the
                       major activity of an employee. The LDC is used to compile work hour, labor
                       utilization, and other financial reports for management use. The functional
                       operations number code is a 4-digit number used for the same purposes as
                       the LDC.

               4-4.2   Clock Rings
                       Employees are required to input correct operational transaction codes.
                       Management is responsible for reviewing the Time and Attendance Control
                       System Report and the Clock Ring Error Report and processing any
                       necessary corrections. Management is responsible for the accuracy of the


October 2012                                                                                           15
4-4.3                                                               Retail Operations Handbook

                  entries on time cards, must provide appropriate documents supporting time
                  card entries to the timekeeper, and must ensure that the timekeeper
                  complies with the procedures in Handbook F-21.

          4-4.3   Timecards
                  All bargaining unit and casual employees are required to use time clocks (if
                  available) to record clock rings on their time cards.
                  If time clocks are not available, employees must write in their clock rings
                  each day, in blue or black ink, in the clock ring spaces on the back of the
                  time card.
                  In certain situations, such as travel or assignment away from the time card
                  location, the employee’s supervisor may write in the daily clock rings for the
                  employee. In such cases, the employee must submit a completed PS Form
                  1234, Utility Card, and the data must be verified to ensure compatibility with
                  the previously submitted PS Form 1230 and/or PS Form1230-C, Time Card.
                  PS Form 1234 must be filed with the original.

          4-4.4   Disallowing Time
                  In those cases where a full-time regular employee’s clock rings exceed 8.08
                  hours and management knows or has reason to know that the employee was
                  not engaged in work or work-related activities while in the time-over-8 status,
                  management must disallow the time on the clock that was not worked. In
                  such cases, management must insert a written entry on PS Form 1017-A,
                  Time Disallowance Record.

          4-4.5   Unauthorized Work Time
                  An employee who continues to work contrary to a direct order from his or her
                  manager must be paid for all time worked but may be subject to disciplinary
                  action. In such cases, the manager must insert a written entry on PS Form
                  1017-B, Unauthorized Overtime Record.

          4-4.6   Time Card Entry
                  When clock time is disallowed, the employee’s manager must enter in the
                  disallowed (reason) column of the time card the amount of time to be
                  disallowed and an appropriate reason code. In such cases, the manager
                  must prepare a written entry to document the basis for his or her knowledge
                  that the employee was not working during the time disallowed. See
                  Handbook F-21 for information on PS Forms 1017-A and 1017-B.


4-5 Meeting Dispatch Deadlines

          4-5.1   Lobby Drop Schedules
                  Retail associates are responsible for ensuring that all mail collected over the
                  retail counter and all other areas is properly culled and separated to the
                  correct collection receptacles and ready for dispatch.


16                                                                            Handbook PO-209
Duties                                                                                               4-7

                       Retail associates must verify that customer notification decals (e.g., Decals
                       DDD-1, 13-ounce Rule or DDD-3) are applied to lobby drops and are
                       maintained in a legible fashion. Managers must be advised immediately if
                       decals are missing, damaged, or illegible.

               4-5.2   Collection Boxes
                       Collection boxes are located in lobbies and outside the facility. If instructed
                       or assigned, retail associates are responsible for collecting mail from
                       collection boxes in accordance with times posted. Make collections as near
                       as possible to the posted pickup time but never before posted times.
                       Managers and retail associates must verify customer notification decals
                       (Decal DDD-1) are applied to collection boxes and are maintained in a legible
                       fashion. Managers must immediately have decals replaced that are missing,
                       damaged, or illegible.


4-6 Proper Reporting of Funds and Receipts
                       Each retail associate in a POS or an integrated retail transaction (IRT) office is
                       responsible for entering transactions and information as they occur and for
                       providing every customer with a system-generated receipt every time a
                       transaction is performed. Use PS Form 1096, Receipt, only in cases where
                       the retail equipment is temporarily nonfunctional.
                       Retail associates must remit all funds received for the sale of stamps and
                       other Postal Service products and services by using PS Form1412, Daily
                       Financial Report, supported by required documentation, on a daily basis.
                       Every postal retail unit (PRU) must transmit a PS Form 1412 at the close of
                       business on the same business day, regardless of the amount of financial
                       activity. PRUs transmit their daily financial report using the reporting
                       technology (e.g., POS, IRT, eMOVES, and automated postal center)
                       approved for their unit.
                       Follow the guidelines in chapter 5 of Handbook F-101, Field Accounting
                       Procedures.


4-7 Maintenance of Lobby Appearance
                       To effectively manage Postal Service lobbies, managers must ensure that
                       retail services are available and accessible to customers in a timely, efficient
                       manner and in an orderly, clean, and attractive environment. Ensure that the
                       floors have been swept; the office has been dusted; the glass has been
                       cleaned; and the trash has been emptied.
                       Display in-store messaging and products in accordance with instructions
                       and planograms.




October 2012                                                                                          17
4-8                                                           Retail Operations Handbook


4-8 Maintenance of a Neat and Safe Work Area
              Managers are expected to maintain their facilities in a clean, safe, and
              healthful condition consistent with the conditions set forth in Handbook
              MS-47, Housekeeping Postal Facilities.
              The Occupational Safety and Health Act (OSHA) requires that employers
              provide a safe and healthful workplace free of recognized hazards and follow
              OSHA standards.
              Safety rules and regulations are found in Handbook EL-814, Postal
              Employees Guide to Safety.




18                                                                      Handbook PO-209
 5      Schedules


5-1 Management of Clerk Schedules

               5-1.1   Non–Point-of-Sale/eMOVES Offices
                       Managers should use the results of the retail analysis profile study to help
                       determine schedules for retail associates.

               5-1.2   Point-of-Sale Offices
                       Use Retail Data Mart (RDM) window operations survey (WOS) reports to
                       determine retail associates’ schedules. The RDM WOS earned actual staffing
                       graph (EASG) and the RDM WOS 1994 scheduler, located in the enterprise
                       data warehouse (EDW), are tools that can help align schedules by adjusting
                       actual terminal usage to meet earned window hours.
                       While the tools do not replace the need for managing the day-to-day
                       operation, each tool can assist with scheduling. Printing the RDM EASG on a
                       regular basis can provide insight into peak and slow transaction periods to
                       better schedule employees. Review each time segment and not only the
                       periods when earned work minutes and proposed staff are higher and lower.
                       Do the same for every day of the work week. Prepare your base window
                       schedule using the WOS 1994 scheduler accordingly.
                       As a greater comfort level in using these reports is achieved, consider
                       reviewing scheduling on a cyclical basis. For example, days at the first of the
                       month may require a significantly different number of associates than days in
                       the middle of the month. Place emphasis on matching staffing to workload,
                       increasing or decreasing as appropriate.

               5-1.3   Point-of-Sale and Non–Point-of-Sale Offices
                       Review and adjust scheduling of retail associates’ hours to provide optimum
                       staffing during peak periods. Schedule breaks and lunches to coincide with
                       slower periods.
                       To the greatest extent possible, limit lunches and breaks during peak times
                       as identified by the Retail Analysis Program (RAP) survey, WOS survey, or
                       RDM WOS reports.
                       Give special attention to Saturdays. Determine if long lines on Saturdays
                       could be reduced by adjusting hours on Saturdays or during the week.
                       Review retail operations complement to maximize usage of flexibility with
                       part-time flexible and part-time regular employees.


October 2012                                                                                          19
5-2                                                                 Retail Operations Handbook


5-2 Adherence to Postal Service Schedules

          5-2.1   Work
                  Managers are responsible for ensuring that employees are working their
                  assigned schedules. Management must take measures through employee
                  orientation, service talks, schedule postings, etc., to ensure that employees
                  are aware of their work schedules and are familiar with proper clocking
                  procedures.
                  Employees’ adherence to work schedules is considered part of their duties.

          5-2.2   Collection
                  Retail associates are responsible for ensuring that all mail collected over the
                  retail counter and all other areas is properly culled and separated to the
                  correct collection receptacles and ready for dispatch.

          5-2.3   Dispatch
                  Retail associates are to collect lobby drops, inside collection boxes, and
                  outside collection boxes according to the collection times posted. Collection
                  boxes should be checked as close as possible to, but never before, the
                  posted time.


5-3 Office Hours
                  Lobby and retail services should be scheduled during hours most
                  appropriate to the needs of the majority of customers in the local area. Postal
                  Service units located in a business area normally would be open during
                  hours maintained by that business community.
                  If the postmaster/manager determines that additional service hours are
                  necessary to meet community needs, he/she must obtain approval from the
                  next higher management level for increasing workhour usage if additional
                  costs are involved.
                  Except as provided below, permanent changes in the hours of operation
                  must be approved by the district and area offices. Once approved, the area
                  retail office must notify Headquarters Retail Operations of the change in
                  hours of operation at a minimum of 30 days in advance of the change. The
                  notification is to be done via email, using the “Notification of Proposed
                  Reduction in Office Hours” located at http://blue.usps.gov/wps/portal/
                  officehours. Retail units offering Saturday delivery must continue to do so
                  unless otherwise approved by Headquarters Retail Operations.
                  Total daily hours of service for Remotely Managed Post Office (RMPOs) and
                  Part-Time Post Office (PTPOs) on weekdays are determined by
                  Headquarters Retail Operations. The actual hours of service each weekday
                  and weekend are determined by the district officials. Offices offering
                  Saturday delivery must continue to do so unless otherwise approved by
                  Headquarters Retail Operations.


20                                                                            Handbook PO-209
Schedules                                                                                        5-4.2

                       A replacement for the mandatory “Hours of Operation” decal must be
                       ordered from the Direct Vendor Signage Catalog and applied to all entrance
                       doors per retail standardization guidelines. “Replacement Hours of
                       Operation” decals must be ordered with sufficient time to receive the new
                       decal from the vendor and display it the day before the hours are changed.
                       Thirty days prior to the change in hours of operation, temporary signs must
                       be posted on entrance doors to inform customers of the upcoming change in
                       hours and the nearest Post Office that can provide service during the
                       changed hours. Offices must check with their district retail office for further
                       information about appropriate temporary signage.


5-4 Lobby and PO Box

               5-4.1   Standards for Box Service
                       Postmasters may keep the box lobby open to the public 24 hours a day if
                       safety and security provisions allow for the extended hours and there is
                       sufficient public demand.

               5-4.2   Box Service Up-Time
                       Each unit must have a scheduled PO Box up-time for box mail to be finalized
                       and available to customers. This up-time varies from unit to unit and is
                       established based on variables such as mail arrival time, average mail
                       volumes per trip, and staffing availability.
                       Schedule PO Box services during hours most appropriate to the needs of the
                       majority of customers in the local area. The local postmaster, with District
                       approval, establishes the local PO Box up-time. The PO Box up-time must
                       be posted in the retail lobby as notification for customers and in the box
                       distribution area as notification for employees working the mail.
                       If a unit consistently fails to meet the scheduled PO Box up-time, then
                       analysis should be done to review possible actions to assist the unit in
                       meeting the schedule. If corrective action is neither effective nor possible
                       given local conditions, then consider changing the scheduled PO Box up-
                       time. A change to the PO Box up-time should be implemented at the
                       beginning of the fiscal quarter. Provide customer notification 30 days in
                       advance of any change in the up-time schedule.




October 2012                                                                                          21
                                          Retail Operations Handbook




     This page intentionally left blank




22                                                Handbook PO-209
 6      Security and Safety


6-1 Aviation Mail Security Anonymous Mail
               Management must ensure that all employees are trained in, and comply with,
               all current Postal Service Aviation Mail Security Anonymous Mail standard
               operating procedures (SOP), which can be found at: http://blue.usps.gov/
               nationalpreparedness/avsec.htm.
               Every facility is required to have an Anonymous Mail Unit where a hard copy
               of the current SOP is available for employee use. The SOP contains duty-
               specific procedures for identifying and handling anonymous mail.
               Compliance with the Anonymous Mail Program is mandatory, and
               management must perform required spot checks of their facility to ensure
               continued program compliance. Anonymous Mail Program instructions and
               training material are restricted information and may not be distributed
               outside the Postal Service. For more information, contact your district
               homeland security coordinator.


6-2 Hazardous Materials
               A hazardous material (HAZMAT) is any article or substance designated by
               the U.S. Department of Transportation as being capable of posing an
               unreasonable risk to health, safety, or property during transportation.
               The Postal Service accepts limited amounts of potentially hazardous
               materials for mailing; however, most HAZMAT is nonmailable. The material
               allowed is generally other regulated material (ORM-D) consumer commodity
               that is in quantities small enough to present little hazard to life, health, or
               property.
               HAZMAT is not acceptable for air transportation if it is not prepared in
               compliance with the specific applicable requirements. These requirements
               consider the degree of hazard, quantity of material, method of packaging,
               required shipping papers, and adequacy of labels and/or markings required
               for carriage aboard an aircraft.
               Particular conditions applicable to mailings of hazardous materials to foreign
               and APO/FPO addresses are given in the Mailing Standards of the United
               States Postal Service, International Mail Manual (IMM®).




October 2012                                                                                23
6-3                                                                 Retail Operations Handbook

                  All employees are required to be aware of the proper acceptance, handling,
                  and transportation of HAZMAT. Standard operating procedures and training
                  materials are available at: http://blue.usps.gov/nationalpreparedness/
                  HAZMAT.htm.


6-3 Counterline
                  Only retail associates on duty and other authorized personnel are permitted
                  behind the counterline. Employee purchases of Postal Service products and
                  services are never to be conducted behind the counterline.


6-4 Suspicious Money Order Activity
                  The U.S. Treasury Department has defined money laundering as the attempt
                  to conceal or disguise the nature, location, source, ownership, or control of
                  money derived from illegal activities. This definition covers a wide range of
                  activities and includes any type of money, including Postal Service money
                  orders.

          6-4.1   PS Form 8105-A, Funds Transaction Report
                  To comply with the Bank Secrecy Act, customers must complete a PS Form
                  8105-A, Funds Transaction Report (FTR), and present a valid ID in the
                  following situations:
                  a.    For all sales of money orders and Sure Money® transactions totaling
                        $3,000 or more to the same customer in the same day. Fees charged
                        for transactions do not count toward the $3,000 limit. Separate
                        transactions to one customer over the course of 1 day count toward
                        the $3,000 filing threshold.
                  b.    When cashing money orders totaling more than $10,000 per day, per
                        customer.

          6-4.2   PS Form 8105-B, Suspicious Transaction Report
                  If a customer refuses to complete the PS Form 8105-A and acts in a
                  suspicious manner, the retail associate must complete a PS Form 8105-B,
                  Suspicious Transaction Report. The retail associate must also complete PS
                  Form 8105-B if a customer is purchasing large quantities of small
                  denominational money orders.


6-5 Stock and Levels of Security
                  Ensure that these descending levels of security in your installation are
                  followed:
                  a.    Level 1 — Burglar-resistant chests in fireproof, safes or security
                        containers located in walk-in vaults.


24                                                                           Handbook PO-209
Security and Safety                                                                                            6-6.2

                              b.       Level 2 — Postal Service-standard vaults or security containers.
                              c.       Level 3 — Security chests or burglar-resistant chest portion of fireproof
                                       safes.
                              d.       Level 4 — Fireproof safes or vaults not built to Postal Service
                                       standards.
                              e.       Level 5 — Lockable metal cabinets and file drawers.
                              Stamp stock should not be left in the open unless shrink-wrapped in a Postal
                              Store setting and stored in a secure location.
                              Certain items must be given priority of protection over others, and managers
                              are responsible for assuring that protective equipment is on hand for
                              providing maximum security. Exhibit 6-5 lists the priorities of protection for
                              accountable items.
                              Exhibit 6-5
                              Priorities of Protection
                               Priority      Accountable Item
                                   1         Postal funds (e.g., cash, checks, and money orders), credit and debit
                                             card receipts, and blank money order forms.
                                   2         Postage stamps, international reply coupons, migratory bird hunting
                                             and conservation stamps (e.g., bird stamps), and philatelic products.
                                   3         Stamped envelopes, stamped postal cards, money order imprinters,
                                             and nonsaleable stamp stock.
                                   4         Postal-related merchandise, packaging products, and official licensed
                                             retail products.



6-6 Mail

                      6-6.1   Registered, Collect on Delivery, and Accountables
                              Retail associates are responsible for the following duties:
                              a.       Following accountability and security procedures and keeping
                                       accurate records.
                              b.       Keeping registered articles locked in a drawer or cabinet if there is not
                                       a separate registry cage until the Registered Mail™ articles are ready
                                       to be dispatched.
                              c.       Giving Collect On Delivery (COD) mail every reasonable safeguard.
                                       (Preventing access to the mail by unauthorized persons, keeping such
                                       mail in locked cabinets, if available).
                              d.       Keeping all accountable mail behind the retail counter and away from
                                       the public.

                      6-6.2   Mail Sealed Against Inspection
                              Mail sealed against inspection includes First-Class Mail® items, Priority
                              Mail® items, Express Mail® items (domestic and international), mailgram
                              messages, and the international letter mail forming part of the letter class of
                              Postal Union Mail.



October 2012                                                                                                         25
6-6.3                                                              Retail Operations Handbook

                 No person may open mail sealed against inspection or search, inspect, read,
                 or disclose information obtained from the mail or its contents; or surrender all
                 or any part of such mail, whether or not such mail is believed to contain
                 criminal or other nonmailable matter.

         6-6.3   Acceptance and Delivery of Mail
                 Do not accept and stack mail to be metered later. Suitable identification can
                 be required of the recipient (if not known to the Postal Service employee)
                 before the delivery of a mailpiece.
                 Items that require a signature for delivery may not be opened or given to the
                 recipient before the recipient signs and legibly prints his/her name on PS
                 Form 3849, Delivery Notice/Reminder/Receipt (and return receipt, if
                 applicable), and returns the receipt(s).
                 Scan all extra services and Express Mail items according to existing
                 procedures at acceptance and/or delivery.


6-7 Locked Pouches
                 Registry pouches are the proper container for transporting registered items.
                 Rotary locks are the prescribed method of locking pouches. Rotary lock
                 pouches should always be used in any office or unit in possession of a rotary
                 key. The proper procedure for handling locked pouches can be found in
                 Handbook DM-901, Registered Mail.


6-8 Funds
                 Postal Service funds must be kept safe without loaning, using, depositing in
                 an unauthorized bank, or exchanging for other funds. Postal Service funds
                 must always be kept separate from personal funds. Keep Postal Service
                 funds inaccessible to the public and concealed from view.
                 For advance and final remittance, retail associates should do the following:
                 a.    Make an advance deposit of any excess monies during the day.
                 b.    Remove and count funds in a secured area to be remitted from the
                       cash drawer.
                 c.    Maintain a checklist in each office.
                 d.    Verify each check against the list and keep the list with PS Form 1412,
                       Daily Financial Report, documentation.
                 e.    Count the cash in a secure area away from the counter.
                 f.    Give the funds to the close-out employee.
                 g.    Record the funds in the retail system, or on PS Form 1412 for eMOVES
                       offices.
                 The designated closeout employee verifies and acknowledges receipt of the
                 funds and initials AIC 751/752 on the retail associate’s copy of the PS Form
                 1412.


26                                                                           Handbook PO-209
Security and Safety                                                                                     6-9.3.1


6-9 Keys
                              Managers procure all replacement locks and lock assemblies needed at their
                              facilities, including Postal Inspection Service locks. Personnel are issued only
                              such keys as their duties require.
                              Managers must keep an accurate inventory of all keys and signed receipts
                              using PS Form 1628, Individual Key Record.
                              Postal Service employees must immediately report any lost or stolen keys to
                              the inspector-in-charge.
                              Managers must conduct a semiannual physical survey of all keys.
                              All employees must follow guidelines in accordance with chapter 2 of the
                              Administrative Support Manual.

                      6-9.1   Registered
                              Retail associates must ensure that Registered Mail items are locked at all
                              times in a security container. Employees must sign the key over from one
                              tour or one employee to the next by using PS Form 1625, Record of Entry —
                              Registry Section, so that individual responsibility can be assigned at all
                              times.

                      6-9.2   Building
                              Only issue building keys to employees who are required to open or close the
                              office. Record all keys at the time of issuance on PS Form 1628 at the time of
                              issuance.
                              When an employee’s duties no longer require the use of an assigned key or
                              the employee leaves the service, the employee must return the key
                              immediately. Enter the date the key(s) is returned on PS Form 1628 as the
                              release of accountability. If keys used to operate exterior doors to the facility
                              are not returned, the locks must be replaced or rekeyed.
                              Standard locks are not authorized on exterior doors or high-level security
                              areas. All exterior doors must be equipped with a deadbolt lock. The
                              deadbolt feature is operated by key from the outside and by turning the lever
                              from the inside.
                              Only postmasters, installation heads, or their designees may carry a master
                              key. Master keys are issued to maintenance employees only during their
                              tours of duty and may not be carried from the building.

                      6-9.3   Postal Inspection Service Keys
                  6-9.3.1     O Keys
                              In buildings with lookout galleries, one O key is assigned to the postmaster
                              or other official in charge, who must personally safeguard the key at all times.
                              Only the postmaster or a designated supervisor may admit cleaners or other
                              authorized persons to the galleries on the first Monday of the month or by
                              obtaining approval in advance from the responsible inspector-in-charge.



October 2012                                                                                                27
6-9.3.2                                                              Retail Operations Handbook

                    All employees needing access to lookout galleries or Postal Inspection
                    Service space must sign for keys in the key log. The log must show
                    requestor’s name, date, key-in time, and key-out time.
                    Overnight retention of keys is prohibited. Coordinate access for other-than-
                    scheduled cleaning with the inspector-in-charge.

          6-9.3.2   J Keys
                    A special J key, which operates postal inspectors’ office locks, is provided
                    for other authorized personnel.

           6-9.4    Cash Drawers
                    Place cash and stamp credits in a locked container and store in a security
                    container, safe, or vault following an employee’s tour of duty. In point-of-
                    service (POS) offices, use POS cash drawers.
                    Whenever an employee relinquishes control of an assigned stamp credit for
                    any reason, change the locks on the employee’s stamp and cash drawers.
                    Do not reuse the old locks.
                    To safeguard each associate’s stamp credit, a manager must make an
                    annual examination of all locks and keys in the unit except for duplicate keys
                    on file on PS Form 3977, Duplicate Key, Combination and Password
                    Envelope. This ensures that individual associates’ keys will not open locked
                    drawers, safe compartments, or stamp cabinets of other employees. The
                    manager keeps a record for financial examination purposes.
                    Hold duplicate keys to stamp credits in the main safe or vault of the station
                    or branch in a compartment under the exclusive control of the manager or a
                    designated subordinate. Place the combinations for the main safe or vault
                    and the duplicate compartment keys in a sealed PS Form 3977 registered to
                    the safe.


6-10 PS Form 3977
                    A PS Form 3977 envelope is used to secure employee keys, passwords, and
                    combinations. At least once every 6 months, managers must physically
                    examine each PS Form 3977.
                    After the employee’s keys, passwords, and combinations are enclosed and
                    the flap is sealed, the employee to whom the keys are assigned and a
                    witness must sign across both flaps on the reverse of the envelope. Round
                    date as instructed on the front of the form.
                    Do not perforate or alter the PS Form 3977 in any way while it is sealed. If
                    evidence of tampering with the envelope is noted or alleged, notify the local
                    inspector-in-charge.
                    When locks, combinations, and passwords are changed, prepare a new PS
                    Form 3977 and submit it to the custodian of the PS Forms 3977. The
                    manager or designee must dispose of the replaced PS Form 3977.




28                                                                             Handbook PO-209
Security and Safety                                                                                   6-11.1

                               When it is necessary to open a duplicate key envelope, cut it along one end,
                               leaving the signature and postmarks intact. The employee opening the PS
                               Form 3977 and a witness must sign and date it. Retain the opened envelope
                               as instructed on PS Form 3977.
                               Keep PS Forms 3977 in a locked receptacle under the exclusive control of
                               the postmaster or designee.

                      6-10.1   Key and Combinations Envelopes
                               Ensure that each responsible employee and a witness to the enclosure of the
                               combination or keys sign the envelope. Round date as instructed on the
                               form.
                               Each time a lock or combination is changed, prepare a new PS Form 3977
                               and submit it to the custodian of the PS Form 3977 it replaces. The
                               custodian must dispose of the replaced envelope.
                               Hold duplicate keys to stamp credits in the main safe or vault of the station
                               or branch in a compartment under the exclusive control of the manager or a
                               designated subordinate.
                               Combinations for the main safe or vault and the duplicate compartment keys
                               should be sealed in a PS Form 3977 envelope. Store these PS Forms 3977 in
                               the most secure place under the exclusive control of the postmaster or
                               designated subordinate.

                      6-10.2   Password Envelopes
                               Maintain a separate PS Form 3977 for integrated retail terminal, POS, and
                               credit/debit card passwords for individual associates.
                               Each system’s password must be placed in a separate PS Form 3977
                               envelope if the passwords are different. Refer to Handbook F-101, Field
                               Accounting Procedures, subchapters 3-7 and 3-8.


6-11 Building

                      6-11.1   Lighting
                               Public parking areas and entries must be sufficiently illuminated to be safe
                               and discourage crime. Provide security lighting to assist in maintaining
                               acceptable levels of facility protection. This includes lighting at these
                               locations:
                               a.   All areas not open to the general public.
                               b.   Entrance gates.
                               c.   Employee entrances.
                               d.   Vestibule entrances.
                               e.   Customer entrances.
                               f.   Areas around the building perimeter and perimeter security fencing.




October 2012                                                                                               29
6-11.2                                                                Retail Operations Handbook


          6-11.2    Parking and Grounds
                    Customer, employee, and Postal Service vehicle parking and maneuvering
                    areas must be separate from one another. Locate parking areas close to their
                    respective entrances into the building. Postal Service employee vehicles may
                    not be parked with highway contract route vehicles, motor vehicle service, or
                    other commercial vehicles. Facilities less than 9,000 square feet are exempt
                    from this requirement.
                    Plants, trees, and shrubs must not provide points of concealment or
                    unauthorized entry to the facility, secure grounds, or Postal Service assets.

          6-11.3    Securing Equipment
         6-11.3.1   Safes
                    Security containers (safes) are used to store all money, stamp stock,
                    Registered Mail items, national security documents, evidence, and other
                    accountable items identified by the Postal Inspection Service. Security
                    containers are required when a vault is not needed to store the office
                    accountable items.
                    Ensure that safes and vaults are fully locked at the end of the day. Give the
                    dial at least two complete turns in each direction. During business hours, all
                    safes must remain closed and day-locked.

         6-11.3.2   Round Date Stamp
                    The all-purpose date stamp is used for stamping the customer copy of
                    receipts for services such as Certified Mail™ service or Delivery
                    Confirmation™ service. This stamp is also used for Registered Mail service
                    and on the daily bank deposit slip.
                    This stamp must be safeguarded at all times. Do not leave the stamp on the
                    counter where unauthorized individuals can handle it. Make sure the stamp is
                    locked at night with the other accountable items. If the round date stamp
                    becomes lost or missing, immediately notify the Postal Inspection Service
                    and Office of Inspector General.

         6-11.3.3   Postage Meters (Post Office)
                    Meter heads must always be removed and put in a secure place when
                    leaving the office. Ensure that protective equipment is used for maximum
                    security at all locations.

         6-11.3.4   Money Order Imprinters
                    When not in use, keep money order imprinters in a safe, security container,
                    or vault. If space is not available, store under protection of a lock.
                    Whenever possible, store money order forms and money order imprinters
                    overnight in different security containers if the containers furnish an equal
                    degree of security.




30                                                                              Handbook PO-209
Security and Safety                                                                                6-11.3.6.3


                 6-11.3.5   Cameras and Tapes
                            The inspector-in-charge of the division in which the facility is located
                            determines the need for, quantity, type, and location of closed-circuit
                            television (CCTV) systems and cameras.
                            Retail units use CCTV systems for security. CCTV systems help protect
                            employees, mail, and Postal Service assets as well as deter crime. Closed
                            circuit televisions are strategically placed throughout the retail lobby; they
                            record activities, so that if theft is suspected, the tapes can be reviewed for
                            evidence.
                            Management is responsible for overseeing maintenance and repair of CCTV
                            systems and also for ensuring that information from the CCTV camera is
                            monitored and tapes are being properly recorded 24 hours a day.

                 6-11.3.6   Doors, Alarms, and Proper Identification
               6-11.3.6.1   Securing Doors
                            Employees must firmly adhere to the policy of locking doors. Management is
                            responsible for ensuring compliance to afford maximum protection of Postal
                            Service employees, funds, and property.
                            Keep all doors and windows of the office locked. In offices where the lobby
                            remains open when no one is on duty, lock all doors, windows, and dutch
                            doors connecting the lobby with the working portion of the office.
                            All exterior doors and doors with access to the workroom floor must be
                            equipped with deadbolt locks. Close lobbies when no one is on duty unless
                            the screen line extends to a permanent ceiling and police protection is
                            adequate.
               6-11.3.6.2   Alarms
                            The Postal Inspection Service determines the need for an alarm system. The
                            inspector-in-charge gives the facility head detailed instructions for the alarm
                            system. These instructions are restricted information and are kept in a secure
                            area.
                            Ensure that promotional devices do not block the view of the sensor.
               6-11.3.6.3   Photo Identification and Access Badges
                            All Postal Service employees must have a photo identification badge. Display
                            the badge at all times when in a Postal Service facility. Sales and services
                            associates name tags are to be worn over the right breast so that the tags
                            are visible to the customer. Employees with ID badges must wear them at all
                            times, but these badges may be worn out of sight of the customer, either on
                            the waist or as prescribed by the installation head. In addition, at installations
                            where Postal Service police officers are assigned access control functions,
                            all employees are required to display their identification to the officer when
                            entering the facility or grounds.
                            Employees are charged with the responsibility of preventing unauthorized
                            individuals, including off-duty employees, from entering restricted areas.
                            Investigate all individuals on the workroom floor who are not properly
                            identified or escorted.



October 2012                                                                                               31
                                          Retail Operations Handbook




     This page intentionally left blank




32                                                Handbook PO-209
 7      Equipment and Supplies


7-1 Point-of-Service and Integrated Retail Terminal
    Equipment

               7-1.1   Cleaning
                       Clean point-of-service / integrated retail terminal (POS/IRT) equipment with a
                       damp, clean, lint-free cloth. Do not use any chemicals when cleaning the
                       equipment.

               7-1.2   Ordering Supplies
                       Order POS/IRT supplies directly through the Material Distribution Center
                       (MDC).
                       Order receipt paper through an eBuy at: http://ebuy.usps.gov.

               7-1.3   Help Desk Support
                       The help desk is the source for answers to POS hardware and software
                       issues. To reach the POS help desk, call 800-USPS-HELP (800-877-7435).
                       To reach the IRT help desk, call 800-247-6478.


7-2 Postage Validation Imprinter

               7-2.1   Cleaning
                       Before changing the labels in the postage validation imprinter (PVI), clean the
                       PVI printer head with an alcohol-based cleaning pen.

               7-2.2   Ordering Supplies
                       Order PVI labels directly through the MDC. New PVIs and problems with
                       existing PVIs are handled locally through the field maintenance office.


7-3 Postage Meters
                       No person or entity other than an authorized provider, its authorized agent,
                       the Postal Service, or a licensee may have a postage meter in his/her/its
                       possession. A meter must be immediately surrendered to the provider, the


October 2012                                                                                        33
7-4                                                                 Retail Operations Handbook

                  provider’s agent, or to the Postal Service upon termination of a lease or
                  rental agreement.
                  Only authorized Post Offices use the Postage Meter Resetting System
                  (PMRS). To use remote-set meters under PMRS, Post Offices and classified
                  units must obtain the following:
                  a.    Written authorization from the manager of Post Office Operations who
                        will determine if leasing of a remote-set postage meter is cost effective.
                  b.    Funding approval by submitting an eBuy to cover the annual cost of
                        leasing a postage meter from an authorized manufacturer.
                  The following companies are authorized meter manufacturers:
                  a.    Hasler, Inc.
                  b.    Neopost.
                  c.    Pitney Bowes.
                  d.    Francotyp-Postalia, Inc.


7-4 PC Postage Product Providers
                  PC Postage® products and services are available from commercial providers
                  in cooperation with the Postal Service.
                  The following are authorized PC Postage Providers:
                  a.    Endicia.com (PSI Systems, Inc.).
                  b.    Pitney Bowes, Inc.
                  c.    Stamps.com.


7-5 Scales (Systems and Lobbies)

          7-5.1   Retail Lobby Scales
                  Retail scales are used to rate single piece mail. Follow current procedures for
                  verifying and calibrating scales based on the scale model used.

          7-5.2   Electronic Scales
                  Refer to the user operation manual for these units for verification and
                  calibration procedures. The manufacturer or the existing maintenance
                  contractor handles calibration for these units.

          7-5.3   Mechanical Scales
                  Refer to current maintenance management orders or visit: http://
                  www.mtsc.usps.gov for information on verification and calibration.

          7-5.4   Retail Counter Scales
                  Verify scale accuracy each day (zero balance). If the scale is not accurate,
                  calibrate using certified test weights.


34                                                                            Handbook PO-209
Equipment and Supplies                                                                                7-7


                  7-5.5   Integrated Retail Terminal
                          Refer to current maintenance management orders or visit: http://
                          www.mtsc.usps.gov for information on verification and calibration. Your local
                          field maintenance office handles calibration for these units.

                  7-5.6   Point-of-Service Scales
                          For zeroing and calibrating scales, refer to the POS Web site at: http://
                          eagnmnsxfb0/posone/ or follow the instructions in the POS Online
                          Procedures Guide.
                          For technical and service issues, contact the help desk at 800-877-7435.
                          Retail unit managers or their designees handle calibration for POS units.

                  7-5.7   Repaired Scales
                          Use certified test weights to calibrate scales before placing the scales into
                          service. Before submitting requisitions for new scales, ensure that locally
                          established coordinating procedures have been followed.
                          Requirements offices should prepare an eBuy form and forward it to the
                          MDC in Topeka, Kansas.
                          Users should contact the help desk at 800-247-6478 (IRT) or 800-877-7435
                          (POS ONE) with any questions.


7-6 Scanning Equipment

                  7-6.1   Intelligent Mail Device Scanner
                          Employees using the handheld scanner will use the procedures detailed in
                          Handbook PO-610, Signature Capture and Electronic Record Management:
                          Manager’s Guide to Standard Operating Procedures.
                          For technical or service issues, call the help desk at 800-877-7435.

                  7-6.2   POS Scanners
                          For technical or service issues call the help desk at 800-877-7435.


7-7 Money Order Imprinter
                          Manual issuance of money orders is not permitted. Inoperable imprinters
                          must be replaced or restored to service as quickly as possible. In the event
                          the money order imprinter is deemed inoperable or in need of service, refer
                          to the operator’s manual. There is a manufacturer’s warranty on the
                          imprinter. While service is disrupted, customers must be advised of the
                          anticipated time that service is to be restored and the location of nearby
                          facilities where service is available.
                          Order replacement ribbon from the MDC. Refer to Handbook F-101, Field
                          Accounting Procedures, subchapter 3-5.


October 2012                                                                                              35
7-8                                                            Retail Operations Handbook


7-8 Tranz 380 (Credit and Debit)
              When the Tranz 380 is installed in a Post Office, it is encoded with
              information unique to that Post Office (e.g., finance number and address). Do
              not transfer or loan the Tranz 380 to other offices.
              Contact First Data Merchandise Services at 800-994-8777 for technical
              support and supplies.


7-9 Cash Drawers
              Offices on POS must use the POS cash drawers. There are no exceptions to
              this policy.
              Cash drawers are used for storing operating stamps and funds. Order
              replacement cash drawers and locks through the MDC using Publication
              247, Supply and Equipment Catalog. Place stamp credits in a locked
              container and store in a security container, safe, or vault following an
              employee’s tour of duty.


7-10 Safes
              Vaults, security containers of various types, and security cages are installed
              in Postal Service facilities as needed for protective storage of accountable
              items. The Postal Inspection Service determines the amount and type of
              security equipment that is required. Details on the use and care of this
              equipment are found in Handbook F-101.
              Contact your local administrative services manager or material management
              specialist to determine the availability of any excess equipment (e.g., safes
              and inserts).
              If no excess equipment is available, follow the ordering guidelines
              established in Publication 247.


7-11 Round Date Stamp
              The round date stamp (all-purpose date stamp) is used for stamping the
              customer copy of receipts for services such as Certified Mail service or
              Delivery Confirmation service. This stamp is also used for Registered Mail
              and the daily bank deposit slips.
              This stamp must be safeguarded at all times. Do not leave it out on the
              counter where unauthorized individuals can handle it. Make sure the round
              date stamp is locked at night with other accountable items. If this stamp
              becomes lost or missing, notify the Postal Inspection Service and Office of
              Inspector General immediately.
              The round date stamp can be ordered through the MDC.


36                                                                       Handbook PO-209
Equipment and Supplies                                                                               7-14


7-12 Vending Machines
                         Self-service vending equipment must be kept operational for customer use
                         at all times. In the event of a malfunction, place Label 6, Vending Equipment
                         Out of Order, on the equipment. Self-service vending equipment must be
                         fully operational within 24 hours after the malfunction is reported.
                         For customer assistance in reporting equipment malfunctions, place a local
                         telephone number on the front of each machine.
                         In the event of vandalism, theft, fire, or flood, notify local management, the
                         local police department, the local Postal Inspection Service, the manager of
                         Post Office Operations, and the district marketing office.
                         The servicing technician should contact the Postal Service vending help desk
                         at 800-451-4196 for any problems with vending equipment. The help desk
                         will make the necessary recommendation to Postal Service management to
                         initiate a replacement machine if necessary.
                         For assistance with the Web Vending Activity Reporting System (WebVARS),
                         contact the help desk at 800-877-7435.
                         For more information, see chapter 4 of Handbook PO-102, Self-Service
                         Vending Operational and Marketing Program, available on the Postal Service
                         PolicyNet Web site at: http://blue.usps.gov/cpim, or visit self-service on the
                         Retail Web site.


7-13 Copy Machines
                         The Postal Service permits coin-operated photocopying machines for
                         customers to use in the lobby. The machines are owned and maintained by
                         commercial firms, which are selected on a competitive basis.
                         If a coin-operated copier is not available at a nearby commercial
                         establishment and the postmaster has determined through customer- and
                         internal-requirements needs that it is feasible to maintain coin-operated
                         copier service (at least 500 copies per month are generated), the office can
                         enter an agreement with a vendor.


7-14 Building Alarm System
                         The Postal Inspection Service evaluates the needs for any security-related
                         equipment. Do not purchase alarms or security systems without Postal
                         Inspection Service evaluation. Submit proposals to the Postal Inspection
                         Service with a detailed justification for review and evaluation.
                         The inspector-in-charge will give the facility head detailed instructions for the
                         alarm system. Keep the instructions in a secure area. If there are any
                         problems with alarm systems, immediately alert the inspector-in-charge.




October 2012                                                                                           37
7-15                                                                   Retail Operations Handbook

                    The contractor provides and installs the burglar alarm system with direction
                    from the Postal Inspection Service (which provides the panel for the system
                    and programs it after installation).
                    Make sure promotional devices do not block the view of the sensor.


7-15 Electronic Article Surveillance
                    The Postal Inspection Service evaluates the needs for any security-related
                    equipment. Do not purchase alarms or security systems without Postal
                    Inspection Service evaluation. Proposals should be submitted to the Postal
                    Inspection Service with a detailed justification for review and evaluation.
                    An electronic article surveillance system is required in facilities with an open
                    merchandise retail operation, or when $30,000 worth of merchandise is
                    displayed in a limited-open-merchandise situation. The panels should be
                    placed so that the full self-service lobby and Postal Store are separated from
                    the self-service vending area, letter drops, and Post Office box section.


7-16 Automated Postal Center

           7-16.1   Servicing the Automated Postal Center
                    The Machine Service Manual (MSM) available at: http://eagnmnsxfb0/apc/
                    index.asp provides serving and trouble-shooting procedures.
                    For a customer’s interaction with an APC machine to be satisfactory, the
                    APC machine must be operational and available for use at all times.
                    To achieve this goal, the site manager must assure that APC service
                    employees keep the machine stocked with accountable and consumables, in
                    good working order, and presentable so that walk-in customers are drawn to
                    using the machine.
                    The APC accountability is assigned to the APC and not to an individual, but
                    access to the storage repository inventory is limited to the servicing
                    employee(s).
                    The servicing employee(s) are the designated individuals who have access to
                    the APC and its stock. PS Form 3369, Consigned Credit Receipt, is signed
                    by each servicing employee accepting responsibility (not liability) for the total
                    value of the APC’s inventory. Just like with Segmented Inventory
                    Accountability, the individuals are required to provide the same level of
                    security/protection/performance, just as if the stock was assigned to an
                    individual.
                    The service employee provides Level 1 service on the APC kiosk. The
                    responsibilities of the service employee are but not limited to:
                    a.    Replenishing consumables and stamp booklets in response to kiosk
                          alerts.
                    b.    Providing preventative service (i.e., cleaning of the kiosk).
                    c.    Escorting IBM Level-2 maintenance personnel.


38                                                                               Handbook PO-209
Equipment and Supplies                                                                            7-16.3

                           d.   Accessing the kiosk service screens and providing log-in for Level 2
                                personnel.
                           e.   Managing stamp inventory at the kiosk.
                           If the service employee and the APC Help Desk cannot resolve a Level 1
                           problem or the problem has been identified as Level 2, the IBM service
                           support representative (SSR) is dispatched to the site. The service employee
                           will greet and escort the IBM SSR and remain with them throughout the
                           repair. The service employee will follow the log-in procedures and when
                           prompted, indicate that the IBM SSR is present. When the IBM SSR
                           completes the service activity, the service employee along with the IBM SSR
                           will record the problem resolution through the use of the servicing screens.

                 7-16.2    Ordering Supplies
                7-16.2.1   Automated Postal Center Consumables
                           Service employees are responsible for ordering consumables, cleaning
                           supplies, and ordering stamp stock APC consumables from the MDC using
                           the touch tone order entry (TTOE) system. Managers should refer to the
                           listing of consumables at: http://eagnmnsxfb0/apc/index.asp the postmaster/
                           unit to order consumables used in the APC.

                7-16.2.2   Cleaning Supplies
                           The machine requires periodic cleaning. Keeping the exterior and interior
                           parts clean will ensure optimal performance and improve customer appeal.
                           Service employees should perform periodic cleaning in accordance with the
                           APC Cleaning Manual, available at: http://eagnmnsxfb0/apc/index.asp.

                 7-16.3    Help-Desk Support
                           The help desk identifies the problem, orders replacement parts, refers a
                           problem to IBM technical support when a higher level of service is needed, or
                           dispatches IBM (level 2) maintenance to the site. The help desk can be
                           reached at 800-877-7435, Automated Postal Center Option.
                           Handbook PO-106, Automated Postal Center Program, available on the
                           Postal Service PolicyNet Web site at: http://blue.usps.gov/cpim, provides
                           direction and guidance for day-to-day operations of APCs, including
                           servicing, auditing, and reporting procedures.




October 2012                                                                                           39
                                          Retail Operations Handbook




     This page intentionally left blank




40                                                Handbook PO-209
 8      Retail Measurement


8-1 Supervision of Performance
                       Managers should monitor window operations daily to determine proper
                       window staffing and the need for lobby sweeps.

               8-1.1   Productivity
                       Proficiency is measured by total walk-in revenue (total revenue includes
                       alternative access channels). An employee’s productivity is measured in
                       terms of transactions and revenue per workhour.
                       Transactions per workhour are a direct measure of the number of customer
                       transactions the retail associate completes in a specific time period.
                       Consider the following three things when looking at the measurement:
                       a.   The type of transaction: mailing transactions including extra services
                            equates to increased earned workhours.
                       b.   The amount of the sale: increased transactions equates to increased
                            revenue.
                       c.   Nonrevenue transactions (e.g., mail pickup and Post Office box
                            overflow).

               8-1.2   Measurement of Proficiencies
                       Employee proficiencies must also be measured to protect revenue. To
                       determine employee proficiency, look at the following areas:
                       a.   Clerk accountability/cash credit examinations.
                       b.   Error corrects on PS Form 1412, Daily Financial Report.
                       c.   Reports in the Retail Data Mart (RDM).
                       d.   Scanning errors.
                       e.   Customer complaints.


8-2 Mystery Shopper
                       The Mystery Shopper program’s purpose and intent are to use it as a
                       diagnostic tool to correct conditions detrimental to customer satisfaction and
                       that may inhibit revenue growth. Mystery shopping gives the Postal Service
                       an objective view of Postal Service retail locations. Mystery Shopper can be
                       used as a real-time snapshot of a customer interaction.


October 2012                                                                                       41
8-2                                                      Retail Operations Handbook

      The results are not only about the score. The results are about driving
      behavior that will result in improved customer satisfaction and increased
      retail revenue. The attributes measured in the Mystery Shopper program
      should become so commonplace to everyday performance that if the
      program were to end tomorrow, it would not change the customer’s retail
      experience in any way.
      The program uses independently contracted “customers” who visit Post
      Offices and document their experiences by answering a standardized
      questionnaire. Each “customer” conducts a mailing transaction to test the
      quality of his or her experience at a retail unit. Retail associates must ask the
      required sales skills questions in order for a “perfect” transaction to be
      conducted. Based on the planned transaction type, the Mystery Shopper
      report lists the lost revenue when the retail associate does not ask the
      appropriate questions.
      The Mystery Shopper questionnaire is divided into six weighted categories
      as follows.
      1.    Waiting Time in Line (WTIL) — Postal Service customers have
            repeatedly informed the Postal Service that WTIL helps to define their
            entire experience at the Post Office. WTIL also helps to determine
            whether a customer will continue to use Postal Service products and
            services or go to competitors. Remember, customers have choices,
            and it is the Postal Service’s job to ensure that customers have great
            service to keep them coming back. Great service means respecting a
            customer’s time.
      2.    Hazardous Materials (HAZMAT) — The primary purpose of asking the
            HAZMAT question is to promote the safety of Postal Service
            employees, the general public, and the Postal Service transportation
            network. A majority of common HAZMAT items are relatively safe when
            used at home or work. However, many HAZMAT items can exhibit
            potentially dangerous characteristics during shipping due to improper
            packaging, exposure to extreme temperatures and pressure variations,
            excessive vibration during transport, improper handling, and storage in
            proximity to an incompatible material. Although it may seem repetitive
            to ask the HAZMAT question on every transaction, asking the question
            is vital to the safety of our employees, customers and the mail.
      3.    Sales Skills and Product Offerings and Product Knowledge and
            Product Explanations — Effective product offering and product
            explanations of Postal Service products and services are key to
            generating revenue and keeping our customers coming back. The
            Postal Service offers many products and services. Many customers do
            not know about the products and services that the Postal Service
            offers. Employees need to educate customers so that they can make
            an informed mailing decision. It is important to let your customers
            decide how they want to mail their article. Do not assume that the
            customer wants the cheapest price. Remember that customers want
            value, not necessarily the cheapest price. They want to know their
            options. By offering customers Postal Service premium services and
            explaining the service standards, the customers can make an informed


42                                                                 Handbook PO-209
Retail Measurement                                                                                  8-2

                           mailing decision based on information which is presented to them.
                           Proper use of product offerings and product explanations at your office
                           can make the difference in whether your office achieves its revenue
                           goals and customer satisfaction targets.
                     4.    Promotion and Merchandising — Every day, the Postal Service has
                           the opportunity to serve 9 million customers in more than 32,000 Post
                           Offices, stations and branches. The experiences that our customers
                           have when they enter our retail lobbies varies widely from one office to
                           another. We must provide our customers with a consistent, reliable
                           retail experience. If the Post Office that a customer visits has outdated
                           signage or offers a poor selection of retail merchandise, there is no
                           reason for the customer to keep coming back. Studies have shown
                           that the wall behind the retail service counter is the most important
                           message area in the Post Office. While approaching the retail service
                           counter, customers look to the full service lobby for information to help
                           them complete their transactions or prepare packages. Research also
                           shows that the full service lobby is the best place to introduce
                           customers to new products and services.
                     5.    Image — Customer research indicates that the cleanliness of a Postal
                           Service facility and the employee’s attitude and behavior, determine
                           whether a customer will return to conduct his or her business or go to a
                           competitor. If a Post Office is dirty or an employee is not friendly, it
                           impacts the customers’ perception of that office. The Postal Service
                           unit must be neat, clean, and well maintained. To project a professional
                           image and keep customers coming back, the retail associate must be
                           in complete uniform, greet the customer, and be attentive and pleasant
                           throughout the transaction.
                     Mystery Shopper evaluations do not, and must not, identify individuals and
                     must not be used as the source of disciplinary action. Management must not
                     review tapes and receipts to identify the retail associate or the shopper in an
                     attempt to discredit the shopper evaluation.
                     The shops are conducted at offices that generate $500,000 or more in annual
                     walk-in revenue or are in the top 20 percent of the highest revenue-
                     producing offices within a district. Using these criteria, the Postal Service
                     shops at close to 8,800 retail units, 8 times a year, for a total fiscal year count
                     of about 70,000 shops. Although all retail units do not participate in the
                     Mystery Shopper program, all need to understand and follow the guidelines.
                     For information about Mystery Shop results, contact the local coordinator for
                     a logon ID and visit www.usps-mysteryshop.com or the Retail Data Mart,
                     Mystery Shopper Folder.
                     See two examples of Mystery Shopper letters in .




October 2012                                                                                         43
8-2                                                                                     Retail Operations Handbook

Exhibit 8-2
Two Sample Mystery Shop Letters




 VICE PRESIDENTS, AREA OPERATIONS MANAGER, CAPITAL METRO OPERATIONS
 SUBJECT: Mystery Shopper Evaluations

 This is a reminder concerning the proper use of the Mystery Shopper evaluations.

 The program’s purpose and intent is to be used as a diagnostic tool to correct conditions that are detrimental to
 customer satisfaction and may inhibit revenue growth. Mystery shopping gives the Postal Service an objective
 view of our retail locations–a real-time snapshot of a customer interaction.

 As you may already know, the Mystery Shopper transaction involves the shopper mailing an item to test the
 quality of the customer experience at retail units. If the retail associate asks the proper sales skills questions and
 conducts a perfect transaction, we know the revenue that would be generated. In Quarter 2, our average revenue
 loss per transaction ranged from a high of $.32 per item to a low of $.16. The areas with the lowest revenue loss
 were also the top scoring areas in terms of sales skills. This shows the positive correlation between high sales
 skills and revenue generation.

 The Mystery Shopper program is not just about the score. It’s even more important that the results drive behavior
 that will result in improved customer satisfaction and increased retail revenue. The attributes measured in the
 Mystery Shopper program should become so commonplace to our everyday performance that if the program
 were to end tomorrow, it would not change the customer’s retail experience in any way.

 Mystery Shopper evaluations do not, and should not, identify individuals and must not be used as the source for
 disciplinary action. I continually hear of instances where post offices are spending great deals of time reviewing
 tapes and Point of Sale receipts in an effort to identify the retail associate or the shopper. In many instances,
 offices try to use this information to discredit the shopper evaluation. This time can be much better spent in trying
 to drive behavior and ultimately increase customer satisfaction and retail revenue.

 While Mystery Shopper evaluations must not be used as the source for disciplinary action, supervisors should be
 making independent personal observations of retail associate interaction with customers to ensure they are
 performing all aspects of their duties as instructed. This would include observations that allow them to coach
 employees to ask questions that will determine customer needs. The Retail Employee Observation form, PS Form
 4000-B, should be used for this purpose. At least one observation should be completed every accounting period
 per retail associate. As with all employee performance observations, however, make sure positive performance as
 well as less than satisfactory performance is recognized.

 I ask all of you to fully support the Mystery Shopper program. We have over seven million opportunities every
 business day at retail locations to establish the Postal Service as the premier provider of our customers’ mailing
 needs. This program can help us to reap the benefits of increased customer satisfaction and revenue generation,
 but only if the results are used properly to correct retail performance as appropriate.

 Thank you for your continued support.

 (original signed)
 Patrick R. Donahoe

 cc:    Ms. Bizzotto
        Mr. Rapp Mr.
        Pankey Mr. Wargo




44                                                                                                 Handbook PO-209
Retail Measurement                8-2

Exhibit 8-2 (continued)
Two Sample Mystery Shop Letters




October 2012                      45
8-3                                                            Retail Operations Handbook


8-3 Enterprise Data Warehouse
              The Enterprise Data Warehouse (EDW) provides a single repository for
              managing the Postal Service’s corporate data assets. The EDW provides a
              common source of accurate corporate data across organizations to a wide
              variety of users. The data can be reported upon and manipulated in a variety
              of ways both within and across functions for deeper analysis, which can lead
              to additional revenue, reduced costs, and improved business practices.
              EDW was originally created in support of Retail. EDW now supports
              additional groups, including Finance, Operations, Marketing, and others who
              are using EDW for reporting and analysis. For more information about EDW,
              go to: http://edw.


8-4 Retail Data Mart
              Retail Data Mart (RDM) was developed to provide easy access to retail
              transaction data and critical business information used for operational
              planning, fraud detection, and strategy development as well as sales and
              market analysis. The RDM was established to harness the power of retail
              data to afford the opportunity to generate more revenue, improve customer
              service, manage inventory, staff to match customer demand, and improve
              store performance. RDM data is used for pricing change support, new
              product development, product sales, automated postal center (APC)
              performance, fraud detection, window operations surveys (WOS), and to
              determine marketing effort value and many more business opportunities.
              Users access the RDM through the EDW using a Micro Strategy online
              analysis program in a relational Teradata database. Data is retained for the
              current fiscal year and two previous fiscal years. The RDM is one of the
              business areas in the EDW. RDM answers business questions such as how
              do Mystery Shopper scores match the sales/productivity of a given retail
              unit; how many Post Office boxes are vacant and where are they; how does
              alternate access affect retail counter sales; and how do contract stations,
              vending, Click-N-Ship®, PC Postage, APC partners, or APC affect retail
              counter sales.
              RDM WOS reports and graphs allow users to understand, analyze, and
              compare POS retail transactions for productivity and staffing efficiency
              optimization.
              The WOS Earned Actual Staffing Graph (EASG) provides a comparison
              among three staffing levels namely “Actual” (retail associates on the
              window), “Earned” (retail associates needed to perform transactions), and
              “Modeled” (a smoothed representation of earned hours). The WOS 1994
              Scheduler allows supervisors to prepare a schedule for a period at a time by
              manually distributing their staffing hours to match optimal terminal usage
              indicated on the EASG.
              The Retail Performance Scorecard Report combines key retail performance
              indicators. One objective of this report is to bring together key performance


46                                                                       Handbook PO-209
Retail Measurement                                                                                8-6

                     indicators on one simple and concise report. Management can easily
                     compare these key performance indicators against the same period last year
                     to get a quick assessment of how the business in these areas is progressing.
                     A quick-glance graphical alert indicator helps to identify areas of concern
                     with minimal effort. This reduces management’s time in getting information
                     when compared to time needed when running multiple reports for multiple
                     periods. The Retail Scorecard provides a hyperlink to the reports containing
                     specific indicators.


8-5 Window Operations Survey
                     The Postal Service is continually evaluating its network of postal retail
                     facilities to meet current and future customer needs. The Function 4 Window
                     Operations Survey (WOS) is an extensive review of POS ONE and IRT
                     offices, and an integral step in right-sizing the retail counter operation.
                     Conducted onsite by knowledgeable retail personnel, the WOS is a data-
                     driven tool used to determine an office’s retail workload. The WOS results
                     package contains staffing and procedure recommendations that, once
                     implemented, lead to increases in retail productivity, revenue, and customer
                     satisfaction.
                     A WOS study is performed in conjunction with every Function 4 review and
                     as a standalone activity for additional purposes as stated in the National
                     Standardized Function 4 Review Guidelines. Workload is determined by the
                     number and types of transactions conducted at the retail counter. The POS
                     ONE system transmits data that details the number and type of transactions,
                     conducted by retail associates, to the RDM. Reports in RDM WOS are critical
                     for completing the WOS.


8-6 Retail Analysis Profile
                     The retail analysis profile (RAP), like WOS, is a tool for determining the
                     optimal staffing of MOVES retail units. RAP is an operations research and
                     marketing tool that helps local managers make better decisions about
                     staffing of postal retail outlets to meet customer needs.
                     A district team gathers, processes, analyzes, and presents the information to
                     management. Based on the data collected, recommendations are made on
                     scheduling and staffing. RAP surveys may indicate the need for additional
                     personnel or the need for a reduction in work hours in certain facilities. Local
                     managers must take appropriate action to adhere to the recommendations
                     presented.




October 2012                                                                                      47
8-7                                                                  Retail Operations Handbook


8-7 Function 4
                  Customer service managers are responsible for ensuring accurate daily
                  recording of mail volumes received in a mail distribution unit and are required
                  to efficiently use the function 4 workforce to distribute that volume of mail.
                  Customer service activities are nonsupervisory hours of employees at Post
                  Offices, stations, and branches involved in automated, mechanized, manual,
                  and Post Office box distribution of mail, retail window and vending
                  equipment services, and miscellaneous administrative and Central
                  Forwarding System operations.
                  Management Instruction PO-610-2009-1, Function 4 Standardized Customer
                  Service Workload Reporting System, contains the national policies and
                  procedures for recording and reporting daily customer service workload
                  information within Post Offices and station and branch operations.
                  To maintain the customer service workhour budget, monitor clock rings and
                  ensure proper labor distribution code (LDC) usage. Listed in part 8-7.1 are
                  acceptable duties for LDC 45. Listed in part 8-7.2 are acceptable duties for
                  LDC 48. In CAGs H through L offices only, all nonsupervisory hours used in
                  customer service activities are reported in LDC 47.

          8-7.1   Labor Distribution Code 45: Window Services
                  All nonsupervisory hours of employees serving customers at windows and
                  other activities in support of window services include the following:
                  a.    Advance deposits.
                  b.    Caller mail pickup at window.
                  c.    Change orders requested by retail associates.
                  d.    CODs: acceptance and delivery, including COD clearance.
                  e.    Clerk setup: open and close.
                  f.    Credit examinations: Associate’s cash retained and money orders,
                        stamp stock, unit reserve, cash retained reserve, and fixed credits.
                  g.    Information/directions.
                  h.    Lobby director APC Host.
                  i.    Non-revenue transactions at the window.
                  j.    Passport application, fees, and transmittal form.
                  k.    Passport photos.
                  l.    Sales of all Postal Service products and services.
                  m.    Service/safety talks to retail associates.
                  n.    Stamps by mail/stamps by telephone.
                  o.    Stamp stock: request and verification (local PS Form 17, Stamp
                        Requisition/Stamp Return).
                  p.    Stocking forms, lobby supplies, and point of purchase (POP) materials.
                  q.    Non-revenue transactons at the Dutch door (in operations with retail).
                        Although listed, the Postal Inspection Service views Dutch door
                        operations as a security risk.

48                                                                            Handbook PO-209
Retail Measurement                                                                                      8-7.2

                             r.    C_B_P_M_A_N_ (CBPMAN) input on ACE computers.

                     8-7.2   Labor Distribution Code 48: Administrative and
                             Miscellaneous Duties
                             LDC 48 includes nonsupervisory hours of customer service employees
                             assigned to dispatch activities and miscellaneous retail activities at stations,
                             branches, and associate offices, including steward’s duty time, travel time,
                             and meeting time. It also includes nonsupervisory hours used in support of
                             delivery service, such as working insured mail, COD, customs, carrier cage
                             operation, markup duties (other than CFS sites), and other miscellaneous
                             customer service and clerical activities.
                             The following is a summary of LDC 48 administrative and miscellaneous
                             duties:
                             a.    Accountable mail, second notices.
                             b.    Bank: to replenish change fund (accountability assigned on
                                   PS Form 3369, Consigned Credit Receipt).
                             c.    Carrier checkout/clearing.
                             d.    Claims and inquiry.
                             e.    Collections.
                             f.    Copy machine administration.
                             g.    Dispatch of mail.
                             h.    Dutch door operation (in operations without retail).
                             i.    Express Mail street delivery by clerks.
                             j.    Markup, nixie, and return to sender mail.
                             k.    Opening/closing building.
                             l.    Phone duties.
                             m.    Registry duties.
                             n.    Requesting stock (retail stamp distribution office/stamp services
                                   center.
                             o.    Scanning duties in back office.
                             p.    Service/safety talks (provided to clerks other than RAs).
                             q.    Supply ordering.
                             r.    T-6 administrative duties.
                             s.    Timekeeping.
                             t.    Trust fund record keeping.
                             u.    Undeliverable bulk business mail processing.
                             v.    Unit closeout, preparation, and verification of deposit.
                             w.    Retail consolidation unit backup transmission.
                             x.    Unit consolidation: verifying supporting documents and filing of unit
                                   reports.




October 2012                                                                                               49
8-8                                                          Retail Operations Handbook


8-8 Retail Optimization Access Management
             The Retail Optimization Access Management (ROAM) application is a
             mapping tool that allows users to visually display Postal Service and
             competitor locations. The application also provides demographic information
             on population and household growth. This tool enables the user to better
             determine retail needs based on a combination of visual and tactical
             information.
             Area customer service analysts and district retail specialists use the
             application to help define local and regional retail needs. ROAM currently
             resides on the Postal Service intranet.
             From the ROAM Web site, one can also access a retail optimization risk/
             opportunity matrix. This is a model that uses a combination of growth,
             competitor, and corporate revenue and cost data to determine areas of risk
             and opportunity within the retail arena. This tool enables better decision
             making for retail placement.
             ROAM access is limited to employees working on Area- or District-level retail
             optimization issues and facility personnel. Exceptions for use are granted on
             an as-needed basis for other employees, such as Postal Inspectors. Access
             to the application must be requested through eAccess.




50                                                                     Handbook PO-209
 9      Retail Training


9-1 Retail Training Overview
               Retail training is designed for a wide audience. Retail training encompasses
               all retail associate positions and customer service supervisors, station
               managers, and postmasters.
               Individual courses within these classifications are prescribed by the Postal
               Employee Development Center (PEDC) and can be found on the Postal
               Service intranet at: http://trainingmaterials.usps.gov.
               Employees are provided with both formal and informal learning experiences
               that contribute to individual growth and improve performance in current or
               future assignments. Both formal and informal training and development
               programs are organized to achieve employee learning objectives in
               knowledge, skills, and abilities. Structured classroom sessions and on-the-
               job training are considered formal training. Additionally, formal training may
               include Web-based delivery of online programs, computer-based interactive
               delivery, and satellite transmission.
               Informal training methods are delivered through service/stand-up talks such
               as “Retail Digest” PowerPoint presentations, New Functionality Guides,
               Postal Bulletins, and other published materials.
               Retail Operations requires that ongoing training be conducted by station/
               branch management to ensure that retail associates receive pertinent retail
               information.
               Training and educational programs using specified courses and materials
               and given by authorized personnel are critical to the overall performance,
               knowledge, skills, and productivity of employees.
               Postal Service policy is to provide employees with training and development
               opportunities consistent with operational requirements, duty classification,
               and skills enhancement. The implementation of these training and
               educational programs as required helps assure that Postal Service personnel
               can provide effective and optimal service.
               Failure to provide formal, informal, or ongoing training could result in poor
               employee productivity, higher operational costs, and loss of revenue by the
               Postal Service.




October 2012                                                                                51
9-2                                                              Retail Operations Handbook


9-2 Course Materials
              It is imperative with any training, whether formal or informal, that the proper
              course materials be presented in the delivery method intended.
              For retail courses requiring the employee to pass a qualifying exam, course
              materials can be accessed through the blue Web site at: http://
              trainingmaterials.usps.gov.
              Facilitators must be Facilitative Instructor Workshop certified. Facilitators
              must teach with the most current course materials and not deviate from
              those materials.
              The sales and service associate (SSA) training course number 23501-02
              contains an American Postal Workers Union (APWU) module and requires
              that an APWU official teach or be present when the union module is taught.
              All Postal Service employees newly assigned to SSA positions must
              complete the Sales and Service Associate Training Course 23501-02, and
              subsequently pass the qualifying examination. This test is officially
              administered at the district PEDCs.
              Postal Service employees assigned as lead sales and services associates
              (LSSA) must complete the LSSA Training Course 23501-05. The POS
              deployment courses cannot be used in lieu of these courses.
              These jointly developed programs are designed to provide newly assigned
              SSAs and LSSAs with the knowledge and skills necessary to fulfill their
              duties. They are also designed for retail associates in need of refresher
              training.
              These programs include instructions in elements such as interpersonal skills,
              customer relations, selling techniques, postal products and services, and
              security of funds. These courses also help establish and reinforce desirable
              work habits and a commitment to quality service in the critical early stages of
              new duty assignments.
              Prior to working at the retail counter with customers, handling Postal Service
              funds and securities, and handling financial closeout duties, the associate
              must complete the necessary training program and pass the qualifying
              examination. All employees must be thoroughly trained in aviation mail
              security procedures and instructions.


9-3 Point of Service
              Point-of-service (POS) is a system that provides retail employees the tools
              and information needed to provide customers with prompt, accurate, and
              consistent service. POS also plays a major role in reaching U.S. Postal
              Service® goals by reducing costs, increasing revenue, improving customer
              loyalty, increasing operating efficiency, and improving employee satisfaction.
              POS consists of NCR and IBM hardware running NCR software.




52                                                                         Handbook PO-209
Retail Training                                                                                 9-5

                  Both systems record detailed transaction data, provide employee
                  communication, provide sales and services associates with product
                  information, simplify inventory management, and assure pricing regularity.
                  The following personnel must take training during deployment and take the
                  following courses:
                  a.    All employees with a POS ID: POS Front Office Course 41201-66.
                  b.    Managers, supervisors, stock Back Office Closeout custodians and
                        closeout personnel: POS Back Office Closeout Course 41201-67.
                        (Prerequisite: POS Front Office Course).
                  c.    Managers, supervisors, and stock Back Office Administration
                        custodians: POS Back Office Administrative Course 41201-65.
                        (Prerequisite: POS Front Office and POS Back Office Closeout
                        Courses).
                  The POS courses can be accessed through the following link: https://
                  aes.usps.gov/.
                  Bargaining employees who are scheduled to participate in deployment
                  training must have already passed the SSA qualifying exam.
                  Employees must not be allowed to work on a POS system until they have
                  successfully completed the above prescribed course(s). Employees requiring
                  POS training during nondeployment are to receive on-the-job training with a
                  certified retail coach using the core lesson plans in either the SSA or LSSA
                  course.


9-4 Other Retail Systems Training
                  IRT, eMOVES, and IMD (handheld) scanners training is available. For further
                  information, contact your district coordinator.


9-5 Retail Web Site
                  The Retail Web site provides a corporate overview, functional guidance,
                  long-range strategic plans, and a strategic vision for the field.
                  The Web site has been developed to provide tools, support, guidelines, and
                  policies and to keep the field equipped with current retail information.
                  The Retail Web site at: http://blue.usps.gov/retail/ includes, but is not limited
                  to, the following items:
                  a.    Telephone numbers.
                  b.    Performance reports.
                  c.    Information on national programs.
                  d.    Service talks and “Retail Digest” articles.
                  e.    Standard operating procedures.
                  f.    Access to Function 4 and Window Operations Survey training.
                  g.    Current policy information.


October 2012                                                                                    53
                                          Retail Operations Handbook




     This page intentionally left blank




54                                                Handbook PO-209
10 Product Offerings (Sales Skills)

10-1 Standard Retail Transaction
                        Retail associates must use the components of GIST — Greet, Inquire,
                        Suggest, Thank — to help customers make educated decisions. They should
                        greet customers and ask about their mailing needs and the mailability of the
                        contents [hazardous materials (HAZMAT)], offer and explain Postal Service
                        premium services and/or explain the product requested, offer and explain
                        any special services and additional products, and then thank the customers
                        for their patronage.
                        Refer to the latest revenue-generation training for additional information on
                        sales skills.


10-2 PS Forms 4000-A and 4000-B

               10-2.1   PS Form 4000-A, Retail Lobby Observation
                        Retail lobby observations must be performed at least once every month. If an
                        office fails a retail lobby observation, one should be performed weekly until
                        the office successfully passes. The purpose of a lobby observation is to
                        review the total retail environment to include the following:
                        a.    Waiting time in line.
                        b.    HAZMAT.
                        c.    Sales skills/product offerings.
                        d.    Product knowledge/product explanations.
                        e.    Promotion and merchandising.
                        f.    Image.
                        Management or a designee completes the PS Form 4000-A, Retail Lobby
                        Observation, files the form at the unit, and retains the form for 2 years.

               10-2.2   PS Form 4000-B, Retail Employee Observation
                        The purpose of an employee observation is to record the level of the
                        employee’s sales skills and product knowledge.
                        Management or a designee must observe each retail associate at least once
                        each month. The observation must include interaction with five consecutive
                        customers.


October 2012                                                                                         55
10-3                                                             Retail Operations Handbook

              Note: Units not meeting targets should provide more frequent
              observations.
              Management should do the following:
              a.    Review results of the observation with the associate within 24 hours.
              b.    Compare the employee’s performance with previous observations.
                    Congratulate the retail associate for a job well done if he/she achieves
                    100 percent or meets local sales skills goal. Local recognition
                    programs are encouraged.
              c.    If goals are not met, coach the employee on ways to improve
                    knowledge and performance.
              d.    Ensure that the associates follow the hazardous mail acceptance
                    procedures.
              e.    File and retain the observation at the unit for 2 years.


10-3 Value-Added Sales
              Special services are enhancements that, for a fee in addition to postage,
              provide greater security and accountability for mail, convenience to the
              sender, or improved handling.
              Not all special services are available for all classes of mail, and only certain
              services may be combined for the same mailpiece. Bundled services should
              be promoted to simplify customer transactions.
              Examples of value-added sales services are the following:
              a.    Certificate of Mailing — Provides evidence of mailing.
              b.    Certified Mail — Provides a mailing receipt and recipient’s signature at
                    time of delivery.
              c.    Collect on Delivery (COD) — Used to collect the cost of merchandise,
                    postage, and handling charges when an article is delivered to the
                    recipient. Insurance is included in the fee for COD service.
              d.    Delivery Confirmation — An economical service that provides
                    information about the date and time an article (parcel) was delivered or
                    delivery attempt was made.
              e.    Domestic Insurance ($200 and under) — Provides indemnity
                    coverage for items valued at $200 and under. This service does not
                    provide a recipient’s signature at delivery.
              f.    Domestic Insurance (over $200) — Provides indemnity coverage for
                    items valued over $200 up to $5,000. This service requires a recipient’s
                    signature at delivery. Customers may also purchase domestic
                    insurance at Automated Postal Centers (APCs) or online through Click-
                    N-Ship or eBay for up to $500 of indemnity coverage.
              g.    Express Mail with Additional Insurance — Additional insurance, up
                    to a maximum coverage of $5,000.00, may be purchased for
                    merchandise valued at more than $100 sent by Express Mail.
              h.    Global Express Guaranteed® insurance — Limited amount of
                    insurance is included. Additional insurance may be purchased (see

56                                                                         Handbook PO-209
Product Offerings (Sales Skills)                                                                       10-3

                                   Mailing Standards of the United States Postal Service, International
                                   Mail Manual, section 215.52).
                             i.    Money Orders — Provides a secure, convenient and affordable
                                   alternative to sending cash through the mail. If you receive a suspicious
                                   money order, call the Postal Service Money Order Verification IVR at
                                   866-459-7822. This automated system will tell you if a money order
                                   was issued by the Postal Service.
                             j.    Registered Mail — A secure service that incorporates a system of
                                   internal receipts, monitoring the movement of the mail from the point of
                                   acceptance to delivery. It provides the sender with a mailing receipt
                                   and recipient’s signature upon delivery (upon request, electronic
                                   delivery verification is available).
                             k.    Restricted Delivery — Permits a mailer to direct delivery only to the
                                   addressee or addressee’s authorized agent. Select Restricted Delivery
                                   on PS Form 3811, Return Receipt.
                             l.    Return Receipt — Provides hardcopy proof of delivery for domestic
                                   mail via green card (PS Form 3811).
                             m.    Return Receipt (electronic) — Provides electronic proof of delivery
                                   for domestic mail. Not available when mailed from manual Post Offices.
                             n.    Return Receipt for Merchandise — Provides the sender with a
                                   mailing receipt and a return receipt. Supplies actual delivery address if
                                   different from the address used by the sender.
                             o.    Signature Confirmation — Provides recipient’s signature and
                                   information about the date and time an article was delivered and, if
                                   delivery was attempted but not successful, the date and time of the
                                   delivery attempt.
                             p.    Special Handling — Provides preferential handling to the extent
                                   practicable in dispatch and transportation. Not insured against loss or
                                   damage and is mandatory for material that requires extra care in
                                   handling, transportation, and delivery (such as bees or poultry).
                             q.    Special (Extra) Service by Mail Class — See Exhibit 10-3.




October 2012                                                                                              57
10-4                                                                                           Retail Operations Handbook

Exhibit 10-3
Special (Extra) Service by Mail Class
                                                    Express          Priority         First-         Standard     Package
 Service                                              Mail            Mail          Class Mail         Mail       Services
 Certified Mail (PS Form 3800)                                           X               X
 Return Receipt (PS Form 3811)                      X by mail           X   1           X1               X2P        X3
                                                      only
 Return Receipt (Received Electronically)                               X1              X1               X2P        X3
 Certificate of Mailing                                                  X               X                           X
 (PS Form 3817 or PS Form 3877)
 Certificate of Mailing for Bulk Quantities                              X               X                X          X
 (with metered or precanceled stamp
 postage only)
 (PS Form 3606)
 Collect on Delivery (COD)                              X4               X               X                           X
 (PS Form 3816)
 Delivery Confirmation (PS Form 152)                                     X              XP               XP         XP
 Insurance (PS Form 3813 or 3813-P)                     X5               X               X               XP   2      X
 Registered Mail (PS Form 3806)                                          X               X
 Return Receipt for Merchandise                                          X                               XP          X
 (PS Form 3804)
 Restricted Delivery (Endorsement)                                      X6              X6               XP2        X3
 Signature Confirmation (PS Form 153)                                    X              XP                          XP
 Special Handling (Marking)                                              X               X                           X
1.   When Combined with an Extra Service
2.   Bulk Insurance Only
3.   COD or insured mail (for more than $200)
4.   Express Mail Next Day/2nd Day Only
5.   Express Mail Insurance Only
6.   Purchased with Certified Mail, COD, insured mail (for more than $200), or Registered Mail service
Note: P = Parcels Only



10-4 Recipient Services

                        10-4.1     Post Office Boxes
                                   Post Office boxes (PO Boxes) have substantial value both to customers and
                                   the Postal Service’s bottom line. For customers, PO Boxes provide privacy,
                                   security, and convenience at an affordable price. For the Postal Service, they
                                   present a significant revenue opportunity.
                                   When talking to customers about the value of a PO Box, explain the following
                                   benefits:
                                   a.     It’s fast. Mail will usually be available earlier in the day than delivery at
                                          the customer’s home or business.
                                   b.     It’s secure. Customers enjoy the security of a PO Box. We hold
                                          parcels at the Post Office, which is a benefit for customers who are not
                                          at home during the day.


58                                                                                                         Handbook PO-209
Product Offerings (Sales Skills)                                                                      10-4.1

                             c.    It’s affordable. Our competitive prices fit any budget.
                             d.    It’s convenient. Choose a location close to work or home.
                             e.    It’s reliable. Americans have trusted the Postal Service for more than
                                   200 years.
                             f.    It’s permanent. Customers might change street addresses but their
                                   mail does not have to.
                             Employees can target potential PO Box customers by displaying banners
                             and buttons and using Tag 26, Post Office Box Availability, to market vacant
                             PO Boxes. Display PO Box banners to advertise available PO Boxes. Wear
                             PO Box buttons to remind customers to ask about PO Boxes. Tag 26 is an
                             excellent tool to use to boost PO Box rental revenue. Attach Tag 26 to vacant
                             boxes to advertise their availability. Tag 26 can be ordered directly from the
                             Topeka Material Distribution Center by calling 800-273-1509 and entering
                             PSN 7690-10-000-6477.
                             Customers can go to: www.usps.com/poboxes to search and rent a PO Box
                             at a Post Office near their home or business. They can enter a physical
                             address or ZIP™ Code, and the results returned will include the Post Office
                             hours, business hours, lobby hours, box sizes available, and fees for a
                             6-month period. In addition, a customer can sign up for re-occurring
                             payments.
                             Existing box customers can pay their fees with a credit card at
                             www.usps.com/poboxes and make a one-time payment or sign up for
                             automatic payment service. Customers can also pay with a credit or debit
                             card at any of our Automated Postal Centers (APCs).
                             Provide guidance to customers who need a PO Box; the amount of mail the
                             customer receives daily or weekly will determine what size box is ideal for the
                             customer’s needs. Ask customers how frequently they plan to pick up their
                             mail. Customers who pick up their mail weekly or biweekly could need a
                             larger box than customers who pick up their mail daily or every other day. It
                             is important that customers establish an appropriate size box initially to avoid
                             having to change their address later. Business customers that receive large
                             volumes of mail may need Caller Service.
                             To ensure PO Box operations run smoothly and without error, employees
                             must make daily entries into WebBATS. Enter or complete the customer box
                             rental information and payment into WebBATS on a daily basis.
                             PO Box fees vary by location. Post Offices with WebBATS access can view
                             fee group information by generating a WebBATS Facility Information Report
                             as follows:
                             a.    Go to the “WebBATS main menu,” and select Reports. The Reports
                                   page opens.
                             b.    Under the “Clients/System” column, system category, click Facility
                                   Information.
                             c.    View the “Fee Group” field in the report.
                             Fee groups are also provided in Publication 431, Post Office Box Service and
                             Caller Service Fee Groups. The online version of Publication 431 is dated
                             January 31, 2008. Changes made after January 31, 2008, will be published in


October 2012                                                                                              59
10-4.2                                                              Retail Operations Handbook

                  the Postal Bulletin. Publication 431 is currently available on the Postal
                  Service PolicyNet Web site:
                  a.    Go to http://blue.usps.gov.
                  b.    In the left-hand column under “Essential Links,” click PolicyNet.
                  c.    On the PolicyNet page, click on PUBS.
                  The direct, URL for the Postal Service PolicyNet Web site is http://
                  blue.usps.gov/cpim.
                  Employees are encouraged to send their PO Box success stories to
                  poboxsuccess@usps.gov so that their stories can be shared with other Post
                  Offices to help grow revenue.

         10-4.2   Premium Forwarding Service
                  Retail associates can generate revenue for the Postal Service and help
                  residential customers at the same time by offering Premium Forwarding
                  Service™ (PFS) as an option to temporary forwarding and hold mail services.
                  Customers can apply for PFS service for a minimum of 2 weeks up to 1 full
                  year.
                  With PFS, all mail is reshipped from a customer’s home Post Office to his or
                  her temporary address on a weekly basis via Priority Mail. There are some
                  exceptions: (for example: mail requiring a scan, such as Express Mail and
                  Registered Mail, is reshipped immediately). Unlike Temporary Forwarding,
                  PFS enables customers to receive all of their mail while they are away from
                  home. Mailing endorsements do not apply, and the temporary address is not
                  provided to senders.
                  Feedback from customers is very positive, and PFS revenue continues to
                  grow substantially year after year.
                  Customers wanting to participate should fill out PS Form 8176, Premium
                  Forwarding Service (PFS) Application, and return it to their primary address
                  Post Office along with two forms of identification, including a valid
                  government-issued photo ID. Customers pay the one-time enrollment fee
                  and all weekly reshipment fees. Weekly reshipments go out on the same day
                  every week providing a regular schedule that customers can depend on.
                  For more information on PFS, see Publication 621, PFS Guidebook for
                  Employees, which is available on the blue Web site at: http://blue.usps.gov/
                  cpim/ftp/pubs/pub621/welcome.htm.
                  Customers can access information about PFS on the Postal Service Web site
                  at: http://www.usps.com/receive/premiumforwarding/.




60                                                                            Handbook PO-209
11 Financial Accountabilities

11-1 Field Managers
                        Field unit managers have the following responsibilities:
                        a.    Comply with the financial procedures defined in Handbook F-101, Field
                              Accounting Procedures (FAP), which includes proper reporting of all
                              financial transactions, monitoring inventory levels, remitting funds in
                              excess of authorized reserves, and the overall monitoring of field unit
                              operations.
                        b.    Track items and collect, when appropriate, any money owed to the
                              Postal Service.
                        c.    Maintain adequate security for all accountable items.
                        d.    Ensure that all required counts are performed, including stamp stock
                              credits, cash credits, unit reserve stock, and retail floor stock. Field unit
                              managers must comply with count requirements which include
                              completing them within the required time frames, documenting the
                              results, and promptly reporting and resolving any noted discrepancies.
                        Subchapter 2-4 of Handbook F-101 describes field unit manager
                        responsibilities by daily, weekly, monthly, quarterly, and semiannually
                        periods.


11-2 Security

               11-2.1   Employee Responsibility
                        The field unit manager or supervisor must provide adequate security for all
                        accountable items. Accountable items include postal funds, stamp stock,
                        blank money order stock, philatelic products, accountable receipts, and
                        imprinters.
                        The field unit manager or supervisor may delegate responsibility for
                        accountable items to other field unit employees under the supervision of the
                        field unit manager.
                        In addition, field unit managers have the following responsibilities:
                        a.    Determine how each field unit will best use its available security
                              equipment for protecting accountable items.
                        b.    Advise the next level of management, in writing, of security equipment
                              inadequacy or malfunction.


October 2012                                                                                            61
11-2.2                                                                  Retail Operations Handbook

                   c.    Periodically examine equipment that is used to protect stock or funds
                         to confirm proper working order.
                   d.    Ensure that equipment purchases are consistent with the criteria
                         documented in Handbook AS-701, Material Management.

          11-2.2   Priority Levels
                   Field unit managers must ensure that employees provide the appropriate
                   level of security for accountable items. Priority one items require the highest
                   level of security, while priority four items require the lowest level.
                   Exhibit 11-2.2 lists accountable items by their priority level.
                   Exhibit 11-2.2
                   Accountable Items by Priority
                    Priority    Accountable Item
                        1       Postal funds (e.g., cash, checks, and money orders), credit and debit
                                card receipts, and blank money order forms.
                        2       Postage stamps, international reply coupons, migratory bird hunting
                                and conservation stamps (e.g., bird stamps), and philatelic products.
                        3       Stamped envelopes, stamped postal cards, money order imprinters,
                                and nonsaleable stamp stock.
                        4       Stamped envelopes, stamped postal cards, money order imprinters,
                                and nonsaleable stamp stock.


          11-2.3   Equipment
                   The following types of equipment must be used to secure accountable items
                   (in order of priority use):
                   a.    Burglar-resistant chests in fireproof safes or security containers
                         located in walk-in vaults.
                   b.    Postal Service standard vaults or security containers.
                   c.    Security chests or burglar-resistant chest portion of fireproof safes.
                   d.    Fireproof safes or vaults not built to Postal Service standards.
                   e.    Lockable metal cabinets and file drawers.
                   Note: The equipment used to secure accountable items will vary among
                   field units due to equipment availability.


11-3 PS Form 1412, Daily Financial Report
                   All postal retail unit (PRUs), regardless of size or revenue, must report their
                   financial activity to Accounting Services electronically at the close of each
                   business day. PS Form 1412, Daily Financial Report, provides individual retail
                   associates (RAs) and PRUs with a uniform method to report financial
                   transactions.
                   PS Form 1412 is available in both automated and nonautomated types as
                   described in Exhibit 11-3.




62                                                                                 Handbook PO-209
Financial Accountabilities                                                                                 11-4.3

                             Exhibit 11-3
                             PS Form 1412
                              Type of Form       Description
                              Nonautomated        Covers the scope of financial transactions for individual
                              PS Form 1412         RAs and postal retail units (PRUs).
                                                  Provides a running record of receipt controls of all retail
                                                   and philatelic sales, money order transactions, stamp
                                                   accountability, and cash retained.
                              Automated           Consists of paper tapes and reports provided by
                              PS Form 1412         approved mechanical devices (e.g., IRTs and POS).
                                                  Records all financial transactions made by RAs.

                             RAs must prepare PS Form 1412 whenever financial transactions are
                             performed at the PRU. RAs must be identified by name or clerk number on all
                             PS Form 1412 supporting documents (e.g., tapes, lists, and receipts).


11-4 Automated Postal Center Kiosks

                    11-4.1   Overview
                             An automated postal center (APC) is a self-service kiosk that allows the
                             customer to perform some basic transactions that are conducted at the full-
                             service retail counter. An APC kiosk allows customers to do the following:
                             a.    Weigh and mail packages.
                             b.    Look up ZIP Codes.
                             c.    Purchase First-Class Mail stamps.
                             APCs do not accept cash. Payment types are limited to credit and debit
                             cards. The APC prints out a receipt for the customer for each transaction.
                             The daily closeout process is automated and takes place at a scheduled time
                             each evening, during off-peak hours. A PS Form 1412 is created daily and
                             transmitted via the network to the Enterprise Data Warehouse (EDW) and
                             postal accounting systems. Each APC is assigned a unique 10-digit unit
                             finance number (UFN) for reporting purposes.

                    11-4.2   Machine Service Manual
                             The APC Machine Service Manual is available on the Delivery and Retail Web
                             site. Go to: http://blue.usps.gov/retail/. Click on the Retail Service Network
                             and Access Management link. Click on the Retail Service Equipment link.
                             Click on the Automated Postal Center link. Under “Manuals and
                             Handbooks,” click on the Machine Service Manual link. The direct URL for
                             the manual is: http://56.207.11.95/apc/files/training/APC_MSM.zip.

                    11-4.3   Reports
                             A hard copy of the APC PS Form 1412 is not generated automatically. When
                             needed, an APC PS Form 1412 report can be printed from the APC Web site.
                             Go to: http://eagnmnsxfb0/apc/. Under “About APC,” click on the APC



October 2012                                                                                                     63
11-5                                                                 Retail Operations Handbook

                   Revenue link. Select the area, district, site, and the date for which you want
                   to print a PS Form 1412. Click the print form button.
                   APC inventory information is available on the Current Contents Report, which
                   is generated directly from the APC kiosk.


11-5 Self-Service Postal Centers and Vending Credits
                   Employees who are designated as self-service postal center (SSPC)
                   technicians:
                   a.    Are assigned a unique 10-digit unit finance number (UFN).
                   b.    Report their financial activity via an approved electronic financial
                         reporting system.
                   c.    Receive and replenish SSPC stamp stock from the SDO or stamp
                         services center (SSC) using the SSPC technician’s assigned UFN.
                   Employees assigned stamp vending credits at a PRU and who are not SSPC
                   technicians:
                   a.    Are assigned a vending clerk role at their PRU. They are not assigned a
                         unique 10-digit UFN.
                   b.    Report and consolidate the vending financial activity with the unit’s
                         financial report.
                   c.    Receive and replenish vending stamp stock from the unit reserve
                         custodian at the PRU.
                   The servicing person must prepare a PS Form 1412 each day one of the
                   following occurs:
                   a.    Stamp stock is received.
                   b.    Stamp stock is returned.
                   c.    A bank deposit is made.
                   d.    Change funds are received.
                   All funds, except the authorized cash portion of a vending credit, must be
                   deposited into the prescribed bank account every time funds are retrieved
                   from the vending equipment. For CAGs A through G, deposit funds at least
                   twice per month. For CAGs H through L, deposit funds at least once per
                   month.
                   See Handbook PO-102, Self-Service Vending Operational and Marketing
                   Program, for SSPC technician or vending clerk financial procedures.


11-6 Postage Products

          11-6.1   Overview
                   Postage products include a variety of postage stamps such as semipostal
                   stamps, commercial precanceled stamps, migratory bird stamps, philatelic
                   stamps, and regular postage stamps. These products are sold at PRUs,
                   contract postal units (CPUs), stamp vending machines, and APCs.

64                                                                             Handbook PO-209
Financial Accountabilities                                                                                  11-7.1

                                 Postage products are accountable items that must be protected at all times
                                 by providing adequate physical security.

                        11-6.2   Revenue Account Identifier Codes
                                 RAs must record the sale of postage products in the corresponding revenue
                                 account identifier code (AIC) as indicated in the Exhibit 11-6.2.
Exhibit 11-6.2
Product Revenue Account Identifier Codes

 Revenue
 AICs            Master Title                                            Controls
 007             Forever Stamp Sales — Window Services at POS, IRT,      Postage stamps are accountable items,
                 and eMOVES                                              which must be controlled as follows:
 011             Forever Stamp Sales — by Internet, Mail and Phone        Provide security.
 012             Forever Stamp Sales — Vending Machines                   Record sales.
                                                                          Maintain records of stamp stock
 014             Forever Stamp Sales — APC
                                                                           activities.
 083             Local Commemorative Envelopes
 084             Breast Cancer Stamp Sales
 086             Precanceled Stamps
 090             Postage Stock Sales

 091             Bird Stamp Sales
 092             Philatelic Product Sales
 094             Stamp By Mail, Internet, and Phone
 096             Vending Equipment Postage Sales


11-7 Packaging Products
                                 Packaging products include a variety of retail items such as ReadyPost®
                                 mailing products and other retail products sold at PRUs.

                        11-7.1   Revenue Account Identifier Codes
                                 Exhibit 11-7.1 lists the AICs in which to record the sale of packaging
                                 products and describes how to control these products.
Exhibit 11-7.1
Product Revenue Account Identifier Codes
 Revenue
 AICs            Master Title                                Controls
 093             Packaging Product Sales                     Packaging products are accountable items, that
 098             Postal-Related Merchandise Sales            must be controlled as follows:
                                                              Provide security.
 231             Official Licensed Retail Products
                                                              Record sales.
                                                              Maintain records for packaging product activities.
                                                              Physically count packaging products (AIC 093)
                                                               each quarter.




October 2012                                                                                                        65
11-7.2                                                              Retail Operations Handbook


          11-7.2   Quarterly Count and Analysis
                   Each quarter, RAs should do the following:
                   a.   Count all unsold packaging products and compute the inventory.
                   b.   Take an inventory of all items.
                   c.   Multiply the net decrease (inventory change minus items returned) at
                        each selling price of the item.
                   d.   Compare the result to the amount entered to AIC 093 for the postal
                        quarter.
                   e.   Analyze and document the differences to determine the cause (e.g.,
                        pilferage, inaccurate recording of stock received or shipped, or failure
                        to identify revenue correctly at the point of sale).
                   Note: Packaging Products AIC 093–POSR (automatic replenishment)
                   Offices Audit Procedure will include quarterly count and spot audits upon
                   request.


11-8 Passports
                   Postal Service Headquarters, coordinating with the Department of State
                   Headquarters, establishes the postal operational, accounting, and other
                   procedures for passport application acceptance at designated Post Offices
                   nationwide.
                   Postmasters and station managers select and designate employees to
                   provide passport service.
                   PS Form 5659, Daily Passport Application (DS-11) Transmittal, is the log of
                   individual passport application activity for both the Department of State and
                   the U.S. Postal Service.
                   See the Administrative Support Manual, part 422, for detailed policy and
                   procedures related to passports.
                   Refer to Handbook F-101, part 7-4.2, for accounting for passport fees.


11-9 Financial Differences: AICs 247 and 647
                   PRUs must use the following two AICs to report adjustments related to
                   banking and miscellaneous items:
                   a.   AIC 247, Financial Differences Overage.
                   b.   AIC 647, Financial Differences Shortage.
                   Adjustments may also be credited or debited by Accounting Services for
                   financial adjustments related to a unit’s banking, transmitted PS Form 1412
                   transactions, money orders, and stock ledger discrepancies.
                   Accounting Services issues expenses to PRUs as a result of reconciling the
                   following financial activities:
                   a.   Sales audit expenses.



66                                                                           Handbook PO-209
Financial Accountabilities                                                                            11-10

                             b.   Reconciliation exceptions (e.g., banking, credit and debit cards,
                                  change funds, and Sure Money).
                             c.   Stamp stock shipment exceptions (stock ledger).
                             d.   Money order reconciliation exceptions.
                             A negative amount (appears in parentheses) in General Ledger (GL) 56203 on
                             the Financial Performance Report (FPR) Line 44 Miscellaneous Expenses is a
                             credit or reduction in expense. A positive amount is a debit or increase in
                             expense.
                             To identify the source of individual AIC 247 and AIC 647 expenses, access
                             the following: Accounting Data Mart (ADM) report: Accounting>Shared
                             Reports>Postmaster Folder>FPR Net Financial Differences (AIC 247/647) —
                             Line Detail.
                             To review, identify, or research AIC 247 and AIC 647 expenses, use the
                             reports in the Postmaster folder in the ADM. For a complete list, description,
                             and summary of when and how to use each report in the Postmaster folder,
                             go to the Accounting Web page at: http://blue.usps.gov/wps/portal/
                             accounting. Click the “ADM Help” link. Under “ADM Help,” click the
                             “Postmaster Folder” link. The direct URL is: http://blue.usps.gov/wps/portal/
                             accounting/admhelp/pmfolder.
                             Refer to Handbook F-101, chapter 8, for detailed procedures for creating,
                             documenting, monitoring, and offsetting AIC 247/647 expenses.


11-10 Banking
                             The Postal Service conducts business in only U.S. currency (includes coins).
                             Therefore, field unit employees must not accept any foreign currencies as
                             payment. Postal Service employees must safely control U.S. currency,
                             customer checks, and money orders as follows:
                             a.   Do not loan, withdraw, or deposit postal funds in an unauthorized bank
                                  account.
                             b.   Do not exchange U.S. currency with other types of funds.
                             c.   Do not use postal funds for personal purposes.
                             d.   Safeguard postal funds from the public and conceal them from view.
                             e.   When postal funds are not continuously observed, maintain funds in a
                                  locked receptacle.
                             f.   Deposit all Postal Service funds to a Postal Service relationship bank
                                  account established by Corporate Treasury. (See Handbook F-3,
                                  Treasury Management.)
                             g.   Refer to Handbook F-101, part 9-1.2, for detailed banking procedures
                                  for PRUs.




October 2012                                                                                             67
11-11                                                              Retail Operations Handbook


11-11 Credit and Debit Cards

         11-11.1   Credit Cards
                   The Postal Service accepts the following credit cards for the purchase of
                   most Postal Service products and services:
                   a.   American Express.
                   b.   Carte Blanche.
                   c.   Diners Club.
                   d.   Discover.
                   e.   JCB.
                   f.   MasterCard.
                   g.   VISA.
                   Note: Credit and debit card terminals will not accept any unauthorized
                   card. All of the above cards must be signed to be accepted.
                   Credit cards are accepted at all PRUs for postal products and services
                   except for the following:
                   a.   Trust fund deposits at the PRU including but not limited to:
                   b.   Express Mail corporate accounts.
                   c.   Permit Imprint accounts.
                   d.   Periodicals accounts.
                   e.   Business Reply Mail and Postage Due accounts.
                   f.   Precanceled stamps.
                   g.   Money orders (principal amount).
                   h.   Collect on Delivery (COD) funds.
                   i.   Money by wire (principal amount).
                   j.   Payment for an employee debt.
                   k.   Passport application fees payable to the U.S. Department of State.
                   Note: Customers may order stamps and make purchases with American
                   Express, Discover, MasterCard, and Visa credit cards by calling 800-
                   STAMP-24 (800-782-6724) or when visiting www.usps.com.

         11-11.2   PIN-based Debit Cards
                   RAs may accept the following PIN-based debit cards for payment for all
                   postal products and services:
                   a.   Armed Forces Financial Network.
                   b.   NYCE.
                   c.   Interlink.
                   d.   Pulse PAY.
                   e.   Cash Union 24.
                   f.   Maestro.
                   g.   Quest.


68                                                                           Handbook PO-209
Financial Accountabilities                                                                           11-12.2

                             h.    Alaska Option.
                             i.    ATH.
                             j.    Jeanie.
                             k.    STAR SYSTEMS.
                             l.    ACCEL.
                             m.    Shazam.
                             n.    Electronic Benefit Transfer (EBT) cards.
                             Any changes to the list of accepted PIN-based debit cards are announced in
                             the Postal Bulletin.
                             If the customer presents a debit card that is not authorized, the terminal will
                             not approve the transaction.
                             Refer to Handbook F-101, subchapter 9-2, for credit/debit card acceptance
                             procedures.


11-12 Checks

                   11-12.1   Check Acceptance
                             Employees may accept personal checks, bank checks, government agency
                             checks, business checks, traveler’s checks, and American Express (AMEX)
                             gift checks for customer transactions when presented with a valid photo-
                             bearing ID as follows:
                             a.    Checks are accepted for all postal products, except money order and
                                   Sure Money transactions. Note: U.S. Treasury checks, traveler’s
                                   checks, and AMEX gift checks are acceptable for the purchase of
                                   postal money orders.
                             b.    Customer checks must be made payable to “U.S. Postal Service” or
                                   “Postmaster.”
                             c.    Traveler’s checks and AMEX gift checks are accepted only when at
                                   least 50 percent of the face value is used to purchase Postal Service
                                   products or services.
                             d.    Checks may be accepted for payment of a Collect on Delivery (COD)
                                   item provided the check is made payable to the sender.
                             e.    Checks that have been mailed in for payments must be endorsed “by
                                   mail” on the face.

                   11-12.2   Checks Prohibited for Cashing
                             Do not cash the following types of checks:
                             a.    Checks that appear altered.
                             b.    Checks from a third party.
                             c.    Checks for anyone other than the payee(s) named on the face.
                             d.    Checks for which the signature on the ID does not match the signature
                                   on the check.



October 2012                                                                                              69
11-12.3                                                                Retail Operations Handbook

                    e.   Checks for more than the amount imprinted as a limit on the face of the
                         document.
                    f.   Checks payable to a business, an organization, society, institution,
                         government agency, corporation (LLC or others), or partnership. These
                         items must be deposited or negotiated at their bank or financial
                         institution.
                    g.   Checks issued by an employee.
                    Refer to Handbook F-101, subchapter 9-3, for detailed procedures for
                    accepting and cashing checks.

          11-12.3   Returned Customer Checks and Bad Check List
                    Returned checks are customer checks returned from Postal Service bank
                    accounts. Returned checks are debited to a servicewide expense account
                    and Accounting Services handles check collection and resolution.
                    Field unit employees must not accept payment from the customer for
                    returned checks that have been placed for collection.
                    All funds received as a result of check collection attempts, for these checks,
                    are credited to a servicewide expense account.
                    Refer to Handbook F-101, part 9-3.5, for the handling of returned checks.
                    Accounting Services generates a national bad check list. The list is sorted by
                    area and forwarded to each district finance manager (DFM) or designee for
                    distribution within their district.
                    Accounting Services removes customers from the bad check list once their
                    debt is paid. However, local management may continue to keep a customer
                    on the bad check list, at their discretion, by manually adding it to the list
                    received from Accounting Services.


11-13 Domestic and International Money Orders
                    Postal money orders can only be purchased using the following payment
                    methods:
                    a.   U.S. currency and coins.
                    b.   U.S. Treasury checks.
                    c.   Traveler’s checks payable in U.S. dollars.*
                    d.   American Express gift checks payable in U.S. dollars.*
                    e.   Pin-based debit cards.
                    * Note: Traveler’s checks and American Express gift checks are accepted
                    only when at least 50 percent of the face value is used to purchase postal
                    products and services.
                    The maximum amount of any single domestic money order is $1,000.
                    Customers who wish to purchase postal money orders, Sure Money, or
                    stored value cards that total $3,000 or more during the same business day
                    must complete a PS Form 8105-A, Funds Transaction Report (FTR).



70                                                                             Handbook PO-209
Financial Accountabilities                                                                          11-14.1

                             To comply with the Bank Secrecy Act, customers must complete a PS Form
                             8105-A and present valid identification as follows:
                             a.   For all sales of money orders and Sure Money transactions totaling
                                  $3,000 or more to the same customer in the same day. Fees charged
                                  for transactions do not count toward the $3,000 limit. Separate
                                  transactions to one customer over the course of one day count toward
                                  the $3,000 filing threshold.
                             b.   When cashing money orders that total more than $10,000 per day, per
                                  customer, use a PS Form 8105-B, Suspicious Transaction Report (STR)
                                  to report any potentially suspicious activity and complete the form as
                                  soon as possible after the suspicious transaction has ended.
                             Federal law prohibits notifying the customer that a suspicious report is being
                             completed; therefore, RAs must complete the PS Form 8105-B after the
                             customer leaves the counter line.
                             Submit PS Forms 8105-A and 8105-B to the address on the front of the form
                             the same day that the form is completed. Use the most current edition of PS
                             Forms 8105-A and 8105-B. Forms may be ordered from the Material
                             Distribution Center.
                             PRUs must log PS Form(s) 8105-A before submitting. A sample tracking log
                             is available on the Corporate Treasury’s Web site. Go to: http://
                             blue.usps.gov/corptreasury/. Click on Bank Secrecy Act. Under “BSA
                             Compliance,” click on Sample Log. The direct URL for the log is http://
                             blue.usps.gov/corptreasury/bsa.htm.


11-14 Cashing Domestic and International Money Orders

                   11-14.1   All Postal Money Orders
                             PRU employees must cash domestic and international money orders in
                             accordance with the following procedures as well as in accordance with any
                             additional specific instructions from the postmaster or district:
                             a.   Verify that the money order is not on the Missing, Lost, or Stolen list in
                                  the current Postal Bulletin.
                             b.   Cash the money order only in the exact amount imprinted at time of
                                  issue, up to the authorized maximum amount. Use of a title (e.g., Mr.
                                  and Ms.) is not required when endorsing a money order. A money order
                                  made payable to more than one person will be cashed for either person
                                  if the conjunction “or” is used. If no conjunction is used, all persons
                                  named on the face of the item must sign and provide ID as required.
                             c.   Verify that the money order is authentic (see Notice 299, Security
                                  Features of U.S. Postal Service Money Orders). Check money order
                                  security features for signs of alteration, counterfeit, or fraud before
                                  cashing.
                             If necessary, call the Money Order Verification System (866-459-7822) as an
                             additional tool to validate issuance of a postal money order.




October 2012                                                                                                71
11-14.2                                                               Retail Operations Handbook

                    Refer to Handbook F-101, subchapter 10-2, for more information on
                    requirements and procedures for cashing postal money orders.

          11-14.2   Money Order Security Features
                    To determine if a money order is authentic, hold the money order up to the
                    light and look for the following security features:
                    a.   Ben Franklin images (watermarks) repeated on the left side (top to
                         bottom).
                    b.   Watermarks are in the paper and will appear when viewing from the
                         front or back of the money order when held up to the light.
                    c.   A dark security thread running (top to bottom) to the right of the Ben
                         Franklin watermark with tiny letters “USPS” facing backward and
                         forward.
                    If either of these security features is not present when the money order is
                    held up to the light, the postal money order is fraudulent. Also, be aware of
                    the following potential areas for fraud:
                    a.   Denominations are indicated on two locations and must be identical.
                         Look for alterations in one or both places.
                    b.   Discoloration of the denomination amounts indicates erasure
                         (fraudulent).
                    c.    Maximum value for domestic postal money orders is $1,000.
                    Note: RAs can call the Money Order Verification System as a tool to
                    validate issuance of a postal money order. For more information, see
                    Notice 299.

          11-14.3   Money Order Verification System
                    The Money Order Verification System is an interactive voice response (IVR)
                    system for deterring fraud. The IVR system can assist PRUs and financial
                    institutions when validating postal money orders.
                    To inquire on the validity of a recently issued money order, do the following:
                    1.   Call the Money Order Verification System at 866-459-7822.
                    2.   Press 1 for Money Order Verification.
                    3.   Enter the following information when prompted:
                               11-digit money order serial number.
                               Exact dollar amount of the money order.
                               Issue ID number.
                    If the money order has been issued in the last 90 days and is at least 48
                    hours old, the IVR should reply that there has been a “match” if the money
                    order is a valid issue.
                    There are instances where the issuing unit’s PS Form 1412, Daily Financial
                    Report, data has not updated in the system in a timely manner. This will
                    result in a nonmatch reply from the IVR system.
                    The IVR system is to serve only as an additional tool to help prevent fraud.




72                                                                             Handbook PO-209
Financial Accountabilities                                                                       11-15.2

                             See the “Money Order Verification System Frequently Asked Questions
                             (FAQs)” at: http://blue.usps.gov/accounting/_pdf/MoneyOrderIVRFAQs.pdf.
                             Refer to Handbook F-101, subchapter 10-3, for procedures for money order
                             inquiries and replacements.


11-15 Accountable Paper

                   11-15.1   Accountable Paper Definitions
                             Accountable paper is defined as:
                             a.    Postage stock.
                             b.    Stamped papers.
                             c.    Nonpostal stamps.
                             d.    Philatelic products.
                             e.    Money order stock.
                             Postage stock is defined as:
                             a.    Postage stamps.
                             b.    Semipostal stamps.
                             Stamped papers are defined as:
                             a.    Stamped envelopes and postal cards (includes regular, special,
                                   commemorative, and penalty mail issues).
                             b.    International reply coupons (IRCs).
                             Nonpostal stamps are migratory bird hunting and conservation stamps sold
                             for the Department of the Interior.
                             Philatelic products are defined as:
                             a.    Mint sets.
                             b.    Stamp collecting kits.
                             c.    Gift packs.
                             d.    Other products in the items 8000–9999 series.

                   11-15.2   Accountable Paper Terms
                             The following accountable paper terms will help Postal Service employees
                             understand the accountable paper procedures in this handbook.
                             Unit reserve:
                             a.    Consists of all stamps, stamped paper, and philatelic products in a
                                   PRU that has not been consigned to other accountabilities within the
                                   unit.
                             b.    Are in all PRUs.
                             c.    Has sufficient stock to meet customer demand; however, PRUs must
                                   maintain total unit accountability within a 3-month stamp stock level
                                   based on sales reported in AIC 852.




October 2012                                                                                            73
11-15.2                                                     Retail Operations Handbook

          Stamp distribution office (SDO):
          a.    Receives and disburses stamps, stamped paper, and philatelic
                products.
          b.    Provides accountable paper for all PRUs, SSPCs, APCs, and CPUs
                within its service area.
          c.    Typically consists of a supervisor and one or more bargaining-unit
                employees assigned to work in or near a secure vault.
          Stamp services center (SSC):
          a.    Receives and disburses stamps, stamped paper, and philatelic
                products.
          b.    Provides accountable paper for all PRUs, APCs, and CPUs within its
                service area.
          c.    Is administered by Stamp Acquisition and Distribution at Headquarters
                and serves as a centralized stamp distribution operation.
          Accountable paper depository (APDs):
          a.    Is an SDO that provides products to other SDOs and SSCs such as
                emergency orders. Reserve supplies of stamps that cannot be ordered
                through bulk requisitioning.
          b.    Has philatelic products produced by Postal Service contractors.
          c.    Is assigned to a specific APD.
          d.    Is located in Chicago, IL; Denver, CO; Memphis, TN; New York, NY; or
                San Francisco, CA.
          National Stamp Depository (NSD):
          a.    Stores postage stock.
          b.    Supplies large quantities of postage stock to APDs.
          c.    Supplies full pallets of an item to a SDO, SSC, or APD.
          d.    Is located in Kansas City, MO.
          Philatelic center:
          a.    Offers a variety of stamps, and postal and philatelic products, primarily
                to stamp collectors.
          b.    Is located in a retail area separate from the lobby window service and
                usually offer only philatelic products.
          Stamp Fulfillment Services (SFS):
          a.    Provides stamped envelopes to cost ascertainment group (CAG) A–G
                Post Offices that order from an SDO.
          b.    Provides USA philatelic catalog items to stamp collectors and to PRUs
                for promotions or presentations.
          c.    Is located in Kansas City, MO.
          Stamp Services System (SSS):
          a.    Has automated inventory system used by SDOs, SFS, SSCs, and
                APDs.
          b.    Processes stock orders.



74                                                                    Handbook PO-209
Financial Accountabilities                                                                        11-17.1

                             c.    Tracks inventory.
                             d.    Produces daily financial reports.

                   11-15.3   Responsibilities
                 11-15.3.1   Postmaster or Unit Manager
                             The postmaster or unit manager is responsible for ensuring that controls are
                             in place for maintaining an accurate inventory for all accountable paper
                             within the PRU. This responsibility includes, but is not limited to, the
                             following:
                             a.    Providing adequate security for all accountable items.
                             b.    Monitoring inventory levels.
                             c.    Establishing and controlling segments within the PRU.
                             d.    Ensuring proper entry of all financial transactions.
                             e.    Ensuring that all required counts are performed.

                 11-15.3.2   Employee
                             All field unit employees are accountable for the following:
                             a.    All accountable paper issued to them as a stamp credit.
                             b.    All funds received from accountable paper sales until deposited as
                                   postal funds.
                             c.    Accurate and timely recording of all financial transactions.
                             All employees assigned responsibility for accountable paper are liable for
                             losses in their accountability.

                 11-15.3.3   Contractor
                             A contractor is accountable for all accountable paper assigned to the CPU.


11-16 Ordering Stock From SDO or SSC
                             PRUs order accountable paper (including money order stock) from an SDO
                             or an SSC. The SDO or SSC provides a monthly schedule for ordering.
                             The minimum quantity of each item of stamps and stamped paper to order is
                             published annually in the Postal Bulletin.
                             Refer to Handbook F-101, subchapter 11-4, for detailed procedures for
                             ordering from the SDO or SCC.


11-17 Receiving Stock Shipments From SDO or SSC

                   11-17.1   Examining and Verifying the Shipment
                             Examine and verify stock shipments as follows:
                             a.    Examine each shipping carton to ascertain that the address is correct,
                                   the seal is unbroken, and the contents are not damaged.


October 2012                                                                                              75
11-17.2                                                                Retail Operations Handbook

                    b.    Report tampering to the U.S. Postal Inspection Service and Office of
                          Inspector General immediately.
                    c.    Count stock and verify to the computer-generated PS Form 17, Stamp
                          Requisition/Stamp Return, with a witness.
                    d.    Sign and date the PS Form 17.
                    e.    Enter the total value of the PS Form 17 as stock received even if the
                          physical quantity is not the same.
                    Exhibit 11-7.1 provides specific verification procedures by item.
                    Exhibit 11-17.1
                    Verification Procedure by Item
                     For this item:        Verify the shipment as follows:
                     Panes in sealed       Follow the instructions on the package for verifying the
                     packages              contents before removing the sealed film wrapper on the
                                           individual packages.
                     Stamp booklets        Count the number of booklets in the denomination and
                                           type described on the unit package.
                                           Do this before breaking the package seal.
                     Coils                 Count the stamp coils to verify the shipment contains the
                                           quantity of coils, type, and denomination of stock
                                           ordered.
                                           Do this before breaking the seal.
                     International reply   Count the quantity contained in packages and cartons.
                     coupons
                     Stamped envelopes     Count the number of boxes or packages and the
                     and postal cards      denominations of the envelopes or cards against the
                                           carton labels, and verify against PS Form 17.
                     Philatelic products   Count the number of items in open cartons. The total
                                           must agree with the quantity printed on the outside of the
                                           carton.


          11-17.2   Verification of Receipt of Money Order Form Sets
                    Blank money order stock is packaged as follows:
                    a.    100 per package.
                    b.    10 packages (1,000) per box.
                    c.    5 boxes (5,000) per carton.
                    Verify the continuity of serial numbers by doing the following:
                    a.    Look at the outside labels when you receive more than one carton or
                          box.
                    b.    Verify the packages by the first serial number shown on the front.
                    Do not open cartons, boxes, or packages just to verify serial numbers. Verify
                    the numbers when it is necessary to issue the forms.
                    If the number of boxes or packages received does not agree with the invoice,
                    the PRU does the following:
                    a.    Reports the facts in writing to the SDO or SSC.
                    b.    Keeps a copy of the memorandum.




76                                                                               Handbook PO-209
Financial Accountabilities                                                                            11-18.2

                             If there are fewer than 100 form sets, 10 packages to a box, or duplicate
                             serial numbers, the PRU reports the facts to:
                                    BLANK STOCK
                                    MONEY ORDER BRANCH
                                    PO BOX 82441
                                    ST LOUIS MO 63182-2441

                             Submit a copy to the SDO or SSC and keep a copy of the memorandum.
                             Refer to Handbook F-101, subchapter 11-5, for detailed procedures for
                             accounting for received stock shipments.


11-18 Returning Stock to the SDO or SSC

                   11-18.1   Saleable Stock
                             Saleable stock that may be returned to the SDO or SSC includes stamps,
                             stamped envelopes, postal cards, and philatelic products currently on sale.
                             The SDO or SSC must authorize the return of saleable stock before the
                             stamp stock custodian returns it.

                   11-18.2   Nonsaleable Stock
                             Nonsaleable stamp stock items and products that may be returned to the
                             SDO or SSC for destruction includes the following:
                             a.     Obsolete stock that is removed from sale at all locations. If recalled for
                                    destruction, consider using philatelic products for promotional
                                    purposes or as gifts to employees. Obsolete editions of the Postal
                                    Service Guide to U.S. Stamps can be provided for philatelic,
                                    promotional, or educational purposes. (Stamp Services publishes an
                                    annual announcement in the Postal Bulletin about the disposition of
                                    obsolete editions.)
                             b.     Defective stock including any partial packages of stamps, stamped
                                    envelopes, postal cards, and damaged stock accepted from
                                    customers as described in the Mailing Standards of the United States
                                    Postal Service, Domestic Mail Manual (DMM), 604.9.0.
                             Send stock to be destroyed to the SDO or SSC only if the minimum amount
                             has accumulated since the last shipment; Exhibit 11-18.2 lists minimal
                             amount of stock per CAG.
                             Exhibit 11-18.2
                             Minimal Amount of Stock to Be Destroyed per CAG
                                                The minimum
                              For CAGs…         amount is…
                              A–G               $100
                              H                 $50
                              K and L           $25

                             The stamp stock custodian must check the Postal Bulletin to know when to
                             withdraw specific stamps and stamped paper items from sale. The schedule
                             of returning nonsaleable stock is provided by the SDO or SSC.

October 2012                                                                                                77
11-18.2                                                   Retail Operations Handbook

          Prepare stock to be returned as follows:
          a.   Ensure that the value is clearly marked on each item.
          b.   Sort loose stamps by denomination and paste them on a letter size
               paper.
          Note: A list of off-sale items is available on the Enterprise Data
          Distribution Web site. Go to: http://edd/pls/posweb/ProdItem.Intro.
          Refer to Handbook F-101, subchapter 11-6, for detailed procedures on
          accounting for returning stock.




78                                                                 Handbook PO-209
12 Stamp Stock and Cash
        Accountability


12-1 Stamp Stock Assignment
               Stamp stock credits and cash credits are assigned as follows:
               a.   Employee stamp stock credits.
               b.   Employee cash credits.
               c.   Unit reserve stock.
               d.   Unit cash reserve.
               e.   Retail floor stock.
               f.   Rural carrier consignment.
               g.   Vending credits.
               h.   Contract postal unit (CPU) credits.
               i.   Automated postal centers (APCs).
               j.   Mobile units.
               k.   Philatelic credits.
               l.   Stamps by Mail.


12-2 Stamp Stock Responsibility
               The postmaster, manager, or supervisor is responsible for management of all
               stamp stock credits and cash credits assigned and must ensure the timely
               performance of all credit counts.
               All employees with consigned credits are accountable for the value of their
               assigned stamp stock, cash, and money orders.
               Unit reserve stock custodians are accountable for the value of their assigned
               stamp stock and money orders.
               CPUs are accountable for the value of their assigned stamp stock, cash, and
               money orders.




October 2012                                                                              79
12-3                                                                  Retail Operations Handbook


12-3 Stamp Credits

         12-3.1   Definition
                  A stamp credit is the value of the stamp stock and money orders consigned
                  to a retail associate (RA) from the unit reserve stock at a postal retail unit
                  (PRU).
                  Hold stamp credits to a reasonable multiple of the RA’s weekly sales
                  amount. A 2-week multiple is recommended. The postmaster, supervisor, or
                  manager may adjust the value of stamp credits to be consistent with
                  customer demand.
                  To maintain individual accountability, RAs must not trade or purchase stamp
                  stock from one another employee.
                  In an emergency, a supervisor may authorize an RA to ship or receive stock
                  from another RA as follows:
                  a.    The supervisor or RA completes a PS Form 17, Stamp Requisition/
                        Stamp Return, in duplicate. Enter the names of both RAs and the
                        amount of stamp stock on PS Form 17.
                  b.    The supervisor must witness and sign PS Form 17 as authorizing this
                        transaction.
                  c.    The RA keeps a copy of the PS Form 17 until the next stamp credit
                        count.

         12-3.2   Unit Reserve Stock
                  The unit reserve stock custodian is accountable for the value of all items in
                  the unit reserve stock, is responsible for managing the stamp stock
                  inventory, and must report unit reserve stock activities.
                  Sales from the unit reserve stock are not allowed.
                  The unit reserve may be assigned to the postmaster, unit manager, or
                  supervisor. At a finance station without a domiciled supervisor, a lead sales
                  and services associate (LSSA) may be assigned the unit reserve. The LSSA
                  may also be assigned a separate stock credit from which direct sales to the
                  public are conducted. (A finance station is a postal retail unit that has three or
                  fewer full-time RAs.)
                  Refer to Handbook F-101, Field Accounting Procedures, subchapter 13-4,
                  for detailed procedures for conducting unit reserve stamp stock counts.

         12-3.3   Total Postal Retail Unit Stamp Accountability
                  Maintain the total PRU accountability on PS Form 1412, Daily Financial
                  Report. AIC 853, Stamp Accountability Closing Balance, on the unit’s PS
                  Form 1412 is a combination of all stamp accountabilities within the same unit
                  finance number (UFN) at the PRU. This combination includes the following:
                  a.    Unit reserve stock.
                  b.    Retail floor stock.




80                                                                              Handbook PO-209
Stamp Stock and Cash Accountability                                                                  12-4.2

                           c.    Individual stamp credits (e.g., retail associates, vending, Stamps by
                                 Mail®, and philatelic).

                  12-3.4   Stamp Credit Record Files
                           The postmaster, manager, or supervisor is responsible for establishing and
                           maintaining a stamp credit file for each employee. The file must contain the
                           following items:
                           a.    PS Form 3294-P, Cash and Stamp Stock Count and Summary, or PS
                                 Form 3294-C, Cash Credit Count and Summary.
                           b.    PS Form 3293, Retail Vending Credit Examination, for vending credit.
                           c.    PS Form 3368-P, Accountability Examination Record.
                           d.    PS Form 3369, Consigned Credit Receipt.
                           e.    PS Form 571, Discrepancy of $100 or More in Financial Responsibility,
                                 if applicable.
                           f.    Letters of demand (LOD) for payment, if applicable.
                           Maintain a drawer or similar container of file folders, one for each credit,
                           arranged in alphabetical or numerical order.
                           The retention period established for stamp credit file forms is not to exceed
                           2 years except for PS Form 3369 which is 3 years.


12-4 Individual Stamp Credit Counts

                  12-4.1   Counting Requirements
                           Supervisors must randomly count stamp credits maintained by bargaining
                           unit employees at least once every 4 months.
                           Stamp credits maintained by nonbargaining employees must be counted by
                           the nonbargaining employee and another employee at least once every
                           12 months.
                           Refer to Handbook F-101, subchapter 13-3, for detailed procedures on
                           conducting stamp credit counts.

                  12-4.2   Stamp Vending Credit Count
                           Stamp vending credit is stamp stock credit assigned to an employee at a
                           PRU servicing a stamp vending machine.
                           Stamp vending credits also apply to stamp stock credits assigned to self-
                           service postal center (SSPC) technicians.
                           The postmaster, manager, or supervisor is responsible for ensuring that the
                           required stamp stock count is performed randomly at least once every
                           4 months.
                           Complete instructions for vending counts can be found in Handbook
                           PO-102, Self-Service Vending Operational and Marketing Program,
                           chapter 6.




October 2012                                                                                              81
12-5                                                                 Retail Operations Handbook


12-5 Automated Postal Center Stamp Credit Count
                   The postmaster, manager, or supervisor is responsible for ensuring that the
                   required APC stamp stock count is performed randomly at least once every
                   3 months.
                   Complete instructions for conducting an APC count are available on the
                   Postal Service intranet. Go to: http://blue.usps.gov. Click on the “Inside
                   USPS” tab. Under “Headquarters, Finance,” click on the Accounting link.
                   Under “Related Links,” click on the Automated Postal Center (APC) link.
                   Under “Operational Procedures,” click on Finance Issues link. Under
                   “Finance Documents” click on Credit Exam link. The direct URL is http://
                   56.207.11.95/apc//files/procedures/CreditExam.doc.


12-6 Contract Postal Unit Stamp Credit Count
                   The postmaster, manager, or supervisor of the host Post Office has the
                   following responsibilities:
                   a.   Ensuring that CPU stamp credit counts are conducted randomly at
                        least once every 12 months.
                   b.   Maintaining a separate file for CPU financial activities.
                   Refer to Handbook F-101, subchapter 13-7, for detailed procedures on
                   conducting a CPU count.


12-7 Cash Credits

          12-7.1   Unit Cash Reserves
                   PRUs may establish a unit cash reserve to supplement the needs of the unit.
                   Use PS Form 3369 to assign the unit cash reserve to an individual who is
                   directly accountable. When circumstances warrant, the unit cash reserve
                   custodian may reassign all or part of the unit cash reserve using PS Form
                   3369. Any reassigned funds must be kept separate from other accountable
                   credits assigned to the employee.
                   Report the unit cash reserve in AIC 753 on the unit’s PS Form 1412. The unit
                   cash reserve has no tolerance.
                   Note: CPUs may not have a cash reserve. Refer to Handbook F-101,
                   section 13-8.1.2,for making changes to unit cash reserves.

          12-7.2   Cash Retained (POS Units Only)
                   RAs that are only consigned a cash credit are authorized a cash retained
                   amount of $100, for which they are individually accountable. The RA
                   documents the maximum authorized cash retained on PS Form 3369.
                   Individual RA cash retained amounts must be equal to AIC 753 as reported
                   on the individual’s PS Form 1412 and cannot exceed the approved amount.


82                                                                             Handbook PO-209
Stamp Stock and Cash Accountability                                                               12-8.2


                  12-7.3   Contract Postal Units Cash Credit
                           CPUs may keep $100 or 10 percent of their stamp credit, whichever is less.


12-8 Segmented Inventory Accountability
                           Each unit must maintain a unit reserve stock and may have a number of
                           different segments.
                           RAs who work at window services do not have a stamp stock inventory
                           assigned and instead work from a shared retail floor stock.
                           RAs who work from the retail floor stock are assigned a $100.00 cash
                           retained credit, for which they are individually accountable.
                           Other segments may require stamp stock inventory assigned as individual
                           accountability for which they are directly accountable.

                  12-8.1   Segment Definitions
                           The following segments enable the assignment of cash or stamp stock to
                           various individuals or roles within a unit:
                           a.   Vending — Stock for sale through vending equipment is assigned to a
                                vending clerk, or designated employee, who is directly accountable for
                                that inventory.
                           b.   Mobile Unit Credits — Stock for use by employees assigned to
                                operate mobile units. This credit is directly accountable to an
                                individual.
                           c.   Philatelic Units — Where a dedicated philatelic credit is used, the
                                credit is assigned to an individual who is directly accountable.
                           d.   Retail Floor Stock — A common inventory for use by retail employees
                                who are not directly accountable for that inventory.
                           e.   Stamps by Mail (SBM) — An inventory for use in filling stamp orders
                                received from customers by mail that is assigned to an individual who
                                is directly accountable for that inventory. SBM is used where volume
                                prohibits filling requisitions from the retail floor stock.
                           f.   Special Event Credits — Temporary credits for special events can be
                                assigned to one of the accountable segments with stock issued
                                directly from the unit reserve. At the completion of the event a count is
                                conducted and the balance is either returned to the unit reserve,
                                prepared for destruction, or moved to the retail floor stock.

                  12-8.2   Responsibilities
                           Postmasters, managers, and supervisors at PRUs must comply with the
                           procedures defined in this section. In addition, postmasters, managers, and
                           supervisors are responsible for the following:
                           a.   Establishing and controlling segments within the unit.
                           b.   Monitoring inventory levels.
                           c.   Ensuring proper entry of all financial transactions.


October 2012                                                                                           83
12-9                                                              Retail Operations Handbook

               d.    Remitting all funds in excess of authorized reserves.
               e.    Monitoring operations, including count procedures.
               All PRU employees are responsible for the following:
               a.    Ensuring financial integrity.
               b.    Maintaining security of all postal stock, funds, equipment, and
                     facilities.
               c.    Reporting all retail transactions.
               d.    Providing receipts to each customer.
               e.    Using the POS cash drawers for all daily transactions as they occur.
               Employees are accountable for cash, stamp stock, and money orders
               directly assigned to them.


12-9 Retail Floor Stock
               Under the retail floor stock segmented inventory accountability (SIA)
               concept, two modifications are made to traditional controls:
               a.    Cash is separated from stamp stock in retail credits.
               b.    A shared retail floor stock replaces individual stamp credits for RAs.
               The unit reserve stock custodian issues stock directly to the retail floor stock.
               Although no individual RA is accountable for this stock, each RA making
               sales from this credit is responsible for ensuring accurate reporting of the
               sales from the retail floor stock. RAs are also responsible for adequate
               protection and security of retail floor stock.
               Refer to Handbook F-101, subchapter 14-2, for detailed procedures on
               conducting retail floor stock counts.


12-10 Other SIA Segment Counts
               Counts for stamp stock credits assigned to bargaining employees must
               occur at least once every 4 months.
               Concurrent counts must be performed for employees assigned unit reserve
               stamp stock and other accountable credits. This begins a new cycle for the
               required “count frequencies” for all assigned credits.
               Blank money order stock assigned to an accountable segment employee,
               must be verified each time the count for that segment is performed.
               Refer to Handbook F-101, subchapter 13-3, for detailed procedures on
               conducting individual stamp credit counts.




84                                                                          Handbook PO-209
13 Lobby and Retail Counter

13-1 Image
                        Retail lobby standards are as important as retail maintenance standards. For
                        the Postal Service to project a professional business image to Postal Service
                        customers and employees, the Postal Service must focus on retail lobbies
                        and other customer service areas. Every lobby must be safe, well-organized,
                        well-maintained, neat, and clean. The Post Office lobby is one of the most
                        visible images customers have of the Postal Service.
                        The Post Office lobby is the principal business office of the Postal Service.
                        For many customers, the lobby is their only close-up view of Postal Service
                        operations; therefore, its appearance, convenience, and efficiency directly
                        affect the Postal Service’s public image. To enhance corporate identity and
                        continue the standardization process, lobbies must be maintained according
                        to established Postal Service guidelines (e.g., paint colors, signage, and
                        merchandise displays).


13-2 Safety and Cleanliness

               13-2.1   Personal and Environment
                        All Postal Service employees are responsible to ensure that the Postal
                        Service provide a clean and safe environment for customers and employees.
                        Business and personal flyers are not permitted in the lobby or at the retail
                        counter.
                        Secure all lobby furniture and equipment properly to the floor to prevent
                        them from tipping over. Children must not climb onto or be placed on tables
                        or the counterline at any time.
                        Maintain a professional work environment at each workstation. Personal
                        belongings including purses, backpacks, and top coats do not belong at the
                        retail counter.
                        Playing music in Post Office lobbies brings problems; therefore, music is not
                        allowed under retail standardization guidelines. Playing local radio stations
                        creates two problems:
                        a.   Playing music could subject the Postal Service to paying royalty fees to
                             music publishers because artists are entitled to compensation when
                             their music is played in public places.



October 2012                                                                                       85
13-2.2                                                              Retail Operations Handbook

                   b.   Postal Service commercial advertising policy requires that all
                        advertising on Postal Service property be reviewed and approved in
                        advance.
                   Exceptions are Postal Service-approved audio and signage test sites.

          13-2.2   Food and Beverages
                   Food and drinks do not belong at, below, or behind the retail counter.

          13-2.3   Professional Appearance and Hygiene
                   Postal Service employees are responsible for being properly dressed for their
                   duty. They are expected to maintain high standards of professional
                   appearance, representing to the public the best tradition of service and
                   efficiency while performing their official duties.


13-3 Service in Five Minutes or Less
                   It is not economical to provide instantaneous service to each customer
                   entering the lobby. Instead, our goal is to provide a level of service that
                   produces a waiting time of less than 5 minutes. This goal is achieved by the
                   following:
                   a.   Providing proper training and staff scheduling.
                   b.   Using the Lobby Director Program.
                   c.   Using an automated postal center (APC) host in offices with an APC.
                   d.   Encouraging proper placement and maintenance of self-service
                        vending equipment.
                   e.   Using equipment [e.g., integrated retail terminal (IRT) and (point-of-
                        service (POS) ONE] to expedite transactions.
                   f.   Using the Retail Data Mart (RDM) window operation survey (WOS)
                        earned actual staffing graph and retail analysis profile (RAP) to identify
                        proper staffing.
                   g.   Advising customers of alternate access [(e.g., contract postal units
                        (CPUs), APCs, Stamps by Mail, and www.usps.com].


13-4 Lobby Sweeps
                   Lobby sweeps should be conducted when lines are long due to retail
                   associates conducting lengthy transactions. A supervisor, postmaster, or
                   retail associate can conduct a lobby sweep for customers who are
                   conducting nonrevenue transactions such as picking up mail.




86                                                                            Handbook PO-209
Lobby and Retail Counter                                                                           13-6.1


13-5 Lobby Director Program
                           The objective of the Lobby Director Program is to reduce the average waiting
                           time by helping customers before they reach the retail service counter. The
                           program also aims to reduce the customer’s perceived waiting time by
                           demonstrating that the Postal Service provides prompt, efficient, and
                           courteous service. Encourage customers to use the APC when there are long
                           lines at the window.


13-6 Signage

                  13-6.1   Mandatory Postings
                           The posters, signs, labels and decals that must be displayed in every Post
                           Office are described below.
                           In the exterior/entrance zone, display the following items:
                           a.    Post Office name per current Facilities’ standards.
                           b.    Hours of operation decal on main entrance door.
                           c.    Debit/credit card decal.
                           d.    Holiday closing sign.
                           e.    Label 120, Facility Alarm (replaces Labels 117-A and 112, Alarms) at
                                 the customer entrances of offices not designated as high risk.
                           f.    Label 117-A, Warning (Armed Robbery), posted on the rear employee
                                 entrances/loading dock doors and at the customer entrances as
                                 designated by the Postal Inspection Service as being high-risk areas.
                           In the self-service zone or near the entrance to the Post Office, display the
                           following items:
                           a.    Poster 7, Rules and Regulations Governing Conduct on Postal
                                 Property.
                           b.    Poster 158, Possession of Firearms and Other Dangerous Weapons on
                                 Postal Property Is Prohibited by Law.
                           c.    Poster 296, Notice of Reward.
                           d.    Poster 313, Service Performance.
                           e.    Sign 151, Camera Warning, displayed on or below the four mandatory
                                 posters in the self-service zone of offices that have closed circuit
                                 cameras that monitor transactions for operational or security purposes.
                           f.    Decal DEC DDD1, Aviation Mail Security, displayed on every collection
                                 box or mail drop slot, APC drum.
                           In the full service lobby zone, display the following items:
                           a.    Poster 37 or 37-S, Is Your Package Safe to Mail?, posted near the
                                 Retail counter.
                           b.    Label 159, Returned Checks/Dollar Coin, displayed at every window in
                                 every Post Office.



October 2012                                                                                               87
13-6.2                                                                       Retail Operations Handbook

                  In the PO box lobby zone, display the following items:
                  a.    PO Box Mail Availability (Up-Time) and PO Box Rates and Availability
                        Signs (Note: The only approved versions are those from Transworld
                        Signs and MessageMaker 3).
                  b.    SSS46 – Selective Service Poster.
                  Mandatory posters, notices, and signs must be available in Post Offices for
                  customer access. These items may be placed in a binder or posted behind
                  the counter. A list of information that must be made available is contained in
                  the Postal Operations Manual as Exhibit 125.343 and is provided here as
                  Exhibit 13-6.1.
                  Exhibit 13-6.1
                  Mandatory Public Information to be Available

                   Type of Information                Title and Description
                   FBI Most Wanted Poster             Keep in binder behind counter
                   Notice 123                         Price List
                   Notice 4314-C                      We Want to Know
                   Poster SSS46                       Selective Service Lobby Poster
                   Publication 201                    Consumer’s Guide to Postal Services and
                                                      Products
                   Sign 145                           Payments Acceptance Policy
                   Signs1                             Hours of operation.
                                                      Time when all committed PO Box mail is normally
                                                      distributed.
                                                      Letter drops and collection point times.
                   “ZIP+ Retrieval” DVD2              DVD replaces Pub 65, National Five-Digit ZIP
                                                      Code and Post Office Directory, and Pub 66,
                                                      ZIP+4 State Directory.
                  1.   Available through the direct vendor signage contract.
                  2.   Customers may order the DVD by contacting the National Customer Support Center, 6060
                       Primacy Parkway, Suite 101, Memphis, TN 38188-9919, at 800-238-3150.


         13-6.2   Point of Purchase Signage
                  Point of purchase (POP) signage is visual promotional material received
                  periodically from the Postal Service Retail Merchandising Center. The
                  promotional materials and signage communicate product and service
                  information and promotional messages to customers.
                  Display POP signage according to the most current Signage Instruction
                  Guide provided in the POP kit.
                  Some guidelines are the following:
                  a.    Do not use visible tape to hang signage.
                  b.    Do not use handwritten or computer-generated signage.
                  c.    Use approved POP hardware to display menu boards and posters.
                  d.    Adhere to put-up and take-down dates printed on POP elements and
                        listed in the Signage Instruction Guide.
                  e.    Remove outdated/seasonal POP displays.



88                                                                                       Handbook PO-209
Lobby and Retail Counter                                                                         13-6.5

                           f.   Order additional signage and hardware as needed. ReadyPost and the
                                new POP Hotline can be reached through the Material Distribution
                                Center (MDC), in Topeka, at 800-332-0317.

                  13-6.3   Planograms
                           A planogram is a schematic drawing that shows the proper placement of
                           POP elements and retail merchandise in Postal Service retail lobbies.
                           Planograms are included in the Signage Instruction Guide in POP kits and
                           accompany retail product shipments. They should be used as guides when
                           changing retail POP signage and organizing merchandise on slatwalls or
                           similar merchandisers.

                  13-6.4   Interior and Exterior Signage Zones
                           When signage is properly placed to deliver the right message in the right
                           place at the right time, the signage has the most impact. To ensure that the
                           Postal Service is communicating information in the most effective way, we
                           have identified a system of zones within the postal retail unit (PRU).
                           Each zone has a specific communication goal. The time spent in each area,
                           as well as the amount of customer traffic, helps determine the placement of
                           each communication for the fullest effect.
                           The focus for each zone can change depending on the time period. The
                           different zones are as follows:
                           a.   Exterior/Entrance Zone: Promotional offers and general information
                                for awareness of products and services.
                           b.   Self-Service Zone: How to or directional information for completing
                                simple transactions using an APC or vending.
                           c.   Full-Service Zone: Detailed information on postal products and
                                services.
                           d.   Retail Counter Zone: Price point, product, and service information.
                           e.   Open Merchandise Zone: Merchandise and packaging for immediate
                                or future use.
                           f.   PO Box Lobby Zone: Nonrevenue-generating and public awareness
                                signage.
                           g.   Employee Zone: Information intended only for employees.

                  13-6.5   Handwritten and Homemade Signs
                           Except for official Postal Service and other approved governmental notices
                           and announcements, no handbills, flyers, pamphlets, signs, posters,
                           placards, or other literature may be deposited on the grounds, walks,
                           driveways, parking and maneuvering areas; exteriors of buildings and other
                           structures; or on the floors, walks, stairs, racks, counters, desks, writing
                           tables, window ledges, or furnishings in interior public areas on Postal
                           Service premises.
                           To achieve a professional retail environment and comply with retail
                           standardization guidelines, no unauthorized, handwritten, or homemade
                           signs may be displayed in the lobby.


October 2012                                                                                          89
13-7                                                              Retail Operations Handbook

              Avoid the following:
              a.    Too many displays.
              b.    Clutter on bulletin boards in PO Box lobby.
              c.    Solicitation brochures.
              d.    Outdated displays.
              e.    Signage hung with visible tape.


13-7 Service Animals
              The Americans with Disabilities Act of 1990 and other federal and state laws
              protect the rights of people who have disabilities. The Act allows a person to
              be accompanied by his or her service animal in places of public
              accommodations (e.g., stores, doctors’ offices, taxis and buses, restaurants,
              Post Offices, and other public places).
              Service animals perform some of the functions and tasks that the individual
              with a disability cannot perform. Service animals assist blind individuals as
              well as people with other disabilities. Many disabilities are not visible, and
              service animals may vary in size or breed. Legally, service animals are not
              considered “pets.” Some of these animals perform the following:
              a.    Alert persons with hearing impairments to sounds.
              b.    Pull wheelchairs or carry and pick up things for persons with mobility
                    impairments.
              c.    Assist persons with mobility impairments with balance.
              If it is not obvious that the animal is a service animal, the retail associate may
              ask, “Is this a service animal necessary for a disability?” or “Is this your pet?”
              You may not ask for proof or certification of the animal’s training, require
              special ID cards for the animal, or ask about the person’s disability.
              Retail associates may not ask a person to remove his service animal from the
              premises unless: (1) the animal is out of control and the animal’s owner does
              not take effective action to control it, or (2) the animal poses a direct threat to
              the health or safety of others. In addition, a retail associate may not charge
              an extra fee for the service animal, keep the person with the service animal
              out of areas open to the general public, or separate the person from the
              service animal. Do not touch, feed, talk to, or otherwise distract any service
              animal without the owner’s permission.
              When a person with a service animal comes into the unit, retail associates
              should do the following:
              a.    Speak directly to the person and greet him or her as you would any
                    other customer.
              b.    Provide any assistance the person might need to conduct business or
                    purchase Postal Service products and services.
              Remember: the disabled person is responsible for the service animal’s
              behavior.




90                                                                           Handbook PO-209
Lobby and Retail Counter                                                                           13-8.2


13-8 Retail Products and Services
                           In an effort to increase revenue, Post Offices are now selling a variety of
                           mailing products and stamp-related retail merchandise. Products are
                           shipped from a central fulfillment center and charged to each office’s FED
                           strip number. Offices must follow the proper approval process prior to
                           placing orders for merchandise.

                  13-8.1   Forms and Labels
                           Customers can fill out forms and address labels while they are waiting to be
                           served. To facilitate this, ensure that the following forms and labels are
                           always available for customers:
                           a.    Express Mail envelopes.
                           b.    Priority Mail envelopes.
                           c.    Notice 4314-C, We Want To Know.
                           d.    Notice 107, Let’s Keep the Mail Safe.
                           e.    PS Form 5445, Stamp Vending Machine Refund Request.
                           f.    PS Form 2865, Return Receipt for International Mail.
                           g.    PS Form 3813 ($200 and under) and PS Form 3813-P (over $200),
                                 Domestic Insurance Receipts.
                           h.    PS Form 3804, Return Receipt for Merchandise.
                           i.    Label 11-B, Express Mail Mailing Label — Post Office to Addressee.
                           j.    PS Form 3800, Certified Mail Receipt.
                           k.    PS Form 3811, Domestic Return Receipt.
                           l.    PS Form 3806, Receipt for Registered Mail.
                           m.    PS Forms 3227, 3227-S, 3227-G, 3227-O, Stamps by Mail.
                           n.    SSS Form 1M (UPO), Selective Service Form.
                           o.    PS Forms 2976, 2976-A, and 2976-E, Customs Declarations and
                                 Dispatch, forms and envelopes.
                           p.    PS Form 152, Delivery Confirmation Label.
                           q.    PS Form153, Signature Confirmation Label.
                           Provide attractive adjustment form holders that clearly display the forms to
                           customers. Form holders are designed to accommodate a variety of form
                           sizes. Keep them well stocked, neatly maintained, clearly labeled, and in a
                           good location for employees and customers.

                  13-8.2   Professional Display
                           For a professional display, do the following:
                           a.    Use any POP material provided; their purpose is to call attention to the
                                 product and the merchandiser.
                           b.    Stock displays according to planograms.
                           c.    Stock displays before opening or after closing hours. If items become
                                 empty during hours of operation, restock accordingly.


October 2012                                                                                             91
13-9                                                                   Retail Operations Handbook

                  d.    Keep displays neat and clean.
                  e.    Fill “holes” by spreading product out until additional stock arrives.
                  f.    Prevent product overlap.
                  g.    Avoid overstocking a peg.
                  h.    Replace damaged and dog-eared items.
                  At the lobby and retail counter, do the following:
                  a.    Arrange similar items on a fixture with the lightest colors at the top and
                        the darkest at the bottom.
                  b.    Keep the display physically balanced.


13-9 Retail Merchandise

         13-9.1   Retail Products
                  The Postal Service licenses selected vendors to produce merchandise that
                  displays Postal Service trademarks, stamps, and images. Such merchandise
                  or its packaging carries a hang-tag or label or otherwise states that the item
                  is under license from the Postal Service.
                  When purchasing merchandise displaying a trademark, stamp design, or
                  other pictorial or graphic image owned or used by the Postal Service,
                  employees must ensure the merchandise is officially licensed by the Postal
                  Service.
                  No locally produced items may be sold in Post Offices. Only merchandise
                  that has been assigned an item number by HQ Retail may be sold in Postal
                  Service lobbies.

         13-9.2   Shipping Supplies
                  All shipping supplies are ordered from a single vendor. The result is a
                  standardized selection of packaging and mailing supplies, all imprinted with
                  the Postal Service and ReadyPost logos. These shipping supplies are
                  available to view online at: http://blue.usps.gov/retail.

         13-9.3   Packaging
                  Priority Mail and Express Mail packaging supplies (e.g., boxes, envelopes,
                  and forms) are available at no cost for customers to order online at
                  www.usps.com or by calling the toll-free number 800-222-1811.


13-10 Vending
                  Vending equipment is being removed from Postal Service facilities and
                  nonpostal locations. The configurations range from a single small stamp
                  vending machine to large self-service postal centers.
                  Self-service vending equipment, when installed in Postal Service facilities,
                  must be kept operable and available to customers during all business and


92                                                                             Handbook PO-209
Lobby and Retail Counter                                                                              13-11.3

                           box lobby hours until removed. Each manager in whose Postal Service
                           facility a self-service unit is located is responsible for ensuring the operability
                           of the equipment.


13-11 Public Services

                 13-11.1   Passport Application Acceptance
                           The Postal Service, in agreement with the Department of State, Passport
                           Services, assists field passport agency offices by accepting passport
                           applications, where operationally feasible, given overall customer service
                           and revenue generation considerations.
                           The Postal Service retains a fee for executing the application. Record
                           execution fees in AIC 264. Fees collected for the Department of State are
                           accepted in the form of personal checks or money orders made out to the
                           Department of State and attached to the passport application.
                           Training for employees offering passport application acceptance service is
                           through a computer-based training web-based tool. The training may be
                           taken on any computer connected to the Postal Service network in 3 hours
                           or less. Additional training and ongoing support is provided by customer
                           service representatives located in regional offices of the Department of State.
                           Passport photo services may be offered. Passport cameras and related
                           equipment can be purchased through the MDC in Topeka, Kansas. Fees
                           collected for passport photos are recorded in AIC 241.

                 13-11.2   Selective Service
                           In the interagency agreement with the Selective Service System (SSS), the
                           Postal Service agrees to stock, provide, and display selective service
                           registration forms and materials in classified Post Offices, stations, and
                           branches. Contract postal units are not involved.
                           The following is a list of the required registration materials that can be
                           obtained through the MDC and that should always be available in the PO
                           Box lobby or behind the retail counter:
                           a.    SSS 1M, Registration Form.
                           b.    SSS Form 2, Change Of Information.
                           c.    SSS Lobby Poster 46, Read It. Fill It. Mail It.
                           d.    SSS Display Box 45, Plastic Display Box.
                           Check stock several times a week to make sure adequate supplies of the
                           SSS 1M are on display. Guidelines are found in section 172 of the Postal
                           Operations Manual.

                 13-11.3   Migratory Bird Hunting and Conservation Stamps
                           Federal law requires persons ages 16 and older who hunt migratory birds
                           (e.g., ducks and geese) to obtain Migratory Bird Hunting and Conservation
                           stamps, commonly known as “duck stamps.” These stamps may not be
                           used for postage.

October 2012                                                                                               93
13-11.4                                                               Retail Operations Handbook

                    Post Offices act as agents of the U.S. Fish and Wildlife Service by selling
                    these stamps. Migratory Bird stamps are nonredeemable, and all sales are
                    final.
                    More information on Migratory Bird Hunting and Conservation stamps can
                    be found in the Administrative Support Manual and Handbook F-101, Field
                    Accounting Procedures, part 11-6.7.

          13-11.4   Burial Flags
                    Postmasters in CAG A-J offices and in CAG K offices at county seats must
                    cooperate with the Department of Veterans Affairs (VA) when requested to
                    act as depositories for burial flags. On the death of a veteran and in
                    compliance with rules and regulations issued by the VA, a depository must
                    issue a flag to drape the casket.
                    The VA supplies burial flags, application forms, and the rules and regulations
                    governing flag issue. Postmasters must address all correspondence about
                    the supply and issuance of the flags to the VA regional offices that use their
                    office as a depository.
                    Regulations governing burial flags can be found in ASM 474.


13-12 Flags

          13-12.1   American Flag
                    The flag of the United States must be displayed on stationary flagstaffs at all
                    Post Offices, branches, stations, terminals, garages, and Postal Service
                    facilities, including leased and rented premises. If the Post Office unit is
                    located in a facility operated by the General Services Administration, that
                    agency’s regulations on the display of the flag govern. If the Post Office unit
                    is located on a military base, the display of the flag is governed by the
                    military installation.
                    When employees are on duty in a Postal Service facility, the flag must be
                    displayed except in severe weather. Raise the flag as soon after sunrise as
                    practical, and lower the flag at the time of closing or no later than sunset.
                    Other flags are flown below the U.S. flag if displayed on the same flagstaff
                    and at the same level or lower if displayed on a separate flagstaff. When the
                    U.S. flag is flown at half-staff, all other flags are to be at half-staff also.
                    When the flag is displayed, the flag must be flown at half-staff on the
                    following dates:
                    a.    May 15, Peace Officers Memorial Day.
                    b.    Last Monday in May, Memorial Day Observed.
                    c.    December 7, National Pearl Harbor Remembrance Day.
                    Although it is customary to fly the flag from sunrise to sunset, the U.S. Code
                    states that “when a patriotic effect is desired,” one can display the flag
                    around the clock; however, the flag should be illuminated.
                    Requisitions for new flags must be submitted by field officials to the General
                    Services Administration.

94                                                                              Handbook PO-209
Lobby and Retail Counter                                                                              13-13


                 13-12.2   Prisoners of War/Missing in Action (POW-MIA) Flag
                           The Defense Authorization Act, Public Law 105-85, section 1082, requires
                           that Postal Service facilities display the POW-MIA flag on 6 specified days
                           each year as shown in Exhibit 13-12.2.
                           Exhibit 13-12.2
                           Days the POW-MIA Flag Is Displayed
                            Day                                       Date
                            Armed Forces Day                          Third Saturday in May
                            Memorial Day                              Last Monday in May
                            Flag Day                                  June 14
                            Independence Day                          July 4
                            National POW–MIA Recognition Day          Third Friday in September
                            Veterans Day                              November 11
                            Note: If any one of these days falls on a nonbusiness day, Postal
                            Service facilities are required to display the POW-MIA flag on the last
                            business day before the designated day.


13-13 Collection
                           The collection Label 55 has two parts:
                           a.     Label 55-A, U.S. Mail Emblem, used for outside collection boxes.
                           b.     Label 55-B, Collection Times.
                           The policy for collection and application of customer notification labels is as
                           follows:
                           a.     Any mail bearing only postage stamps as postage and weighing over
                                  13 ounces must be presented to the employee at a postal retail service
                                  counter by the customer.
                           b.     Any mail bearing only postage stamps as postage and weighing over
                                  13 ounces deposited in a collection box or lobby drop will be returned
                                  to the customer with Decal DDD-2 (July 2007 edition) applied.
                           c.     Any mail bearing only postage stamps as postage and weighing over
                                  13 ounces that has been left in a customer’s mailbox or at a business’s
                                  point of pickup will not be picked up. Instead, Decal DDD-2 (July 2007
                                  edition) will be applied and the piece will be returned to the customer’s
                                  mailbox. Note: Place Decal DDD-2 decal over the destination address,
                                  city, state, and ZIP, leaving the addressee’s name visible.
                           d.     Any mail bearing only postage stamps as postage and weighing over
                                  13 ounces presented to the carrier by the customer will be refused. The
                                  carrier advises the customer that these pieces must be presented to an
                                  employee at a retail service counter and the customer may use
                                  electronic postage if residential pick up is desired and or provide a
                                  Decal DDD-2 (July 2007 edition).
                           e.     Customer service and mail processing facilities need to stock AVSEC
                                  units with new Decal DDD-2 decals.


October 2012                                                                                             95
13-13                                                       Retail Operations Handbook

        f.    All collection boxes, lobby drops, and APCs need Decal DDD-1,
              13-Ounce Rule applied.
        g.    AVSEC Clearance Stamps are issued to small offices that do not have
              the means of applying proof of proper postal acceptance (PVI or meter
              strip).
        h.    There is no Known Customer mail flow.
        Note: Rural carriers will continue to be allowed to accept packages
        without postage along with money for postage as is currently done.
        However, the rural carrier must take the piece to the retail window for
        finalization of the retail transaction and application of a PVI, meter strip or
        AVSEC Clearance Stamp to make the mail piece “identifiable.”




96                                                                     Handbook PO-209
14 End-of-Day Requirements

14-1 Remit Funds
               All funds must be removed from the cash drawer and remitted daily. Cash
               must be counted in a secure area away from the counter line. A checklist
               must be maintained in each office. Verify each check against the list.
               Associates verify checks against the list printed from the retail equipment
               [e.g., point-of-sale (POS), integrated retail transaction (IRT), and calculator].
               Submit remittances to the designated closeout person.
               The receipt of the funds must be verified and acknowledged by the
               designated closeout employee.
               If the designated closeout employee leaves prior to the unit closeout, any
               funds accepted earlier from remittances must be transferred to the final
               closeout employee. The closeout employee verifies and initials AIC 751/752
               on the retail associate’s (RA’s) copy of PS Form 1412, Daily Financial Report.
               This becomes documentation for the final unit PS Form 1412.


14-2 Retail Associate Closeout
               Individual RAs must prepare PS Form 1412 whenever financial transactions
               are performed at the postal retail unit (PRU). RAs must verify PS Form 1412
               entries against supporting documentation prior to submission of the final PS
               Form 1412. Account identifier codes (AICs) associated with stamp and retail
               sales will not have supporting documentation.) RAs must be identified by
               name or clerk number on all PS Form 1412 supporting documentation (e.g.,
               tapes, lists, and receipts).
               RA closeout procedures are detailed in the following parts of Handbook
               F-101, Field Accounting Procedures:
               a.    eMOVES Units: part 5-2.1.
               b.    IRT Units: part 5-3.1.
               c.    POS Units: part 5-4.1.




October 2012                                                                                  97
14-3                                                                 Retail Operations Handbook


14-3 Unit Closeout
                   All PRUs, regardless of size or revenue, must report their financial activity on
                   PS Form 1412 and electronically transmit to Accounting Services at the close
                   of each business day.
                   Unit closeout procedures are detailed in the following parts of Handbook
                   F-101:
                   a.    eMOVES Units: part 5-2.2.
                   b.    IRT Units: part 5-3.2. (If an IRT disk crashes, see Handbook F-101,
                         part 5-3.3.)
                   c.    POS Units: 5-4.2. (Complete instructions for processing POS
                         transactions and adjustments are found in the POS ONE Procedures
                         Guide, available on the POS ONE Web site.)


14-4 Transmission
                   All offices are required to check daily for successful transmission. If not
                   successful, Accounting Services will contact the office.

          14-4.1   eMOVES Offices
                   All eMOVES offices are required to complete a PS Form 1412 to support
                   daily transmission activity.

          14-4.2   IRT Offices
                   IRT offices must ensure that data has been transferred to the retail
                   consolidation unit (RCU) disk and that the system is left powered on for
                   transmission.

          14-4.3   POS Offices
                   POS offices must ensure that the unit is closed and that the terminals are left
                   powered on for transmission.


14-5 Deposit
                   PRUs make deposits when postal funds in excess of the authorized cash
                   reserve and/or cash retained reach $100. Refer to Handbook F-101, parts
                   13.8.1 and 13.8.2, for authorized cash reserves and cash retained.
                   Note: PS Form 1412 must be submitted on a daily basis. PRUs with less
                   than $100 are not required to make a bank deposit; they must record
                   amount into AIC 753 and submit PS Form 1412.
                   Units should have one deposit per day unless banking requirements require
                   a separation of cash and checks. When funds exceed normal operating
                   needs during the day, advance deposits must be made in addition to regular


98                                                                             Handbook PO-209
End-of-Day Requirements                                                                             14-7

                          deposits. Offices making advance deposits and separating cash and checks
                          may have a maximum of four bank deposits per day.
                          Refer to Handbook F-101, part 9-1.2, for bank deposit procedures.


14-6 Security of Cash Drawer, Stock, and ReadyPost
     Products

                 14-6.1   Cash Drawers
                          Cash drawers must be locked for security during temporary retail associate
                          absences from the retail service counter and must be removed from their
                          cabinets for overnight storage in a vault or security container. Retail
                          employees must never have access to one another’s cash drawers.

                 14-6.2   Stamp Stock and Money Orders
                          Stamps, postal stationery, blank money orders, and other accountable items
                          must be protected at all times. They may be stored in a locked drawer or
                          cabinet for short periods during the duty day. At all other times, they must be
                          stored in the main vault or security container that affords the best available
                          security.
                          Detailed instructions for safeguarding accountable items are contained in
                          Handbook F-101, chapter 3, Security.

                 14-6.3   Unit Reserve Stamp Stock and Money Orders
                          The unit reserve must never be accessible to more than one person at a time.
                          The stock custodian is solely responsible for ensuring proper security of the
                          unit reserve at all times.


14-7 Collection and Dispatch of Mail
                          Retail associates are responsible for ensuring that all mail collected over the
                          retail counter and all other areas is properly culled and separated to the
                          correct collection receptacles and ready for dispatch. If instructed or
                          assigned, retail associates will collect all lobby drops and outside collection
                          boxes according to the collection times posted. The mail must be collected
                          as close as possible to, but no sooner than, the times posted.
                          All labels and tags must be removed from incoming mail trays and other
                          equipment. Correct tags, placards, and identifiers must be inserted or
                          attached before any outgoing mail is dispatched. Never commingle different
                          classes of mail.




October 2012                                                                                           99
14-8                                                              Retail Operations Handbook


14-8 Storage of Flag
                No later than sunset, lower the flag ceremoniously and do not allow the flag
                to touch the ground. The flag must be folded or rolled carefully and stored
                where it will not be soiled or otherwise damaged. If the flag is wet when taken
                down, carefully spread out the flag and allow it to dry thoroughly before
                storing the flag.
                It is customary to fly the flag from sunrise to sunset. The U.S. Code states
                “when a patriotic effect is desired,” the flag can be displayed around the
                clock; however, the flag must be illuminated.


14-9 Dispatch of Mail
                Prepare mail according to the local dispatch standard operating procedure.
                Conduct a final walk-through of the building to ensure that all mail has been
                collected and culled prior to final dispatch. Complete dispatch log if required.
                Retail associates are responsible for ensuring that all mail collected over the
                retail counter and all other areas is properly culled and separated to the
                correct collection receptacles and is ready for dispatch.


14-10 Scanner
                All signed PS Forms 3849, Sorry We Missed You, must be dispatched
                according to current policy. Ensure that Intelligent Mail Device scanners are
                properly placed in the cradle for download transmission.


14-11 Secure Building, Alarm, and Lights
                Retail associates must perform the following:
                a.    Ensure that the office has been swept for all outgoing mail, and all mail
                      has been dispatched.
                b.    Verify that all counterline drawers containing postal stationery are
                      locked and bait money orders are in place.
                c.    Verify that all cash drawers have been properly stored in the safe or
                      vault.
                d.    Secure money order imprinter.
                e.    Ensure that all safes and vaults are locked.
                f.    Verify that all doors and windows are closed and locked.
                g.    Ensure that all appliances have been turned off in the break rooms.
                h.    Turn off required lights.
                i.    Set alarm.
                j.    Exit building.
                k.    Secure parking lot if necessary.

100                                                                         Handbook PO-209
15 Alternative Access Channels

15-1 Vending
               The self-service vending program provides alternative service to existing
               facilities and extends most postal services for the convenience of the public.
               The major benefits for Postal Service customers include the availability of
               postal services outside of regular window hours, reduction of congestion at
               Post Office windows, and the capability of completing postal transactions
               without assistance.
               The major ways to support the use of vending equipment include the
               following:
               a.   Educate customers and employees.
               b.   Locally advertise the use of the self-service equipment.
               c.   Place equipment in non-Postal Service locations.
               d.   Maintain sales threshold through the use of the equipment.


15-2 Automated Postal Centers
               Automated Postal Centers (APCs) are self-service mailing kiosks designed to
               process 80 percent of the transactions normally handled by a retail employee
               at the window. APCs handle noncash transactions, accepting major credit
               and debit cards. The APC performs the following services:
               a.   Dispense First Class Mail, Priority Mail, Parcel Post, Express Mail, and
                    APC postage in any denomination.
               b.   Dispense First-Class Mail stamp booklets.
               c.   Provide Postal Service and mailing information, including ZIP Code
                    lookup.
               d.   Offer domestic insurance up to $500.
               e.   Weigh and rate envelopes, flats, and parcels up to 70 pounds.
               f.   Prepare Express Mail forms and Certified Mail return receipts.
               g.   Offer Delivery Confirmation and Insurance Services.
               h.   Provide a system-generated receipt for payment.
               APCs are located in Postal Service lobbies; the majority are in areas open
               24 hours a day and 7 days a week.




October 2012                                                                             101
15-3                                                             Retail Operations Handbook

              APCs move simple transactions away from the retail operation. They allow
              retail professionals to use their skills to assist customers with more
              complicated mailing needs.
              Through the use of APCs, the Postal Service expects to accomplish the
              following:
              a.    Increase revenue.
              b.    Reduce the cost of selling products and services.
              c.    Improve operational performance.
              d.    Reduce wait time in line.
              e.    Improve employee and customer satisfaction.


15-3 Automated Teller Machines
              Customers may use bank automated teller machines (ATMs) to purchase
              stamps. The bank may receive stamps through a stamps-on-consignment
              contract or purchase them from a Post Office. Stamps are sold at face value,
              but the banks are allowed to charge a transaction fee. The district retail office
              is responsible for this program.


15-4 Stamps by Mail
              Stamps by Mail (SBM) service allows Postal Service customers on all carrier
              routes and PO Boxes to purchase postal products (e.g., booklets, sheets and
              coils of stamps, postal cards and stamped envelopes) by ordering the
              products through the mail.
              The Postal Service order forms are incorporated in self-addressed, postage-
              paid envelopes. Customers may obtain order envelopes (PS Forms 3227-A
              and 3227-B, Stamps Delivered to Your Door) from city, rural, or contract
              delivery service carriers, in Post Office lobbies, or by telephoning the local
              delivery unit to request their delivery. PS Form 3227-A is for non-credit card
              SBM fulfillment sites. PS Form 3227-B is for credit card only SBM fulfillment
              sites.
              After completing the PS Form 3227-A order form and enclosing a check or
              money order, the customer drops the sealed envelope in a collection box or
              his or her mailbox. Mail orders are filled and delivered to the customer within
              2 business days after the customer mails the order.
              Postmasters must requisition PS Forms 3227-A and 3227-B from the printer
              and maintain a supply for use in filling customers’ telephone requests for the
              form, for customer use in the Post Office lobby, and for all letter carriers and
              PO Box clerks to use as required.
              Postmasters must requisition PS Form 3227-A or 3227-B, Stamps by Mail
              brochure, as appropriate from the printer. To order forms, submit the PS
              Form 3227-O, Stamps by Mail brochure supply order to the printer. PS Form
              3227-O is available at: http://blue.usps.gov; click on Forms, then select the
              form by number.

102                                                                        Handbook PO-209
Alternative Access Channels                                                                          15-6


15-5 Stamps by Rural and Highway Contract Route
     Carrier
                          Stamp purchase orders allow Postal Service customers on rural and contract
                          delivery service routes to purchase all Postal Service products (e.g.,
                          booklets, sheets, coils of stamps, postal cards, and money orders) directly
                          from the rural carrier or by using PS Form 3227-R, Stamp Purchase Order.
                          Customers obtain PS Form 3227-R from the rural or contract delivery service
                          carrier or by telephoning the local delivery unit to request its delivery. After
                          completing an order form and enclosing cash, check, or money order, the
                          customer places the sealed envelope in his or her mailbox with the flag up.
                          Stamp orders are generally filled and returned to the customer either at the
                          time of mail delivery by the rural carrier or within 1 business day. Postmasters
                          must maintain a supply of PS Form 3227-R for use in filling customers’
                          telephone requests for the form or for rural delivery carriers to use as
                          required.
                          Postmasters must requisition PS Form 3227, Stamp Purchase Order, from
                          the Material Distribution Center (MDC). The MDC applies limits to order
                          quantities, depending on the CAG level of the requisitioning office. Since
                          actual need may not be determined by such limits, districts must order
                          “buffer” supplies of forms in order to serve those units receiving too few.


15-6 Stamps on Consignment
                          The Stamps on Consignment Program is a practical, convenient, and low-
                          cost alternative access channel that allows customers the opportunity to
                          purchase postage stamps at postal prices through participating grocery,
                          convenience, drug, and other retail stores that are located close to where
                          customers live, work, and shop and are open during hours convenient to
                          customers’ schedules. Financial institutions such as banks and credit unions
                          may also work through the Stamps on Consignment program to stock their
                          ATMs.
                          Through the oversight of the Retail Access Channels, Stamps on
                          Consignment Program office, the Postal Service has contracted with a single
                          supplier to oversee customer acquisition, program marketing, and product
                          distribution for this program on a nationwide basis. The designated supplier
                          enters solely into stamp consignment agreements with individual and
                          corporate businesses under specific business conditions. The local Stamps
                          on Consignment program no longer exists.
                          Postmasters, managers, supervisors, and retail associates who are
                          contacted by individual and corporate businesses interested in participating
                          in the Stamps on Consignment program should direct potential customers to
                          the District retail manager or to www.uspsstampstogo.com for further
                          information.




October 2012                                                                                          103
15-7                                                                Retail Operations Handbook


15-7 Stamps by Phone
               By calling 800-STAMP-24 (800-782-6724), customers may order stamps and
               make purchases with a Visa, MasterCard, or Discover credit card. This toll-
               free number is available 20 hours a day (closed 1 a.m. to 5 a.m. Central
               Time), 7 days a week. There is a service charge, and stamps are delivered by
               mail within 3 to 5 business days.


15-8 Contract Postal Units
               Contract Postal Units (CPUs) and Community Post Offices (CPOs) offer the
               general public alternate access to Postal Services after normal business
               hours where they live, work, and shop. These locations are typically in retail
               establishments under contract to the Postal Service and are staffed by the
               retailer’s employees. Most CPUs offer all the regular services available in a
               Post Office. This includes domestic and international mail, insurance,
               delivery and signature confirmation, and other extra services. CPUs sell
               Postal Service products and services exclusively at Post Office prices.
               Competing services, such as UPS and FedEx, are not allowed. In addition,
               CPUs can not have private Post Office boxes.
               CPUs have been a historic part of the provision of postal services in the
               United States. Publication 156, Postal Service Employees Guide to Contract
               Postal Units, is a reference guide for the CPU Program. Publication 156 is
               intended to assist each member of the team responsible for implementing
               and managing a CPU. Publication 156 explains the process of opening and
               managing a CPU, including justification, package request, solicitation, and
               contract award.
               Execution of a CPU contract requires a funding commitment from the district
               manager or other authorizing office. Updates are posted on the contract
               postal access channel (CPAC) Web page and also on Blueshare.
               Publication 156 is available on the Postal Service PolicyNet Web site at:
               http://blue.usps.gov/cpim; click Pubs.


15-9 Mobile Retail Units
               For special events, holidays, etc., the Postal Service provides service by
               taking the Post Office to customers. Most districts have equipment for a
               mobile retail unit. Contact your district retail office for availability of a mobile
               retail unit.




104                                                                            Handbook PO-209
Alternative Access Channels                                                                         15-12


15-10 Postal Service Web Site
                          The Postal Service Web site (http://www.usps.com) provides a full set of
                          services for Postal Service customers.
                          Interactive pages include lookup functions for ZIP Codes, Post Offices,
                          APCs, PO Box availability and fees, Passport Offices, and Track and
                          Confirm. Customers can purchase stamps through the Postal Store; print
                          online postage with Click-N-Ship; reference Postal Service manuals, forms,
                          and publications; use domestic and international rate calculators; submit
                          online change-of-address forms; place mail on hold; request redelivery;
                          order expedited packaging supplies; and more.
                          Other key pages include prices in a variety of formats, price information,
                          national job postings, print-on-demand, portable document format forms, a
                          wide range of Postal Service publications, and complete consumer
                          information. The site also provides news releases, speeches, and special
                          news features.
                          The site is indexed so that users can search for specific information. The
                          functional areas participating are responsible for keeping their information
                          accurate and up-to-date.


15-11Post Office Express
                          Post Office Expresses (POEs) are small Post Offices operated by Postal
                          Service employees and located within retail stores, typically a large, busy
                          supermarket. POEs were created and designed to target consumers in their
                          current shopping environment such as a busy grocery store. POEs offer the
                          same products and services available at traditional retail locations. These
                          services include money orders, philatelic products, packaging products, and
                          official licensed retail products. Most POE units are open 7 days a week with
                          evening and weekend hours that reflect local shopping patterns.
                          A request for a POE is considered by Retail Access Channels at
                          Headquarters when all other avenues for alternate access have been
                          exhausted. A “Retail Facilities Start Up” questionnaire must be completed to
                          request a new location. This questionnaire is submitted to Headquarters for
                          approval with the requested documentation.
                          Visit the Retail Operations Web site at: http://blue.usps.gov/retail/ for more
                          information.


15-12 Approved Shippers
                          The Approved Shipper Program was created to protect the Postal Service
                          brand; introduce procedures to address aviation mail security at retail
                          establishments that already hold letters and packages and tender them, on
                          behalf of their customers, to the Postal Service; and improve the quality of
                          information available to customers who use these stores. Participating stores

October 2012                                                                                          105
15-12                                                     Retail Operations Handbook

        must currently sell postal services and must be approved by the local district.
        Stores must sign a license agreement that defines the use of signage, and
        the terms and conditions of participation. It is intended that a delegation of
        authority will be provided to district managers so they can sign the license
        agreements on behalf of the Postal Service. Participating stores will not
        receive any compensation from the Postal Service for the sale of postal
        mailing services.
        A retailer contacts the postal service through e-mail at HQ-
        USPSApprovedShipper@usps.gov to apply for this program.
        Visit the Retail Operations Web site at: http://blue.usps.gov/retail for more
        information.




106                                                                 Handbook PO-209
16 Postage Alternatives

16-1 PC Postage
               PC Postage service is a form of postage payment. It may be used with Click-
               N-Ship at: www.usps.com or on other Web sites that are not operated by the
               Postal Service. PC Postage is also printed from vending machines in some
               cases. Customers can print postage stamps from a computer by setting up
               an account with an authorized provider. PC Postage software is authorized
               for use with all mailing services except periodicals. To learn more about PC
               Postage options or to see listing of vendors, go to: http://www.usps.com/
               postagesolutions/pc_post.htm.


16-2 Online Label Printing
               Click-N-Ship is an easy-to-use online shipping service available at
               www.usps.com. It provides customers a convenient way to print shipping
               labels from their home or office. All a customer needs is a computer, printer,
               and an Internet connection. Customers can now print labels with PC Postage
               indicia from the Postal Service Web site and use their credit card to pay for
               postage. Labels can be printed on regular printer paper or self-adhesive
               labels. Signature Confirmation™ can be purchased for a fee. Domestic
               insurance for up to $500 can be purchased for Express Mail and Priority Mail
               services. An electronic Delivery Confirmation service is available at no charge
               on Priority Mail service.
               Customers can print online shipping labels via www.usps.com with postage
               for the following domestic and international services:
               a.    Priority Mail service.
               b.    Express Mail service.
               c.    Express Mail International service.
               d.    Global Express Guaranteed service.
               Click-N-Ship can also make mailing more convenient for customers.
               Customers can drop domestic Express Mail and Priority Mail mailpieces with
               PC Postage service, 13-ounces and over, in a collection box because these
               customers have registered online and have paid for postage with a credit
               card. Customers can also hand their Click-N-Ship packages to their carrier at
               the time of delivery. Each barcoded label printed is assigned a unique track
               and confirm number.


October 2012                                                                              107
                                           Retail Operations Handbook




      This page intentionally left blank




108                                                Handbook PO-209
17 Refunds, Exchanges, Claims, and
        Inquiries


17-1 Service Failure Refunds

               17-1.1   Express Mail Refunds
                        If an Express Mail item was not delivered or made available for the customer
                        as guaranteed under the applicable service purchased, a refund request
                        must be made within 90 days after the date of mailing as shown in the “Date
                        In” box on Label 11-B, Express Mail Mailing Label — Post Office to
                        Addressee.
                        Refunds for Express Mail postage may be made only to the mailer or the
                        holder of the Express Mail corporate account used to pay for postage. The
                        mailer must complete Part I of PS Form 3533, Application and Voucher for
                        Refund of Postage, Fees, and Services, in duplicate and submit the form
                        along with the original customer copy of Label 11-B to any Post Office.

               17-1.2   Signature Confirmation and Delivery Confirmation
                        Service failures for Signature Confirmation and Delivery Confirmation (fee
                        only) are refundable locally if service is not rendered. Determine appropriate
                        amount and follow normal accounting procedures as outlined in the
                        Handbook F-101, Field Accounting Procedures, chapter 21, Refunds and
                        Exchanges.


17-2 Postage and Fee(s) Refunds

               17-2.1   Unused Dated Postage Meter Indicia
                        Unused, dated postage meter indicia are considered for refund only if
                        complete, legible, and valid. The licensee must submit the request within
                        60 days of the date(s) shown in the indicia. The refund request must be
                        submitted with a properly completed PS Form 3533.
                        Charges for processing a refund request for unused, dated meter indicia are
                        as specified in the Mailing Standards of the United States Postal Service,
                        Domestic Mail Manual (DMM).




October 2012                                                                                        109
17-2.2                                                                Retail Operations Handbook


          17-2.2    Metered Postage Items Ineligible for Refund
                    The following metered postage items are ineligible for refunds:
                    a.   Loose indicia printed on labels or tape that have been stapled together
                         or attached to paper or other medium in any manner.
                    b.   Reply envelopes or cards paid at the proper postage rate.
                    c.   Indicia printed on labels or tape removed from wrappers or envelopes.
                    d.   Indicia lacking clearly readable identification of the licensing Post
                         Office, meter serial number, postage amount, or other required
                         information.
                    e.   Indicia printed on mail dispatched and returned to sender as
                         undeliverable as addressed, including mail marked “no such post
                         office” and mail addressed for local delivery and returned after
                         directory service was given or delivery was attempted.

          17-2.3    Unused Dated PC Postage Indicia
                    Unused, dated PC Postage indicia are considered for refund only if
                    complete, legible, and valid. The request is processed by the provider, not
                    the Postal Service. The licensee must submit the refund request within
                    30 days of the date(s) shown in the indicia. Disbursements of refunds for
                    online postage are not permitted at local units.

          17-2.4    Click-N-Ship PC Postage
                    Refer Click-N-Ship customers to the Click-N-Ship site. Log on to:
                    www.usps.com/clicknship and click on the MyAccount link.


17-3 Exchanges

          17-3.1    Stamp Exchanges
         17-3.1.1   Postal Service Fault
                    The Post Office may correct mistakes in selling damaged, defective, or
                    otherwise unserviceable stamps by exchanging stamps at full postage value.

         17-3.1.2   Damaged in Customer’s Possession
                    Stamps that are damaged or otherwise unusable for postage (because of
                    humidity, moisture, or other causes) while in a customer’s possession may
                    be exchanged only for an equal number of stamps of the same
                    denomination.
                    Unusable stamps accepted from a customer under these conditions must be
                    those on sale at Post Offices within 12 months before the transaction.
                    Quantities of the same denomination totaling over $10 in value must be
                    returned in the same configuration as when bought (e.g., sheets, coils, and
                    booklets).
                    Each such transaction is limited to $100 worth of postage from each
                    customer.

110                                                                             Handbook PO-209
Refunds, Exchanges, Claims, and Inquiries                                                             17-4


                  17-3.2   Exchange of Spoiled and Unused Postal Matter
                           Unusable and spoiled stamped envelopes; stamped cards, if uncanceled;
                           and unused, precanceled stamps, and stamped cards are exchanged for
                           other postage-stamped paper.
                           Only the buyer may exchange stamped envelopes or aerogrammes (air letter
                           sheets) with a printed return address and stamped cards with any printed
                           matter of the buyer. If there is no purchaser’s printing, any responsible
                           person may exchange them.

                  17-3.3   Stamps Converted to Other Postage Forms
                           A customer may submit postage stamps for conversion to an advance
                           deposit for permit imprint mailings, subject to the conditions set forth in the
                           DMM.

                  17-3.4   Items Not Exchangeable
                           The following postage items are not exchangeable:
                           a.    Adhesive stamps, unless mistakes were made in buying, stamps were
                                 defective, or stamps were affixed to commercial envelopes and
                                 postcards.
                           b.    Stamps cut from stamped cards, stamped envelopes, or aerogrammes
                                 (air letter sheets).
                           c.    Parts and pieces of stamped cards.
                           d.    Stamped cards, stamped envelopes, and aerogrammes received for
                                 reply. Mutilated and defaced stamps.
                           e.    PC Postage cannot be exchanged at Post Offices. Customers must go
                                 online to the vendor’s Web site to request exchange/refund for this
                                 service.


17-4 Vending Reimbursements
                           Customers may submit vending complaints, such as equipment malfunction,
                           loss of money or stamps, or empty equipment, in person, by telephone, by
                           mail, or by e-mail.
                           Employees record complaints concerning vending reimbursements on PS
                           Form 5445, Stamp Vending Machine Reimbursement Request. PS Form
                           5445 is used to process and document the reimbursement process, provide
                           a receipt to the customer, and provide written proof of the reimbursement
                           itself for use by vending servicing employees in periodic credit examinations.
                           Vending reimbursements are made in cash. The supervisor must approve
                           reimbursement if it is more than $20.00. If a vending reimbursement is to be
                           mailed, a no-fee postal money order must be used.
                           Follow procedures outlined in Handbook PO-102, Self-Service Vending
                           Operational and Marketing Program, chapter 8.




October 2012                                                                                           111
17-5                                                                 Retail Operations Handbook


17-5 Inquiries and Claims

          17-5.1    Domestic Claims
                    Accounting Service adjudicates all claims regardless of the amount of the
                    claim.
                    Customers may file domestic insurance claims for loss or damage as follows:
                    a.   Online (except claims for Registered Mail or COD).
                    b.   By mail (customers may mail the claim to Accounting Services).
                    c.   At any Post Office (customers may submit a completed claim form to
                         any Post Office).
                    Customers will be requested to retain any damaged items and the mailing
                    container (including any wrapping, packaging, and any other contents). In
                    some situations, a customer may receive a request to present damaged
                    item(s) to a Post Office for inspection, retention, and disposition in
                    accordance with the claims decision.
                    If a customer presents a damaged item at your office, follow the instructions
                    on the PS Form 2856, Damage Report of Insured Parcel and Contents.
                    For damaged item(s) left at a Post Office, once the claim is resolved,
                    customers may pick up their damaged item(s).
                    Customer information on timelines for filing domestic claims is listed on PS
                    Form 1000, Domestic or International Claim.

         17-5.1.1   Customer Claims Filed Online
                    To file a claim online, customers should go to: http://www.usps.com/
                    insuranceclaims/online.htm. A PS Form 1000 is not required for online claims
                    because the form is built into the online system. Customers may upload JPG
                    or PDF files to provide evidence of insurance, evidence of value, and, if
                    applicable, proof of damage or missing contents. Customers may also print
                    the completed online claim form, attach the required evidence, and mail to
                    the address on the form.
                    Note: Claims for Registered Mail and COD articles may not currently be
                    filed online.

         17-5.1.2   Customer Claims Filed by Mail
                    To file a claim by mail, customers must send a completed PS Form 1000 and
                    all required supporting documentation to the address on the claim form.
                    Customers may obtain a PS Form 1000 at any Post Office or print the form
                    from www.usps.com.
                    A direct link to the form is available to customers at: http://www.usps.com/
                    forms/_pdf/ps1000.pdf.
                    To locate PS Form 1000 on www.usps.com:
                    a.   Go to http://www.usps.com/.
                    b.   Click All Products & Services.
                    c.   Select Forms from the alphabetical list of products and services.
                    d.   Click Find a Form.

112                                                                            Handbook PO-209
Refunds, Exchanges, Claims, and Inquiries                                                               17-5.2

                            e.    Select All Online PDF Forms in Numeric Order and scroll down to the
                                  PS Form 1000 (pdf).
                            The information on the claim form is self-explanatory. With the completed
                            claim form include all information that applies to their claim, including
                            evidence of insurance, evidence of value, and, if applicable, proof of damage
                            or missing contents. Customers may send the completed claim form and
                            attachments to the following address, which is published on PS Form 1000:
                                  USPS DOMESTIC CLAIMS
                                  PO BOX 80143
                                  ST LOUIS MO 63180-0143

                 17-5.1.3   Customer Claims Submitted at a Post Office
                            If a customer brings the completed PS Form 1000 and required
                            documentation to the Post Office, send the form and documentation
                            immediately to the address on the claim form.

                 17-5.1.4   Appeals Process for Denied Claims
                            For domestic insurance claims that were denied, the procedure for
                            customers is described here.
                            For a denied claim, customers may appeal a decision by filing a written
                            appeal focusing on the basis of the claim denial within 60 days of the date of
                            the original decision to the following address:
                                  DOMESTIC CLAIM APPEALS
                                  ACCOUNTING SERVICES
                                  PO BOX 80141
                                  ST LOUIS MO 63180-0141

                            If the original claim was filed online, the customer may file an appeal online
                            by signing into his or her account at: www.usps.com/insuranceclaims/
                            online.htm. The appeal must be filed within 60 days of the date of the original
                            decision.
                            If a customer receives a check for less than the claimed amount, the
                            customer may file a check protest appeal by submitting a written letter within
                            60 days of the date of the check to the following address:
                                  CHECK PROTEST
                                  ACCOUNTING SERVICES
                                  PO BOX 80140
                                  ST LOUIS MO 63180-0140


                  17-5.2    International Claims
                            Customers must contact the International Inquiry Center (IIC) at 800-222-
                            1811 to report the loss, damage, or rifling (missing contents) of articles
                            mailed from the United States to another country via Global Express
                            Guaranteed® (GXG®), Express Mail International® (EMI), Priority Mail
                            International™ (PMI) insured or ordinary parcels, and Registered Mail.
                            Inquiries are not accepted for ordinary letters, Priority Mail international flat-
                            rate envelopes, Priority Mail International small flat-rate boxes, or M bags.
                            Customers will be asked to provide the following information:
                            a.    Mailing receipt number or item barcode number of the article.

October 2012                                                                                               113
17-5.2.1                                                                 Retail Operations Handbook

                      b.    Names and address of the mailer and the addressee.
                      c.    Date of mailing.
                      d.    The telephone number where the customer filing the inquiry can be
                            contacted.
                      If a U.S. customer has possession of the article (in cases of return to sender),
                      the claim may be initiated at any Post Office by completing a PS Form 1000.
                      Before initiating an inquiry about an article mailed to a foreign country,
                      customers must allow sufficient time for delivery to the foreign country. For
                      filing time limits, refer to PS Form 1000.
                      For additional information, see the Mailing Standards of the United States
                      Postal Service, International Mail Manual (IMM®), section 920 or go to
                      www.usps.com/insuranceclaims/intlclaims.htm.
                      Use Notice 122-A, Instructions to Initiate an Inquiry for International Mail, to
                      assist customers with the inquiry process. This notice is in the form of a tear-
                      off pad. A retail associate can tear one off one page and hand the page to the
                      customer.
                      To obtain the status or information about a filed claim, Postal Service
                      employees and customers may contact the Accounting Help Desk (AHD) at
                      866-974-2733.
                      For Global Express Guaranteed claims, customers may call the IIC (800-222-
                      1811). The call will be transferred to the Postal Service’s alliance partner,
                      Federal Express. For more information on Global Express Guaranteed
                      service, go to: www.usps.com/international/globalexpressguaranteed.htm.

           17-5.2.1   International Inquiries Initiated by Customers
                      The IIC handles all customer inquiries about international articles. After an
                      inquiry is received, the IIC corresponds with the post in the foreign country. If
                      the IIC determines that a claim for the item should be initiated, a claim packet
                      is sent to the customer with instructions for completing the claim and mailing
                      the claim to the International Accounting Branch (IAB) of Accounting
                      Services.
                      All claims for international articles are adjudicated by Accounting Services
                      regardless of the amount of the claim.

           17-5.2.2   Customer Claims for Damaged, Rifled, or Missing
                      International Articles
                      If a damaged article is in a foreign country, the customer must initiate an
                      inquiry by calling the IIC at 800-222-1811. However, if the damaged article is
                      in the United States, an inquiry is not required.
                      Customers who receive a damaged article or one that has missing contents
                      from a foreign country, except an item from Canada, must take the item to
                      any Post Office immediately for inspection. Customers who receive a
                      damaged article or one that has missing contents from Canada must contact
                      the Canadian sender and instruct them to file a claim with Canada Post.
                      In some European countries, damaged claims are payable to the sender only
                      (a waiver of rights is not allowed) and Express Mail claims do not require a



114                                                                                Handbook PO-209
Refunds, Exchanges, Claims, and Inquiries                                                            17-5.2.3

                            PS Form 2861, Express Mail International Service Inquiry. All other damaged
                            claims are payable to the addressee (unless they waive rights to payment).
                            For more information, go to: http://www.usps.com/insuranceclaims/
                            intlclaims.htm.
                            For detailed instructions on assisting customers who are filing an
                            international claim for damage, rifling, or missing international articles, refer
                            to Handbook F-101, Field Accounting Procedures, section 20-2.3.

                 17-5.2.3   International Claims Adjudication Process
                            If the IIC determines that an inquiry qualifies as a claim, the customer
                            receives a packet that includes a PS Form 1000. The customer must
                            complete the claim form and attach evidence of mailing, evidence of value,
                            and any other documentation requested to support the claim and send to the
                            following address:
                                  USPS INTERNATIONAL CLAIMS
                                  ACCOUNTING SERVICES
                                  PO BOX 80146
                                  ST LOUIS MO 63180-0146

                            Supporting documentation for an international claim includes, but is not
                            limited to, the following:
                            a.    Evidence of mailing. If the article was mailed from the United States,
                                  the original mailing receipt is evidence of mailing. If the article was
                                  mailed in another country, the original mailing receipt, customs label,
                                  wrapper (if appropriate), or any other markings on the mailing container
                                  that indicate how it was sent is also evidence of mailing.
                            b.    Evidence of value. The dated sales receipt, dated invoice, or
                                  statement of value from a reputable dealer is evidence of value. (A
                                  statement of value from the customer is also accepted but indemnity is
                                  limited to $100.) Paid repair bills (if the claim is for partial damage),
                                  estimates of repair costs, or appraisals from a reputable dealer are also
                                  evidence of value. Repair costs may not exceed the original purchase
                                  price.
                            c.    Return to Sender articles that do not include a reason for return or
                                  were returned in error. The original wrapper, if reasonable, may be
                                  required. (An envelope, a cardboard box top, or piece of cloth is
                                  reasonable.) However, if a customer mails the article in a wooden box,
                                  it is not reasonable to return the box as the wrapper. In this situation,
                                  the customer should submit a copy of the wrapper and retain the
                                  wooden box until the claim has been resolved.
                            If an inquiry does not qualify to become a claim, the IIC sends a letter to the
                            customer with the results of the inquiry investigation.
                            If the article was mailed using Express Mail International, the documentation
                            may include a completed PS Form 2861 (received with the claim form from
                            the IIC).




October 2012                                                                                              115
17-6                                                           Retail Operations Handbook


17-6 Notice 4314-C, We Want to Know
              Notice 4314-C, We Want To Know, replaces PS Form 4314-C, Consumer
              Service Card, and promotes the following different immediate methods for
              customers to contact the Postal Service:
              a.    Speaking to our postmaster/management staff.
              b.    Calling 800-ASK-USPS (800-275-8777).
              c.    Visiting www.usps.com.
              Ensure that Notice 4314-C is stocked in all Post Offices and make the notice
              available to customers upon request. Resolve all person-to-person and
              telephone contacts within 14 calendar days.


17-7 Call Center Program
              The Postal Service’s toll-free customer service telephone number is
              800-ASK-USPS (800-275-8777).
              Complaints, service issues, redelivery, and vacation hold mail requests are
              electronically referred to local Post Offices through the MyPostOffice
              (MyPO). This is an electronic transfer of information through the Internet to
              the Post Office from the call center agent. The local Post Office must
              download the MyPO information by 9 a.m. each morning and again in the
              afternoon so that customer requests for these services are handled in a
              timely manner.


17-8 Mail Fraud
              If customers are having trouble with a mail order company or suspect that
              they have been the victim of fraud, instruct them to contact the Postal
              Inspection Service or complete PS Form 8165, Mail Fraud Report, available
              at all Post Offices. The customer should return the completed form to the
              local Post Office or send to the following address:
                    CRIMINAL INVESTIGATIONS SERVICE CENTER
                    US POSTAL INSPECTION SERVICE
                    222 S RIVERSIDE PLZ STE 1250
                    CHICAGO IL 60606-6100



17-9 Unwanted Mail
              Certain unsolicited or undesirable mail is prohibited from the mailstream,
              including obscene materials, violence-inciting materials, and some types of
              mail relating to lotteries.




116                                                                      Handbook PO-209
Refunds, Exchanges, Claims, and Inquiries                                                            17-10


                  17-9.1   Sexually Oriented Mail
                           Section 3010 of Title 39 U.S.C. gives people a way to protect themselves and
                           their minor children from receiving unsolicited sexually oriented
                           advertisements through the mail. Customers may invoke the protection as
                           follows:
                           a.    Completing PS Form 1500, Application for Listing and/or Prohibitory
                                 Order.
                           b.    Filing the form with any postmaster or designated Postal Service
                                 representative.
                           Customers may file for themselves or for their children under 19 who live with
                           them or who are under their care, custody, or supervision. An authorized
                           officer, agent, fiduciary, surviving spouse, or other representative may file on
                           behalf of a corporation, firm, association, estate, or deceased or incompetent
                           addressee.
                           After a customer is on the list for 30 days, any mailer who sends them
                           unsolicited sexually oriented advertisements is subject to criminal sanctions
                           under 39 U.S.C. 3011 and 18 U.S.C. 1735-371.
                           This prohibitory order remains in effect for 5 years unless the customer asks
                           to have it removed. At the end of 5 years, customers must file again to have
                           the names reinstated.

                  17-9.2   Unsolicited Mail
                           Federal law prohibits the shipment of unordered merchandise. Such a
                           practice may constitute an unfair trade practice. Merchandise mailed in
                           violation of the U.S. Code may be treated as a gift by the recipient without
                           any obligation to the sender. The laws governing this practice are enforced
                           by the Federal Trade Commission.

                  17-9.3   Direct Marketing (Remove Name)
                           Some consumers would like to receive less advertising mail at home. Mail
                           Preference Service, a service of the Direct Marketing Association, helps
                           decrease the amount of national nonprofit or commercial mail customers
                           receive. To register with the name removal file, customers should write to the
                           following:
                                 MAIL PREFERENCE SERVICE
                                 DIRECT MARKETING ASSOCIATION
                                 PO BOX 9008
                                 FARMINGDALE NY 11735-9008



17-10 Mail Recovery Centers
                           Mail recovery centers (MRCs) are now located in Atlanta, Georgia, and St.
                           Paul, Minnesota. MRCs are responsible for the final disposition of
                           undeliverable First-Class Mail items, packages, and accountable mail items;
                           and for protecting the privacy of the mail.



October 2012                                                                                           117
17-10.1                                                             Retail Operations Handbook

                    For more information on MRCs, visit Consumer Affairs Operations at: http://
                    blue.usps.gov/caweb/html/fr_ops.htm.

          17-10.1   First-Class Mail
                    Send all First-Class Mail items (except postcards and postal cards), single-
                    piece-rate Standard Mail items, and Package Services mail that cannot be
                    forwarded or returned, to an MRC for disposition. Send dead letters daily
                    and dead parcels weekly.

          17-10.2   Express Mail
                    Send Express Mail articles that cannot be forwarded or returned during the
                    specified holding period to the area MRC in an Express Mail pouch.

          17-10.3   Postcards and Postal Cards
                    Dispose of postcards and postal cards without a return address if the Post
                    Office can shred or destroy them completely. If not, forward them to the area
                    MRC.




118                                                                           Handbook PO-209
18 Philatelic

18-1 General Information
               Employees should familiarize themselves with the national announcements
               governing the release, sale, and discontinuance of postage stamps and
               postal stationery. Commemorative stamps and postal stationery (stamped
               postal cards and embossed stamped envelopes) depict the cultural and
               historical heritage of the United States. These polices are established and
               governed by Stamp Services at Headquarters. Uniform application of these
               polices provide a high degree of integrity to the entire program. All
               employees and contractors must comply with these policies and procedures.
               To accommodate stamp collectors and their purchasing needs, philatelic
               centers provide collectors with a retail location where they can personally
               review and select stamps and stamp products for their collections.


18-2 Definitions
               The term “philatelic center” is most frequently used to describe the centers in
               the philatelic network. A philatelic center may be referred to as a “Postal
               Shoppe,” “Stamp Shoppe,” or “Postique.” Additionally, philatelic centers
               may be called “philatelic windows.”


18-3 Philatelic Centers
               Philatelic centers generally have a retail selling area in a self-contained
               facility. Philatelic centers are normally separate from lobby window positions,
               have special display units, and sell current stamps, postal stationery, and
               philatelic products.


18-4 Philatelic Window
               A philatelic window is a designated retail window that sells stamps and
               philatelic products to stamp collectors. The window is identified clearly so
               that customers will not go to it for other postal services. Dedicated philatelic
               windows are maintained in Post Offices having high philatelic revenue
               potential, but lack sufficient display space as required in a philatelic center.


October 2012                                                                               119
18-5                                                                 Retail Operations Handbook

                   All current stamps, postal stationery items, and philatelic products are sold
                   at philatelic windows.


18-5 Important Reference Tools

          18-5.1   Stamps and Postal Stationery Announcement
                   This announcement includes a schedule of issuance dates for upcoming
                   stamps and stationery items and includes the format that they will be issued.
                   The Stamps and Postal Stationery Announcement is updated every 2 to
                   3 months (or as needed) in the Postal Bulletin.

          18-5.2   USA Philatelic Catalog
                   The USA Philatelic Catalog features the stamps, stationery items, and
                   philatelic products currently available for sale through mail order from the
                   Stamp Fulfillment Service Center, Kansas City, Missouri. One copy of the
                   catalog should be posted prominently in the philatelic center service area
                   and marked to indicate only those products available at that center. The
                   catalog is published quarterly.
                   Customers who are interested in receiving a free catalog should call 800-
                   STAMP-24 or go to www.usps.com to order a free catalog.

          18-5.3   Postal Bulletin and Other Reference Materials
                   While a majority of Post Offices nationwide have computers and use e-mail,
                   Postal Link, Direct Line, and other electronic messaging as their main source
                   of news and information, some Post Offices still rely on hard copies of the
                   Postal Bulletin and other printed materials as their main source of news and
                   information.
                   For current and updated information on the stamps and stationery program,
                   all Post Offices and philatelic centers should refer to the Postal Bulletin,
                   “Philately Section” on a biweekly basis. Retail associates and postmasters
                   are responsible for providing customers with current and correct information
                   on all aspects of stamps and the stamped stationery program. Also,
                   information on the stamp program can be found in The Postal Service Guide
                   to U.S. Stamps, which is published annually. Handbook F-101, Field
                   Accounting Procedures; the Postal Operations Manual (POM), and the
                   Mailing Standards of the U.S. Postal Service, Domestic Mail Manual (DMM)
                   are also good sources for obtaining additional information.


18-6 Service to Customers
                   Stamp collectors purchase a wide variety of stamps and stamp-related
                   products. Since stamp collectors save the stamps, stationery items, and
                   stamp products they purchase, and generally never use the stamps and
                   stamp products for mailing purposes, a majority of the revenue from these
                   sales is retained as profit. To serve the unique needs and requirements of


120                                                                            Handbook PO-209
Philatelic                                                                                     18-9.1

                        stamp collectors, the Postal Service established philatelic centers. See
                        below for guidelines for operating philatelic centers.


18-7 Hours of Operation
                        Philatelic centers should be open for business during the hours which are
                        most convenient for their customers. The hours of operation for the philatelic
                        center should be posted for public information.


18-8 Community Role
                        Retail associates should familiarize themselves with the stamp collectors and
                        the stamp clubs within their communities. Whenever possible, dates and
                        locations of stamp club meetings should be posted and members should be
                        encouraged to display selected collections in Post Offices in accordance
                        with space and security requirements.


18-9 Requirements for Philatelic Centers

               18-9.1   Establishment Criteria
                        To increase the effectiveness of the philatelic center network, proposed
                        centers must meet one of the following two standards:
                        a.   Be located in a city having at least 50,000 residents.
                        b.   Be the single designated philatelic center within a district which does
                             not have a city with a population of at least 50,000.
                        Cities with populations greater than 100,000 may be considered for more
                        than one center. The number of centers approved for such cities will depend
                        on total population and revenue potential.
                        Exceptions: Because some sparsely populated areas have large and active
                        philatelic communities, exceptions to these criteria may be warranted.
                        Requests should be submitted to the district retail manager with a written
                        statement justifying the need. Such a statement, describing feasibility and
                        revenue potential of proposed site, must be approved by the area retail
                        manager who is responsible for notifying the Manager, Customer Services
                        Operations in Washington, DC, and the local Stamp Distribution Office or
                        Stamp Service Center (SDO/SSC) that supplies the stamp stock.




October 2012                                                                                       121
18-9.2                                                               Retail Operations Handbook


         18-9.2   Request to Establish a Philatelic Center
                  Requests to establish a philatelic center should be forwarded directly from
                  the area retail manager to the manager of Customer Services Operations at
                  Headquarters in Washington, DC. The request should include the following:
                  a.    Complete name, address, and finance number of the Post Office where
                        the philatelic center will be located. Indicate whether the center is at
                        the main Post Office or in a station or branch.
                  b.    The establishment criterion the center meets (i.e., whether it has a
                        population of at least 50,000, it is the only designated center in the
                        district, or it is an exception which deserves consideration).
                  c.    A statement forecasting revenue potential.

         18-9.3   Approval Process
                  If approval is granted, the manager of Customer Services Operations at
                  Headquarters in Washington, DC, notifies the area retail manager who must
                  send written notification to the local SDO or SSC.
                  After approval, the newly approved center is placed on the SDO or SSC list
                  of philatelic centers authorized to receive automatic distributions of philatelic
                  stamp stock and special-edition philatelic products.

         18-9.4   Physical Location Criteria
                  The physical location of a philatelic center is important both for customer
                  convenience and for efficient and profitable operation.
                  All proposed philatelic centers must be easily accessible via main and traffic
                  arteries and have ample customer parking within walking distance
                  (accessibility for handicapped persons is important).
                  Philatelic centers must have sufficient space to display available stamps and
                  philatelic products. Locate dedicated philatelic windows in heavy traffic
                  areas of the lobby, convenient to customers.

         18-9.5   Hours of Operation and Schedule
                  The postmaster determines the schedule of operation (i.e., days and hours a
                  philatelic center will operate) based on the following factors:
                  a.    Customer traffic.
                  b.    Staffing requirements.
                  c.    Regular office hours at the proposed site.
                  Any days or hours changes must be reported to the district finance number
                  control master (FNCM) coordinator at least 7 days prior to the change.

         18-9.6   Uniform Days and Hours
                  Although the schedule of operation is determined at the local Post Office
                  level, uniform days and hours must be selected. A uniform schedule of
                  operation allows customers to schedule their visits. Erratic, early, or
                  unscheduled closings of philatelic outlets must be avoided since many
                  collectors travel long distances to obtain the products and services provided


122                                                                            Handbook PO-209
Philatelic                                                                                      18-9.10

                         exclusively at these centers. Whenever possible, these hours should conform
                         to those of the office. Additionally, they must be stated clearly on signs in
                         high traffic areas in the lobby, and periodically published in local
                         newspapers, employee publications, and in brochures sent to customers
                         about local postal services.

                18-9.7   Customer Convenience
                         Major emphasis must be placed on having the outlet in operation during
                         hours that is most convenient for our customers.
                         All offices with philatelic windows should ensure that other windows have
                         access to philatelic items in the event the philatelic window is closed.

                18-9.8   Posting Assignments
                         Assignments are to be posted in accordance with the terms of the national
                         agreement. Employees who work in this position must hold a retail
                         associate’s position or qualify by successfully completing the Sales Service
                         Associate’s course.
                         It is desirable to have employees who have knowledge and are enthusiastic
                         about stamp collecting assigned to philatelic centers.
                         Duty assignments posted for such positions should include a statement
                         identifying the assignment as one primarily “dedicated” to philatelic sales. It
                         should also include a statement that “Stamp collectors and others who have
                         a working knowledge or have an enthusiastic attitude toward a stamp
                         collecting hobby are encouraged, if otherwise eligible, to bid for this
                         position.”
                         Retail associates assigned to philatelic centers report to the designated
                         manager.

                18-9.9   Closing Philatelic Centers
                         When the manager of Customer Services Operations approves closing of a
                         philatelic center, the area retail manager is responsible for notifying the
                         district and the local SDO/SSC. The SDO/SSC will send written notification
                         to the manager of Stamp Acquisition and Distribution. Written notification
                         must be provided so that automatic distribution of the philatelic stamp stock
                         may be discontinued.

               18-9.10   Philatelic Center Database
                         When new philatelic centers are opened or philatelic centers are closed,
                         address information must be updated on the nationwide philatelic center
                         database. This database provides information to the National Call Center and
                         www.usps.com.




October 2012                                                                                         123
18-10                                                                     Retail Operations Handbook


18-10 Products and Services

         18-10.1    Products
                    Authorized philatelic centers are supplied an automatic distribution of
                    commemorative stamps and philatelic products.

        18-10.1.1   Stamp Stock
                    Stamp quantities have been established to meet an average 60-day supply
                    demand. Adjustments of minimum quantities can be made by sending a
                    memorandum to your local SDO/SSC. The SDO/SSC notifies the manager of
                    Stamp Acquisition and Distribution Office if any quantity adjustments are
                    needed in their automatic distribution quantities.
                    Order quantities of definitive stamps from the local SDO/SSC.

        18-10.1.2   Position Stamp Stock
                    For collectors interested in position stamp stock, it is only available through
                    the USA Philatelic Catalog or Stamp Fulfillment Services located at:
                          STAMP FULFILLMENT SERVICES
                          PO BOX 7247
                          PHILADELPHIA PA 19107-7097

                    Customers may also call 800-STAMP24 to order position stock. Philatelic
                    stamp stock features matched plate numbers in each of the appropriate
                    positions of the sheet whenever possible.

        18-10.1.3   Required Inventory
                    Philatelic centers are required to carry the line of stamps, postal stationery
                    items, and philatelic products that are available from their SDO/SSC. These
                    items are listed in the USA Philatelic Catalog along with other products that
                    are only available for sale through the catalog.
                    Philatelic centers do not sell all items listed in the philatelic catalog; (e.g.,
                    American commemorative panels, American commemorative collection,
                    American commemorative cancellations, and collector binders).
                    All philatelic centers must have these current stamps and stationery items
                    available for sale (all items not officially called off sale in the Postal Bulletin):
                    a.    Stamps in sheet, coil, and booklet formats (e.g., commemoratives,
                          definitives, and precancels) in all denominations, varieties, and formats
                          in which they are produced.
                    b.    Position stamp stock.
                    c.    Souvenir sheets.
                    d.    Stationery items (stamped cards, embossed stamped envelopes in all
                          sizes with and without windows) in all denominations, sizes, and
                          formats.
                    e.    Migratory bird hunting and conservation stamps (three most recent
                          issues).
                    f.    Commemorative Year Book (three most recent issues).


124                                                                                  Handbook PO-209
Philatelic                                                                                        18-10.1.9

                           g.    The Postal Service Guide to U.S. Stamps.
                           h.    Special philatelic products (available in limited quantities).
                           i.    Local precancels may be made available at philatelic centers that have
                                 them on hand or have a hand stamp for precanceling purposes.
                                 Philatelic centers may not acquire a precancel hand stamp solely to
                                 meet philatelic demand. More information can be found in the POM.

               18-10.1.4   Available Stamps, Stationery, and Philatelic Products
                           A complete list of available stamps, stationery items, and philatelic products
                           may be requested from your SDO/SSC.
                           Announcement and instructions on items being withdrawn from sale are
                           published in the Postal Bulletin quarterly.

               18-10.1.5   Other Products
                           Only Postal Service-issued products can be sold in philatelic centers. To sell
                           other products, written authorization must be granted from Retail Marketing
                           at Headquarters, and the District and Area retail managers. When additional
                           products have been authorized, full product details, including sales price,
                           merchandising, etc., should be announced in the Postal Bulletin.

               18-10.1.6   Sales Policies/Definitions
                           All philatelic centers should have available for sale any and all newly released
                           stamps, stationery items, and philatelic products. The Postal Bulletin
                           contains all updated information about the issuance and sale dates of all new
                           stamps.

               18-10.1.7   Commemorative Stamps
                           Commemorative stamps honor anniversaries, important people, special
                           events, or aspects of national culture and are printed in limited quantities.
                           Philatelic centers may keep commemorative stamps on sale until notice is
                           published in the Postal Bulletin to remove the stamps from sale. To allow for
                           effective inventory management, this notice will appear in the Postal Bulletin
                           one month prior to the official removal date. At that time, excess stock
                           should be returned to the vault on PS Form 17, Stamp Requisition/Stamp
                           Return, and reallocated to regular windows to be sold as postage.

               18-10.1.8   Plate Blocks
                           Plate blocks are usually the four corner stamps (one design or block of four
                           designs) with the printing plate number in the margin (selvage) of the pane. If
                           the stamp issue consists of more than four stamps, such as the Space
                           Achievement issue of 1981, which consisted of eight different designs for a
                           plate block of eight, the plate block would contain one of each of the eight
                           designs.

               18-10.1.9   Floating Plate Blocks
                           A floating plate number is one that floats or appears at different intervals
                           along the margin. Most issues using floating plate numbers only have
                           selvage on the right and left sides of the pane.



October 2012                                                                                              125
18-10.1.10                                                                  Retail Operations Handbook

                          The plate numbers and other marginal markings move progressively up and
                          down the selvage on a pane-to-pane basis as a result of each full rotation of
                          the press cylinders. If a single number floats, collectors may save it in the
                          centers of the collectible, which is a block of six.

             18-10.1.10   Plate Blocks and Marginal Markings
                          Plate number blocks and other marginal markings (i.e., copyright) that may
                          be accumulated from previous sales are sheets that are broken in the normal
                          course of business.
                          Sheets of stamps should not be broken specifically to provide plate blocks or
                          marginal markings to customers. A new sheet may be broken to sell a plate
                          block only if there are no stamps remaining from previously broken sheets. It
                          is more advantageous to sell marginal inscriptions as strips, two stamps
                          wide, rather than as blocks.
                          Blocks will be sold on a first-come basis only. Each customer may buy one
                          matched set of four marginal strips for any stamp in stock. There are no
                          limitations on the sale of plate blocks of stamps having denominations from
                          $1.00 to $10.00. See the USA Philatelic Catalog.

             18-10.1.11   Coiled Stamps
                          Philatelic centers may open coils of stamps as requested and sell any
                          number to a customer, with the exception of coils having fractional
                          denominations, such as the 10.1 and the 12.5. These must be sold only in
                          multiples of 10 stamps.
                          To guarantee receipt of “line pairs” or “line markings” on coils, the following
                          minimum purchases are required:
                          a.    Any fractional denomination = minimum of 30 stamps.
                          b.    $1.00 = minimum of 6 stamps.
                          c.    All other denominations = minimum of 25 stamps.
                          Note: A “line marking” is a vertical line of color appearing at intervals of
                          25 stamps made by the joint seam where the printing plates meet on the
                          rotary press. The “line pair” consists of one coil stamp on each side of
                          the line marking. There are no line markings on multicolored coil stamps.
                          Plate numbers began to appear on all coils that were produced after 1981.
                          Some single-color coil stamps do not have line markings. For those that do,
                          the plate number appears adjacent to the line marking at intervals of
                          24 stamps.
                          Plate numbers also appear at intervals of 48 and 52 stamps depending on
                          the press. As the older rotary presses are replaced over the next several
                          years, line markings will cease to appear on coil stamps; only the plate
                          number will appear.

             18-10.1.12   Precanceled Stamps
                          The sales policy described in the POM, part 222, applies with the exception
                          that coils of precanceled stamps may be opened for the sale of individual
                          stamps to collectors.




126                                                                                   Handbook PO-209
Philatelic                                                                                        18-10.2.2


               18-10.1.13   Precanceled Stamped Envelopes
                            Philatelic centers cannot sell full box lots of precanceled stamped envelopes
                            to collectors.
                            Precanceled stamped envelopes should be sold in amounts less than 500,
                            and the selling price of a single precanceled stamped envelope will be the
                            price listed for each appropriate size and type in the current issue of the USA
                            Philatelic Catalog.
                            More information regarding the sale of stamped envelopes can be found in
                            Handbook F-1, Post Office Accounting Procedures, and in the DMM.

                 18-10.2    Services
                18-10.2.1   New Issue Reservation Service
                            The New Issue Reservation Service is designed to improve service to stamp
                            collectors who shop regularly at particular philatelic centers.
                            In the past, unnecessary trips have been a persistent cause of complaints.
                            This service enables customers to reserve new stamp and stationery issues
                            for 20 days to ensure their availability at a convenient time.
                            Even though full-pane purchases are not required, the stock should be
                            reserved in full panes only, so that the stock can be returned to regular stock
                            if unclaimed after 20 days. The customer should provide one addressed
                            postal card for each reservation made.
                            There is a minimum order of 20 stamps. A strip of 20 stamps must be
                            purchased for each plate number block for denominations up to $1.00.
                            Requests for plate number blocks by position will be filled only if the desired
                            positions are available in stock.
                            Reserved items must be picked up at the Post Office, station, or branch no
                            later than 20 days after the customer has been notified.
                            Items not stocked must be ordered from:
                                  STAMP FULFILLMENT SERVICES
                                  PO BOX 7247
                                  PHILADELPHIA PA 19101-7097

                            Mail orders can be placed using the USA Philatelic Catalog.

                18-10.2.2   Philatelic Postmark Services
                            Postmarking services (except for first day of issue or other national philatelic
                            programs) may be provided by philatelic centers on a continuous basis when
                            authorized by:
                                  STAMP SERVICES
                                  1735 N LYNN ST RM 5016
                                  ARLINGTON VA 22209-6432

                            One standard or pictorial hand-stamped postmarks may be used. Proposed
                            designs must be submitted to the office of Stamp Services at least 45 days in
                            advance for approval and appropriate publicity.
                            Handbook PO-230, Pictorial Postmarks, contains further information on
                            postmark requirements and postmarking policies.


October 2012                                                                                            127
18-10.2.3                                                                Retail Operations Handbook


            18-10.2.3   Service Limitations
                        For any single individual or group, hand-stamping as a free service is limited
                        to 50 covers. There is a service charge of $.05 for each postmark above 50,
                        to a maximum of 1,000 postmarks. Requests for more than 1,000 postmarks
                        must be approved by the District manager. The District manager may
                        contact the manager of Stamp Fulfillment Services in Kansas City, Missouri,
                        to assist in postmarking requests of 1,000 or more covers.

            18-10.2.4   Holding Philatelic Items
                        Philatelic centers may hold philatelic items to comply with customers
                        requests that they be postmarked on a specific date.
                        Philatelic centers however, may not hold philatelic items for postmarking on
                        a date that is uncertain, subject to change, or a day when the office will be
                        closed (exceptions may be authorized by Stamp Services). In such
                        circumstances, the philatelic items should be returned un-serviced in an
                        outer envelope to the customer with a short note explaining why the
                        requested service could not be performed.

            18-10.2.5   Multiple Postmarks
                        Additional postmarks may be applied to items bearing previously canceled
                        postage (on a hand back basis only), if unused postage, equal to the
                        domestic First-Class Mail letter rate is affixed.
                        Items bearing multiple postmarks may not be mailed. Additional information
                        regarding philatelic postmarks can be found in the DMM or Handbook
                        PO-230, Pictorial Postmarks.


18-11 Required Merchandising Displays
                        Philatelic centers must have displays to feature the stamps currently
                        available for sale.
                        All centers should also display all available stationery items and philatelic
                        products. The products should be attractively, but securely, arranged in
                        displayed cases, counters, and shelves with packaged products being
                        prominently featured. Ensure that all displays are current. Outdated displays
                        create confusion and draw complaints.


18-12 Operational and Financial Procedures

             18-12.1    Accountability
                        Philatelic centers should maintain an adequate level of stamp stock,
                        stationery, and philatelic products to encourage philatelic interest to meet
                        the needs of collectors.
                        For each philatelic center authorized at their office, postmasters may
                        maintain a postage stock of up to $125,000 in excess of normal authorized
                        stock limits.


128                                                                                Handbook PO-209
Philatelic                                                                                       18-13.4


               18-12.2   Retail Associate Accountability
                         All retail associates working in philatelic centers, other than Postal Stores,
                         are fully accountable for their stamp credits. The postmaster must provide
                         adequate security equipment for secure storage of these credits at all times.


18-13 Distribution of Philatelic Stamp Stock

               18-13.1   Position Stamp Stock
                         Philatelic centers may not receive all positions of a particular
                         commemorative stamp from their SDO/SSC. When all positions of a stamp
                         issue are not available, philatelic centers should direct their customers to the
                         USA Philatelic Catalog.

               18-13.2   Philatelic Products
                         Philatelic products (e.g., Commemorative Stamp Yearbook, The Postal
                         Service Guide to U.S. Stamps, cancellation keepsakes, premium stamped
                         postal cards, and matted prints) are distributed automatically to SDOs/SSCs
                         by the suppliers.
                         SDOs/SSCs establish a procedure for the distribution of new philatelic
                         products and replenishment of existing philatelic products for philatelic
                         centers.
                         SDOs/SSCs requiring additional philatelic products should check with their
                         paper depository or Stamp Fulfillment Services.

               18-13.3   Requisitioning Philatelic Stamp Stock
                         Stamp stock for philatelic centers may be obtained from the main office
                         accountable paper unit using PS Form 17. If stamp stock is depleted, the
                         accountable paper unit must reorder from the SDO/SSC.
                         When reordering position stock, for both definitive and commemorative
                         stamps, PS Form 17 must identify the stamp stock position being requested.

               18-13.4   Redistribution of Philatelic Stamp Stock
                         Full panes of stamps that are being withdrawn from sale at philatelic centers/
                         philatelic windows should not be destroyed. Redistribute this stamp stock
                         immediately to regular stamp windows for sale.
                         With approval, excess supplies of philatelic products are to be returned to
                         the SDO/SSC for redistribution to other stations and branches. Post Offices
                         return stock to the SDO/SSC only when directed by their SDO/SSC or
                         through a Postal Bulletin announcement.
                         Note: Neither commemorative and definitive stamps nor philatelic
                         products should be destroyed unless specifically directed by a Postal
                         Bulletin announcement.




October 2012                                                                                         129
18-13.5                                                              Retail Operations Handbook


          18-13.5   Withdrawal of Philatelic Stamp Stock from Sale
                    The actual date that stamp stock must be removed from sale at philatelic
                    centers will appear in a Postal Bulletin announcement. To allow for effective
                    inventory management, this announcement will appear approximately
                    1 month in advance of the removal date.




130                                                                           Handbook PO-209
19 Mobile Retail Vans

19-1 General Information
               Mobile retail vans are critical to postal operations to help meet customer
               needs, especially in situations where regular operations have been curtailed
               (i.e., natural disasters such as hurricanes, tornadoes, and flooding). Mobile
               retail vans can also be used as replacements for facilities undergoing
               renovations that render them unable to operate, for special events, or for
               reaching locations where the Postal Service has been unable to establish
               alternate access channels. All efforts to establish alternate access should be
               thoroughly explored and exhausted prior to offering service via mobile retail
               vans.
               Mobile retail vans are assets that must be managed and used for optimum
               revenue performance. Sites should be selected based on “best business
               use” planning. The focus of using mobile retail vans should be revenue
               generation, promoting the Postal Service, filling the gap in emergency
               situations, and meeting customer needs.
               This will require setting revenue goals, applying work-hour management, and
               following proper financial procedures. Mobile retail vans will be considered
               as manual Post Offices for purposes of tracking transaction and revenue
               data. Mobile retail van clerks are permitted to offer limited postal products
               and are not authorized to offer money orders, passport services, or
               international package services. Mobile retail van clerks may only accept
               cash, money orders, and checks as payment for Postal Service products
               and/or services. In cases where regular retail service has been curtailed, a
               deviation to these policies must be approved by the manager, Retail
               Operations, Headquarters.
               To efficiently manage mobile retail van transaction time, mobile retail van
               stock should be limited to a basic selection of First-Class postage stamps in
               one or two booklet choices, one or two sheet choices, one coil choice,
               Forever Stamps, Priority Stamps, Express Mail Stamps, ReadyPost, and
               Official Licensed Retail Products. Mobile retail van clerks should maintain a
               supply of Stamps by Mail envelopes for customers who desire additional
               denominations or selections of stamps. Mobile retail van clerks should also
               provide customers any www.usps.com promotional or educational material
               available as well as a listing of local Stamps on Consignment and contract
               postal unit locations.




October 2012                                                                             131
19-2                                                             Retail Operations Handbook

               Mobile retail van clerks are issued stamp credits following procedures in
               Handbook F-101, Field Accounting Procedures, subchapter 13-2. Refer to
               Handbook F-101, subchapter 13-3, for requirements and procedures for
               conducting counts of stamp credits.


19-2 Site Selection
               The cost of providing mobile retail van service must be considered when
               selecting potential sites based on anticipated revenue at each individual site.
               Several factors should be taken into consideration when selecting sites for
               mobile retail vans:
               a.    Emergency situations: Normal postal services have been suspended
                     because of natural disasters (e.g., flooding, hurricanes, and tornadoes).
               b.    Postal retail facilities undergoing renovations.
               c.    Special events.
               d.    High-crime area avoidance.
               e.    Other routes and locations: Only when profitable and where efforts to
                     establish on-site alternate access (e.g., Stamps by Mail, Stamps on
                     Consignment, and Click-N-Ship) have been thoroughly pursued and
                     have not been successful and no local merchants offer Postal Service
                     products and services.


19-3 Revenue Goals
               Mobile retail vans should be optimized to generate maximum revenue.
               Consider the cost of providing mobile retail van service when establishing
               goals. The following metrics must be established and monitored a minimum
               of once per week:
               a.    Mobile retail van revenue actual, plan, and supply.
               b.    Expedited sales actual, plan, and supply.
               c.    Extra service sales actual, plan, and supply.
               d.    Revenue per mobile retail van route.
               e.    Revenue per mobile retail van site/stop.
               f.    Revenue per hour.
               Except for emergency situations, facility renovations, and special events
               usage, a monthly assessment of revenue generation versus cost of service
               must be made. If the cost of providing mobile retail van service to a particular
               site/route exceeds the amount of revenue that site/route generates, the site
               is not cost effective. Mobile retail van service may only be continued at cost-
               effective sites.




132                                                                        Handbook PO-209
Mobile Retail Vans                                                                                19-5


19-4 Mobile Retail Van Driver Training
                     All current and future operators of the 2006 mobile Post Office are required
                     to satisfactorily complete this training program. All drivers of the mobile Post
                     Office vehicle must have a current and valid state driver’s license.
                     A driver instructor examiner (DIE) is required to administer this training. The
                     DIE must validate that a student driver has a current and valid state driver’s
                     license prior to commencement of this training program. The instructor will
                     document the driver’s performance and granting of driving privileges to
                     operate the 2006 mobile Post Office in each driver’s folder (PS Form 4582,
                     Operator’s Record) and in the National Training Database using national
                     course number 43501-02.
                     Estimated minimum time for each driver to complete the 2006 Mobile Post
                     Office training program is 2 hours.


19-5 Revenue Reporting
                     The mobile retail van clerk must track transactions and tender type at each
                     stop on a manual tracking sheet (tally sheet). Transactions and tender type at
                     each stop must be segregated by stop on the tally sheet. The daily
                     transactions must be consolidated on a PS Form 1412, Daily Financial
                     Report, at the end of each day.
                     Mobile retail vans are considered manual offices; however, in most cases
                     their home office is a point-of-sale (POS) site. If the host office is a POS site,
                     the host facility manager/supervisor is to establish a unique POS segment
                     number (i.e., default mobile segment) for each mobile retail van and assign
                     the default mobile segment role to the retail associate (RA). This is not the
                     same role the RA uses while working the retail counter in the office. This is a
                     clerk role unique to staffing the mobile van. Follow Handbook F-101, Field
                     Accounting Procedures (FAP), part 14-1.1, for assigning the mobile segment
                     and issuing stock. The mobile segment receives stock from the unit reserve.
                     The RA assigned to the mobile role receives the stock. A different (non-
                     mobile) RA will provide working cash to make change by entering AIC 647 on
                     the retail floor stock segment (or other segment) and give the cash to the
                     mobile RA (the RA with the mobile van segment). The mobile RA enters AIC
                     247 to offset. The cash becomes part of the mobile segment.
                     The transactions from the manual PS Form 1412 must be entered into POS
                     at the host office at the end of each day. Transactions tendered by check
                     must be entered individually and isolated according to stop. Revenue for
                     each stop must be segregated and entered as separate transactions (i.e., if
                     the mobile retail van route has four stops for the day, there will be at least
                     four separate transactions entered into POS at the end of the day).
                     Transactions tendered by cash can be entered one of two ways:
                     a.    Enter each individual product sold as shown on the tracking sheet.




October 2012                                                                                       133
19-6                                                             Retail Operations Handbook

              b.    Review the tracking sheet, consolidate by product, and individually
                    scan the products as one visit. Transaction time is given for each line
                    item (scan).
              For example, a mobile van has two stops for the day. At the first stop, the RA
              makes eight sales; three paid by check and five paid by cash. At the second
              stop, the RA makes 10 sales; six paid by check and four paid by cash. At the
              end of the day, the RA will enter three transactions tendered by check and
              the cash transactions for the first stop, and then enter six transactions
              tendered by check and the cash transactions for the second stop. The cash
              transactions can either be entered as individual cash transactions for that
              stop, or they can be consolidated and entered as one cash transaction.
              Mobile retail van revenue should be reported through the POS segment
              number established for that van. Follow established POS close-out
              procedures.
              If the host office is a non-POS site, follow established closeout procedures
              using the manual PS Form 1412 prepared by the mobile retail van clerk.


19-6 Travel and Fixed Time
              It is important that travel and fixed time be established. Establish retail
              mobile van fixed and travel time.
              Follow the current standard operating procedure to determine line of travel,
              travel time, load/unload times, park/set-up locations, and times, etc. These
              are collectively referred to as mobile van essential time.
              A full inspection must be completed for each mobile van route not less than
              once per year, plus every time a mobile van route changes.


19-7 Work Hours Reporting
              Properly report all work hours. Ensure that actual LDC 45 work hours are
              identified with the same unit finance number as the retail mobile unit through
              TACS transfer of hours. Total time earned for the mobile retail van is the total
              of transaction time plus daily Mobile Van Essential Time (MVET). All is to be
              charged to LDC 45.




134                                                                        Handbook PO-209
Mobile Retail Vans                                                                             19-8


19-8 Total Operating Costs
                     In fiscal year 2007, the average cost of ownership of a mobile retail unit was
                     $5,531 per vehicle. That includes fuel, oil, maintenance, and overhead
                     (primarily vehicle depreciation). The fleet average annual miles traveled per
                     mobile retail unit was 1,300 miles, and the average annual hours used was
                     537.51. This equates to an average cost per mile of $4.25 and an average
                     cost per hour of $10.29. In addition to vehicle costs, the fully loaded hourly
                     rate for retail associates must be factored into the total cost of operating a
                     retail mobile unit.
                     Based on these costs, it is important to ensure that retail mobile units are
                     used to their maximum potential to optimize revenue growth and improve
                     customer service. Managers should look at exhausting other less-expensive
                     forms of alternate access to meet customer demand before using a mobile
                     retail unit.




October 2012                                                                                    135
                                           Retail Operations Handbook




      This page intentionally left blank




136                                                Handbook PO-209
